Exhibit 10.3

Execution Version

2015 Revolving Refinancing Amendment

 

2015 Revolving Refinancing AMENDMENT, dated as of February 5, 2015 (this
“Amendment”), among SBA Senior Finance II LLC (the “Borrower”), the REVOLVING
CREDIT LENDERS party hereto, the REFINANCING REVOLVING LENDERS party hereto and
Toronto Dominion (Texas) LLC, as administrative agent (the “Administrative
Agent”).   


RECITALS:

WHEREAS, reference is hereby made to the Second Amended and Restated Credit
Agreement, dated as of February 7, 2014 (the “Credit Agreement”), among the
Borrower, the several banks and other financial institutions or entities from
time to time parties thereto, including the Revolving Credit Lenders, and the
Administrative Agent;

WHEREAS, the Borrower has requested that the Credit Agreement be amended as set
forth herein;

WHEREAS, Section 2.23 of the Credit Agreement provides that Refinancing
Revolving Commitments may be provided with the consent of only the Refinancing
Revolving Lenders agreeing to make such Refinancing Revolving Loans;

WHEREAS, each Refinancing Revolving Lender is reasonably acceptable to the
Administrative Agent, and each Refinancing Revolving Lender is hereby approved
by the Issuing Lender;

WHEREAS, the Borrower has requested that the Revolving Credit Lenders refinance
their existing Revolving Credit Commitments by becoming Refinancing Revolving
Lenders party hereto, providing to the Borrower Refinancing Revolving
Commitments in an aggregate amount of $770,000,000 and making Refinancing
Revolving Loans from time to time thereunder, in each case having identical
terms (except as otherwise set forth herein) with, and having the same rights
and obligations under the Credit Agreement as, the outstanding Revolving Credit
Commitments and Refinancing Revolving Loans existing immediately prior to the
effectiveness of this Amendment;

WHEREAS, concurrently with the effectiveness hereof, all the Revolving Credit
Commitments in effect prior hereto shall be terminated and replaced by the
Refinancing Revolving Commitments, which will be a new Class of Revolving Credit
Commitments for all purposes under the Credit Agreement;

WHEREAS, the Refinancing Revolving Lenders party hereto have agreed to enter
into this Amendment to refinance all of their existing  Revolving Credit
Commitments under the Credit Agreement upon the terms and conditions set forth
herein with Revolving Credit Commitments under the Credit Agreement as amended
hereby;

WHEREAS, Section 2.19 of the Credit Agreement provides that the Borrower may at
any time or from time to time request to increase the Total Revolving Credit
Commitments in accordance with the terms thereof;

WHEREAS, the Borrower has requested that the Refinancing Revolving Lenders party
hereto increase each of their Revolving Credit Commitments such that the Total
Revolving Commitments are increased to an aggregate amount of $1,000,000,000
having identical terms with, and having the same rights and obligations under
the Credit Agreement as, the Revolving Credit Commitments under the Credit
Agreement as amended hereby (such Revolving Credit Commitments as so increased,
the “New Revolving Facility”); and





 

--------------------------------------------------------------------------------

 

WHEREAS, TD Securities (USA) LLC and RBS Securities Inc. have agreed to act as
the lead arrangers for the New Revolving Facility and TD Securities (USA) LLC,
RBS Securities Inc., Barclays Bank plc, Citigroup Global Markets Inc., Deutsche
Bank Securities Inc., J.P. Morgan Securities LLC and Wells Fargo Securities, LLC
(collectively, the “Lead Arrangers”) have agreed to act as bookrunners for the
New Revolving Facility; and

WHEREAS, the Revolving Credit Lenders and the Refinancing Revolving Lenders are
willing to agree to this Amendment on the terms set forth herein.

Now therefore, the parties hereto therefore agree as follows:

Section 1 .  Defined Terms.  Unless otherwise defined herein, capitalized terms
are used herein as defined in the Credit Agreement, as amended hereby.

Section 2 .  Amendments to the Credit Agreement.  The Credit Agreement is hereby
amended as of the Effective Date (as defined below) as set forth below:

(a) The Credit Agreement is, effective as of the Effective Date, hereby amended
to delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto; and

(b) Schedule 1.1 to the Credit Agreement is hereby deleted in its entirety and
replaced with Schedule 1.1 attached as Exhibit B hereto.

Section 3 .    Representations and Warranties; No Default.  The Borrower hereby
certifies that, immediately before and after giving effect to this Amendment,
(a) each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents are true and correct in all material respects
(and in all respects if qualified by materiality) on and as of such date as if
made on and as of such date (except for such representations and warranties
expressly stated to be made as of a specific earlier date, in which case such
representations and warranties were true and correct as of such earlier date)
and (b) no Default or Event of Default has occurred and is continuing.

Section 4 .  Conditions to Effectiveness.  This Amendment and the New Revolving
Facility shall become effective upon satisfaction of the following conditions
precedent (such date, the “Effective Date”):

(a) receipt by the Administrative Agent of executed signature pages to this
Amendment from the Borrower, the other Loan Parties party to the Guarantee and
Collateral Agreement (the Borrower and such Loan Parties, collectively, the
“Reaffirming Parties”), the Issuing Lender and the Refinancing Revolving
Lenders;

(b) receipt by the Administrative Agent of a customary closing certificate,
substantially in the form attached hereto as Exhibit C;

(c) (i) the accuracy in all material respects (and in all respects if qualified
by materiality) of the representations and warranties of each Loan Party set
forth in the Loan Documents (except in the case of any such representation and
warranty that specifically relates to an earlier date, in which case such
representation and warranty shall be true and correct on and as of such earlier
date) and (ii) there being no Default or Event of Default in existence at the
time of, or after giving effect to, this Amendment;





--------------------------------------------------------------------------------

 

(d) the payment of all fees and out of pocket expenses due to the Administrative
Agent and the Lead Arrangers;

(e) the Administrative Agent shall have received the legal opinion of Thomas P.
Hunt, Esq., general counsel of the Loan Parties, substantially in the form of
Exhibit E–2 to the Credit Agreement;

(f) the Administrative Agent shall have received a solvency certificate of the
chief financial officer of the Borrower (or other senior executive officer of
the Borrower satisfactory to the Administrative Agent) in form reasonably
satisfactory to the Administrative Agent certifying as to the solvency of the
Borrower and its Subsidiaries considered as a whole after giving effect to the
New Revolving Facility and the transactions contemplated hereby;

(g) the Administrative Agent shall have received evidence satisfactory to it
that all outstanding Revolving Credit Loans, together with all interest thereon,
and all other amounts accrued for the benefit of the Revolving Credit Lenders,
shall be repaid or paid (it being understood, however, that (x) such amounts may
be paid with proceeds of the New Revolving Facility and (y) any Letters of
Credit may continue to be outstanding hereunder);

(h) the Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower demonstrating compliance with the condition set forth in
clause (i) of Section 2.19(d) of the Credit Agreement; and

(i) the Administrative Agent shall have received, at least 5 days prior to the
Effective Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.

Section 5 .  Effect on the Loan Documents; Miscellaneous.  Except as expressly
provided herein or in the Credit Agreement, all of the terms and provisions of
the Credit Agreement and the other Loan Documents are and shall remain in full
force and effect.  This Amendment shall constitute a Loan Document for all
purposes of the Credit Agreement and the other Loan Documents.  Provisions of
this Amendment are deemed incorporated into the Credit Agreement as if fully set
forth therein. 

Section 6 .  Expenses.  The Borrower shall pay and reimburse the Administrative
Agent for all reasonable out-of-pocket expenses incurred in connection with the
preparation and delivery of this Amendment, including, without limitation, the
reasonable fees and disbursements of one counsel to the Administrative Agent in
each applicable jurisdiction.

Section 7 .  Counterparts.  This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Amendment by telecopy or electronic transmission (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Amendment.

Section 8 .  Governing Law.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

Section 9 .  Reaffirmation.  Each of the Reaffirming Parties hereby:





--------------------------------------------------------------------------------

 

(a) consents to this Amendment and the transactions related thereto and hereby
confirms its guarantees, pledges, grants of security interests, acknowledgments,
obligations and consents under the Guarantee and Collateral Agreement and the
other Security Documents and Loan Documents to which it is a party and agrees
that notwithstanding the effectiveness of this Amendment and the consummation of
the transactions related thereto, such guarantees, pledges, grants of security
interests, acknowledgments, obligations and consents shall be, and continue to
be, in full force and effect;

(b) ratifies the Security Documents and the other Loan Documents to which it is
a party;

(c) confirms that all of the Liens and security interests created and arising
under the Security Documents remain in full force and effect on a continuous
basis, unimpaired, uninterrupted and undischarged, and having the same perfected
status and priority as collateral security for the Obligations, in each case as
existed prior to giving effect to this Amendment;

(d) agrees that each of the representations and warranties made by each
Reaffirming Party in the Security Documents is true and correct as to it in all
material respects on and as of the date hereof (unless any such representation
or warranty expressly relates to a given date, in which case such representation
or warranty was true and correct in all material respects as of such given
date); and

(e) agrees that it shall take any action reasonably requested by the
Administrative Agent in order to confirm or effect the intent of this Amendment.

Section 10 .Increasing Lenders.

(a) Each Refinancing Revolving Lender hereby irrevocably increases its Revolving
Credit Commitment(s) to the Borrower by the amount set forth on Schedule 1
hereto under the heading “Principal Amount of Increased Revolving Credit
Commitment” (the “Increased Revolving Credit Commitment”) pursuant to Section
2.19(c) of the Credit Agreement.  From and after the Effective Date, each
Refinancing Revolving Lender will be a Lender under the Credit Agreement with
respect to its Increased Revolving Credit Commitment as well as its existing
Revolving Refinancing Commitment(s) under the Credit Agreement as amended hereby
in the aggregate amount set forth on the signature page for such Revolving
Credit Lender in Schedule 1 hereto under the heading “Total Amount of Revolving
Credit Commitment(s) of Increasing Lender”.

(b) The Administrative Agent (a) makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement, this Amendment or with
respect to the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement, this Amendment, any other Loan
Document or any other instrument or document furnished pursuant thereto; and (b)
makes no representation or warranty and assumes no responsibility with respect
to the financial condition of the Parent, Holdings, SBA Senior Finance or the
Borrower, any of their respective Subsidiaries or Affiliates or any other
obligor or the performance or observance by the Parent, Holdings, SBA Senior
Finance or the Borrower, any of their respective Subsidiaries or Affiliates or
any other obligor of any of their respective obligations under the Credit
Agreement as amended hereby or any other Loan Document or any other instrument
or document furnished pursuant hereto or thereto.





--------------------------------------------------------------------------------

 

(c) Each Refinancing Revolving Lender with an Increased Revolving Credit
Commitment (a) represents and warrants that it is legally authorized to enter
into this Amendment; (b) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 4.1 of the Credit Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Amendment; (c) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement as amended hereby, the other Loan Documents or
any other instrument or document furnished pursuant hereto or thereto; (d)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit Agreement
as amended hereby, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are incidental thereto;
and (e) agrees that it will be bound by the provisions of the Credit Agreement
as amended hereby and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement as amended hereby are
required to be performed by it as a Lender, including, if it is organized under
the laws of a jurisdiction outside the United States, its obligation pursuant to
Section 2.15 of the Credit Agreement.

Section 11 .  General Terms. 

(a) The stated termination and maturity dates applicable to the New Revolving
Facility are set forth in Exhibit A.

(b) The interest rate or rates applicable to the New Revolving Facility are set
forth in Exhibit A.

(c) The fees applicable to the New Revolving Facility are set forth in Exhibit
A.

(d) From and after the Effective Date, the Revolving Credit Commitment for each
Refinancing Revolving Lender under the New Revolving Facility shall be the
amount set forth on the signature page for such Revolving Credit Lender in
Schedule 1 hereto under the heading “Total Amount of Revolving Credit
Commitment(s) of Increasing Lender”, and only those Persons party to this
Amendment with a Revolving Credit Commitment under such heading shall have a
Revolving Credit Commitment under the New Revolving Facility.

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

SBA SENIOR FINANCE II LLC


By:  /s/ Thomas P. Hunt
    Name:  Thomas P. Hunt
    Title:  Executive Vice President and General
Counsel

SBA COMMUNICATIONS CORPORATION


By:  /s/ Thomas P. Hunt
    Name:  Thomas P. Hunt
    Title:  Executive Vice President and General
 Counsel

SBA NETWORK SERVICES, LLC (F/K/A SBA NETWORK SERVICES, INC.)


By:  /s/ Thomas P. Hunt
    Name:  Thomas P. Hunt
    Title:  Executive Vice President and General
 Counsel

SBA PUERTO RICO, LLC (F/K/A SBA PUERTO RICO, INC.)


By:  /s/ Thomas P. Hunt
    Name:  Thomas P. Hunt
    Title:  Executive Vice President and General
 Counsel

SBA SENIOR FINANCE, LLC (F/K/A SBA SENIOR FINANCE, INC.)


By:  /s/ Thomas P. Hunt
    Name:  Thomas P. Hunt
    Title:  Executive Vice President and General
 Counsel





[Signature Page to 2015 Revolving Refinancing Amendment to SBA Senior Finance II
CRA]

--------------------------------------------------------------------------------

 

SBA SITE MANAGEMENT, LLC


By:  /s/ Thomas P. Hunt
    Name:  Thomas P. Hunt
    Title:  Executive Vice President and General
 Counsel

SBA TELECOMMUNICATIONS, LLC (F/K/A SBA TELECOMMUNICATIONS, INC.)


By:  /s/ Thomas P. Hunt
    Name:  Thomas P. Hunt
    Title:  Executive Vice President and General
 Counsel

SBA TOWERS II LLC


By:  /s/ Thomas P. Hunt
    Name:  Thomas P. Hunt
    Title:  Executive Vice President and General
 Counsel

SBA TOWERS III LLC


By:  /s/ Thomas P. Hunt
    Name:  Thomas P. Hunt
    Title:  Executive Vice President and General
 Counsel

SBA TOWERS, LLC (F/K/A SBA TOWERS, INC.)


By:  /s/ Thomas P. Hunt
    Name:  Thomas P. Hunt
    Title:  Executive Vice President and General
 Counsel

SBA LAND, LLC (F/K/A TCO LAND LLC)


By:  /s/ Thomas P. Hunt
    Name:  Thomas P. Hunt
    Title:  Executive Vice President and General
 Counsel





[Signature Page to 2015 Revolving Refinancing Amendment to SBA Senior Finance II
CRA]

--------------------------------------------------------------------------------

 

SBA TRS HOLDCO, LLC


By:  /s/ Thomas P. Hunt
    Name:  Thomas P. Hunt
    Title:  Executive Vice President and General
 Counsel

SBA DAS, LLC


By:  /s/ Thomas P. Hunt
    Name:  Thomas P. Hunt
    Title:  Executive Vice President and General
 Counsel

SBA 2014 PR, INC.


By:  /s/ Thomas P. Hunt
    Name:  Thomas P. Hunt
    Title:  Executive Vice President and General
 Counsel

SBA HQ, LLC


By:  /s/ Thomas P. Hunt
    Name:  Thomas P. Hunt
    Title:  Executive Vice President and General
 Counsel

 

 





[Signature Page to 2015 Revolving Refinancing Amendment to SBA Senior Finance II
CRA]

--------------------------------------------------------------------------------

 



 

TORONTO DOMINION (TEXAS) LLC, as Administrative Agent


By:  /s/ Alice Mare
    Name:  Alice Mare
    Title:  Authorized Signatory

 

 

 

THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as Issuing Lender


By:  /s/ Robyn Zeller
    Name:  Robyn Zeller
    Title:  Senior Vice President

 





[Signature Page to 2015 Revolving Refinancing Amendment to SBA Senior Finance II
CRA]

--------------------------------------------------------------------------------

 



Schedule 1
to 2015 Revolving Refinancing Amendment

 

TORONTO DOMINION (TEXAS) LLC, as a Refinancing Revolving Lender

By:  /s/ Alice Mare

Name:  Alice Mare

Title:  Authorized Signatory

 

 

 

 

Principal
Amount of
Increased Revolving Credit Commitment:

Total Amount of Revolving Credit
Commitment(s)
of Increasing Lender
(including Increased Revolving Credit Commitment):

$40,000,000.0

$150,000,000.0

 

 

 

 

 

 




 

 

 

[Signature Page to 2015 Revolving Refinancing Amendment to SBA Senior Finance II
CRA]

--------------------------------------------------------------------------------

 

Schedule 1
to 2015 Revolving Refinancing Amendment

 

CITIBANK N.A., as a Refinancing Revolving Lender

By:  /s/ Keith Lukasavich

Name:  Keith Lukasavich

Title:  Vice President & Director

 

 

 

 

Principal
Amount of
Increased Revolving Credit Commitment:

Total Amount of Revolving Credit
Commitment(s)
of Increasing Lender
(including Increased Revolving Credit Commitment):

$25,000,000.0

$140,000,000.0

 

 

 

 

 

 




 

 

 

[Signature Page to 2015 Revolving Refinancing Amendment to SBA Senior Finance II
CRA]

--------------------------------------------------------------------------------

 

Schedule 1
to 2015 Revolving Refinancing Amendment

 

BARCLAYS BANK PLC, as a Refinancing Revolving Lender

By:  /s/ Christine Aharonian

Name:  Christine Aharonian

Title:  Vice President

 

 




 

Principal
Amount of
Increased Revolving Credit Commitment:

Total Amount of Revolving Credit
Commitment(s)
of Increasing Lender
(including Increased Revolving Credit Commitment):

$22,000,000.0

$140,000,000.0

 

 

 

 

 

 




 

 

 

[Signature Page to 2015 Revolving Refinancing Amendment to SBA Senior Finance II
CRA]

--------------------------------------------------------------------------------

 

Schedule 1
to 2015 Revolving Refinancing Amendment

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Revolving Credit Lender

 

By:  /s/ Anca Trifan

By:  /s/ Kirk L. Tashjian

Name:  Anca Trifan

Name:  Kirk L. Tashjian

Title:  Managing Director

Title:  Vice President

 

 




 

Principal
Amount of
Increased Revolving Credit Commitment:

Total Amount of Revolving Credit
Commitment(s)
of Increasing Lender
(including Increased Revolving Credit Commitment):

None.

None.

 

 

 

 

[Signature Page to 2015 Revolving Refinancing Amendment to SBA Senior Finance II
CRA]

--------------------------------------------------------------------------------

 

Schedule 1
to 2015 Revolving Refinancing Amendment

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as a Refinancing Revolving Lender

 

By:  /s/ Anca Trifan

By:  /s/ Kirk L. Tashjian

Name:  Anca Trifan

Name:  Kirk L. Tashjian

Title:  Managing Director

Title:  Vice President

 

 

 

 

Principal
Amount of
Increased Revolving Credit Commitment:

Total Amount of Revolving Credit
Commitment(s)
of Increasing Lender
(including Increased Revolving Credit Commitment):

$22,000,000.0

$140,000,000.0

 

 

 

 

[Signature Page to 2015 Revolving Refinancing Amendment to SBA Senior Finance II
CRA]

--------------------------------------------------------------------------------

 

Schedule 1
to 2015 Revolving Refinancing Amendment

 

JPMORGAN CHASE BANK, N.A., as a Refinancing Revolving Lender

By:  /s/ John G. Kowalczuk

Name:  John G. Kowalczuk

Title:  Executive Director

 

 

 

 

Principal
Amount of
Increased Revolving Credit Commitment:

Total Amount of Revolving Credit
Commitment(s)
of Increasing Lender
(including Increased Revolving Credit Commitment):

$36,000,000.0

$140,000,000.0

 

 

 

 

 

 

 

 

 

 

[Signature Page to 2015 Revolving Refinancing Amendment to SBA Senior Finance II
CRA]

--------------------------------------------------------------------------------

 

Schedule 1
to 2015 Revolving Refinancing Amendment

 

THE ROYAL BANK OF SCOTLAND PLC, as a Refinancing Revolving Lender

By:  /s/ Matthew Pennachio

Name:  Matthew Pennachio

Title:  Director

 

 

 

 

Principal
Amount of
Increased Revolving Credit Commitment:

Total Amount of Revolving Credit
Commitment(s)
of Increasing Lender
(including Increased Revolving Credit Commitment):

$38,000,000.0

$150,000,000.0

 

 

 

 

 

 




 

 

 

[Signature Page to 2015 Revolving Refinancing Amendment to SBA Senior Finance II
CRA]

--------------------------------------------------------------------------------

 

Schedule 1
to 2015 Revolving Refinancing Amendment

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Refinancing Revolving Lender

By:  /s/ Jesse Mason

Name:  Jesse Mason

Title:  Vice President

 

 




 

Principal
Amount of
Increased Revolving Credit Commitment:

Total Amount of Revolving Credit
Commitment(s)
of Increasing Lender
(including Increased Revolving Credit Commitment):

$47,000,000.0

$140,000,000.0

 

 

 

 

 

 




 

 

 

[Signature Page to 2015 Revolving Refinancing Amendment to SBA Senior Finance II
CRA]

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

[separately attached]

 

 

 

--------------------------------------------------------------------------------

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT


among


SBA SENIOR FINANCE II LLC,
as Borrower,


The Several Lenders from Time to Time Parties Hereto,


TORONTO DOMINION (TEXAS) LLC,
as Administrative Agent,


CITIGROUP GLOBAL MARKETS INC. AND BARCLAYS BANK PLC

as Incremental Tranche B-1 Term Loan Syndication Agents,

 

and

 

DEUTSCHE BANK SECURITIES INC., J.P. MORGAN SECURITIES LLC, TD SECURITIES (USA)
LLC, WELLS FARGO SECURITIES, LLC and THE ROYAL BANK OF SCOTLAND PLC,
as Co-Incremental Tranche B-1 Term Loan Documentation Agents

 

Dated as of February 7, 2014

_____________________________________________

 

CITIGROUP GLOBAL MARKETS INC. AND BARCLAYS BANK PLC

as Incremental Tranche B-1 Term Loan Joint Lead Arrangers

 

and

 

CITIGROUP GLOBAL MARKETS INC., BARCLAYS BANK PLC, DEUTSCHE BANK SECURITIES INC.,
J.P. MORGAN SECURITIES LLC, TD SECURITIES (USA) LLC, RBS SECURITIES INC. and
WELLS FARGO SECURITIES, LLC,

as Joint Bookrunners

 

 

 

 

 

 


as 2015 Revolving Refinancing Co-Documentation Agents

 

 

 

 

 

 

 

 

TD SECURITIES (USA) LLC and RBS SECURITIES INC.,

as 2015 Revolving Refinancing Joint Lead Arrangers,

 

THE ROYAL BANK OF SCOTLAND PLC,

as 2015 Revolving Refinancing Syndication Agent,

 

BARCLAYS BANK PLC, CITIGROUP GLOBAL MARKETS INC., DEUTSCHE BANK SECURITIES INC.,
J.P. MORGAN SECURITIES LLC and WELLS FARGO SECURITIES, LLC,
as 2015 Revolving Refinancing Co-Documentation Agents

 

and

 

TD SECURITIES (USA) LLC, RBS SECURITIES INC., BARCLAYS BANK PLC, CITIGROUP
GLOBAL MARKETS INC., DEUTSCHE BANK SECURITIES INC., J.P. MORGAN SECURITIES LLC
and WELLS FARGO SECURITIES, LLC, 

as 2015 Revolving Refinancing Bookrunners

 

As amended by the 2015 Revolving Refinancing Amendment dated as of February 5,
2015





 

--------------------------------------------------------------------------------

 

Page

 

 

-2-

--------------------------------------------------------------------------------

 

 

Table of Contents

Page

 

 

 

 

 

 

Section 1.

DEFINITIONS

2

1.1.

Defined Terms

2

1.2.

Other Definitional Provisions

3439

Section 2.

AMOUNT AND TERMS OF REVOLVING CREDIT COMMITMENTS

3539

2.1.

Commitments

3539

2.2.

Procedure for Borrowing

3640

2.3.

Repayment of Loans; Evidence of Debt

3741

2.4.

Commitment Fees, etc.

3944

2.5.

Optional Termination or Reduction of Revolving Credit Commitments

4044

2.6.

Optional Prepayments

4045

2.7.

Mandatory Prepayments

4146

2.8.

Conversion and Continuation Options

4348

2.9.

Minimum Amounts and Maximum Number of Eurodollar Tranches

4349

2.10.

Interest Rates and Payment Dates

4449

2.11.

Computation of Interest and Fees

4449

2.12.

Inability to Determine Interest Rate

4450

2.13.

Pro Rata Treatment and Payments

4550

2.14.

Requirements of Law

4752

2.15.

Taxes

4855

2.16.

Indemnity

5157

2.17.

Illegality

5158

2.18.

Change of Lending Office; Replacement of Lenders

5258

2.19.

Increase of Revolving Credit Commitments

5259

2.20.

Incremental Term Loans

5460

2.21.

Defaulting Lenders

5662

2.22.

Extension Offers

5764

2.23.

Refinancing Facilities

5966

2.24.

Currency Fluctuations

67

2.25.

Additional Alternative Currencies

68

2.26.

Borrower Representative; Joint and Several Obligations

69

Section 3.

LETTERS OF CREDIT

6170

3.1.

L/C Commitment

6170

3.2.

Procedure for Issuance of Letter of Credit

6170

3.3.

Fees and Other Charges

6271

3.4.

L/C Participations

6271

3.5.

Reimbursement Obligation of the Borrower

6372

 

-i-

--------------------------------------------------------------------------------

 

 

3.6.

Obligations Absolute

6372

3.7.

Letter of Credit Payments

6473

3.8.

Applications

6473

Section 4.

REPRESENTATIONS AND WARRANTIES

6473

4.1.

Financial Condition

6473

4.2.

No Change

6574

4.3.

Corporate Existence; Compliance with Law

6574

4.4.

Corporate Power; Authorization; Enforceable Obligations

6574

4.5.

No Legal Bar

6675

4.6.

No Material Litigation

6675

4.7.

No Default

6675

4.8.

Ownership of Property; Liens

6675

4.9.

Intellectual Property

6675

4.10.

Taxes

6775

4.11.

Federal Regulations

6776

4.12.

Labor Matters

6776

4.13.

ERISA

6776

4.14.

Investment Company Act; Other Regulations

6877

4.15.

Subsidiaries

6877

4.16.

Use of Proceeds

6877

4.17.

Environmental Matters

6877

4.18.

Accuracy of Information, etc.

6978

4.19.

Security Documents

7079

4.20.

Solvency

7079

4.21.

Real Property Leases

7079

4.22.

FCC and FAA Matters; State Regulatory Compliance

7179

4.23.

Anti-Corruption Laws and Sanctions

7180

Section 5.

CONDITIONS PRECEDENT

7280

5.1.

Conditions to Effectiveness

7280

5.2.

Conditions to Acquisition Incremental Tranche B-1 Funding Date

7482

5.3.

Conditions to Each Extension of Credit

7583

5.4.

Foreign Subsidiary Borrowers

84

Section 6.

AFFIRMATIVE COVENANTS

7585

6.1.

Financial Statements

7585

6.2.

Certificates; Other Information

7685

6.3.

Payment of Obligations

7887

6.4.

Conduct of Business and Maintenance of Existence, etc.

7887

6.5.

Maintenance of Property; Insurance

7887

 

-ii-

--------------------------------------------------------------------------------

 

 

6.6.

Inspection of Property; Books and Records; Discussions

7888

6.7.

Notices

7988

6.8.

Environmental Laws

8089

6.9.

Additional Collateral, etc.

8090

6.10.

Further Assurances

8191

6.11.

Cash Management

8291

Section 7.

NEGATIVE COVENANTS

8291

7.1.

Financial Condition Covenants.

8292

7.2.

Limitation on Indebtedness

8292

7.3.

Limitation on Liens

8493

7.4.

Limitation on Fundamental Changes

8595

7.5.

Limitation on Disposition of Property

8695

7.6.

Limitation on Restricted Payments

8796

7.7.

Limitation on Investments

8897

7.8.

Limitation on Modifications of Certain Documents

8998

7.9.

Limitation on Transactions with Affiliates

8998

7.10.

Limitation on Sales and Leasebacks

8998

7.11.

Limitation on Negative Pledge Clauses

8999

7.12.

Limitation on Restrictions on Subsidiary Distributions

9099

7.13.

Limitation on Lines of Business

9099

7.14.

Limitation on Hedge Agreements

9099

7.15.

Limitation on Changes in Fiscal Periods

9099

7.16.

Restrictions on Activities of the Securitization Manager

90100

Section 8.

EVENTS OF DEFAULT

90100

Section 9.

THE AGENTS

94103

9.1.

Appointment

94103

9.2.

Delegation of Duties

94104

9.3.

Exculpatory Provisions

94104

9.4.

Reliance by Agents

95104

9.5.

Notice of Default

95104

9.6.

Non‑Reliance on Agents and Other Lenders

95105

9.7.

Indemnification

96105

9.8.

Agent in Its Individual Capacity

96106

9.9.

Successor Administrative Agent

96106

9.10.

Authorization to Release Liens

97106

9.11.

Agents

97106

Section 10.

MISCELLANEOUS

97107

 

-iii-

--------------------------------------------------------------------------------

 

 

10.1.

Amendments and Waivers

97107

10.2.

Notices

99108

10.3.

No Waiver; Cumulative Remedies

100109

10.4.

Survival of Representations and Warranties

100110

10.5.

Payment of Expenses

100110

10.6.

Successors and Assigns; Participations and Assignments

102111

10.7.

Adjustments; Set-off

107117

10.8.

Counterparts

108117

10.9.

Severability

108117

10.10.

Integration

108117

10.11.

GOVERNING LAW

108118

10.12.

Submission To Jurisdiction; Waivers

108118

10.13.

Acknowledgments

109118

10.14.

Confidentiality; Public Disclosure

109119

10.15.

Release of Collateral Security and Guarantee Obligations

110120

10.16.

Accounting Changes

111121

10.17.

Delivery of Lender Addenda

111121

10.18.

WAIVERS OF JURY TRIAL

111121

10.19.

Effect of Amendment and Restatement

111121

10.20.

Judgment Currency

121

10.21.

Foreign Subsidiary Borrowers

122

 

 

-iv-

--------------------------------------------------------------------------------

 

 

 

 

 

SCHEDULES:

 

1.1

Pricing Grid

1.2

Incremental Tranche B-1 Term Loan Commitments

4.15(a)

Subsidiaries

4.15(b)

Agreements Affecting Capital Stock of Subsidiaries

4.19

UCC Filing Jurisdictions

7.2(d)

Existing Indebtedness

7.2(f)

Seller Subordination Terms

7.3(f)

Existing Liens

7.5

Scheduled Dispositions

 

 

 

 

EXHIBITS:

 

 

 

A

Form of Guarantee and Collateral Agreement

B

Form of Compliance Certificate

C

Form of Closing Certificate

D

Form of Assignment and Acceptance

E-1

Form of Legal Opinion of Greenberg Traurig, P.A.

E-2

Form of Legal Opinion of Thomas P. Hunt, Esq., General Counsel of the Loan
Parties

F-1

Form of Revolving Credit Note

F-2

Form of Term Note

G

Form of Exemption Certificate

H

Form of Lender Addendum

I

Form of Letter of Credit Request

J-1

Form of Borrowing Notice (Revolving Credit Loans)

J-2

Form of Borrowing Notice (Incremental Tranche B-1 Term Loans)

K

Form of New Lender Supplement

L

Form of Revolving Credit Commitment Increase Supplement

 



-v-

--------------------------------------------------------------------------------

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as
of  February 7, 2014 (as amended by the 2015 Revolving Refinancing Amendment,
this “Agreement”), among SBA SENIOR FINANCE II LLC, a Florida limited liability
company (the “Borrower”), the several banks and other financial institutions or
entities from time to time parties to this Agreement (the “Lenders”), CITIGROUP
GLOBAL CAPITAL MARKETS INC. and BARCLAYS BANK PLC, as Incremental Tranche B-1
Term Loan Syndication Agents, JPMORGAN CHASE BANK, N.A., as Term Loan
Syndication Agent, BARCLAYS BANK PLC, as Co-Term Loan Syndication Agent, RBS
SECURITIES INC., as Revolving Facility Syndication Agent, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Co-Revolving Facility Syndication Agent, Deutsche Bank
Securities Inc., J.P. Morgan Securities LLC, TD Securities (USA) LLC, The Royal
Bank of Scotland plc and Wells Fargo Securities, LLC, as Co-Incremental Tranche
B-1 Term Loan Documentation Agents, THE ROYAL BANK OF SCOTLAND PLC and WELLS
FARGO BANK, NATIONAL ASSOCIATION., as Co-Term Loan Documentation Agents,
CITIBANK, N.A. and JPMORGAN CHASE BANK, N.A., as Co-Revolving Facility
Documentation Agents, TD Securities (USA) LLC and RBS Securities Inc., as 2015
Revolving Refinancing Joint Lead Arrangers, The Royal Bank of Scotland plc, as
2015 Revolving Refinancing Syndication Agent, Barclays Bank plc, Citigroup
Global Markets Inc., Deutsche Bank Securities Inc., J.P. Morgan Securities LLC
and Wells Fargo Securities, LLC, as 2015 Revolving Refinancing Co-Documentation
Agents, TD Securities (USA) LLC, RBS Securities Inc., Barclays Bank plc,
Citigroup Global Markets Inc., Deutsche Bank Securities Inc., J.P. Morgan
Securities LLC and Wells Fargo Securities, LLC, as 2015 Revolving Refinancing
Bookrunners, and TORONTO DOMINION (TEXAS) LLC, as administrative agent (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Administrative Agent  and the Lenders (as defined in
the Existing Credit Agreement) are parties to the Amended and Restated Credit
Agreement, dated as of June 30, 2011 (as amended by the First Amendment thereto,
dated as of May 9, 2012, as further amended by the Second Amendment thereto,
dated as of May 9, 2012, as further amended by the Third Amendment thereto,
dated as of September 28, 2012, as further amended by the Fourth Amendment
thereto, dated as of September 28, 2012, as further amended by the Fifth
Amendment thereto, dated as of September 28, 2012 and as further amended by the
Sixth Amendment thereto, dated as of August 27, 2013, the “Existing Credit
Agreement”);

WHEREAS, SBA Torres Brasil, Limitada (“SBA Brasil”), a wholly owned subsidiary
of SBA Communications Corporation, a Florida corporation (the “Parent”), has
entered into an Agreement for the Equity Purchase and Sale, Investment and Other
Covenants  dated as of December 3, 2013 with Telemar Norte Leste S.A. and BRT
Servicos de Internet S.A., pursuant to which SBA Brasil, or one or more other
wholly owned subsidiary or subsidiaries of the Parent, will acquire (such
acquisition, the “Acquisition”) 100% of the equity interests of a newly formed
company into which certain assets of the Sellers will, prior to the Acquisition,
be contributed.

WHEREAS, the parties to the Existing Credit Agreement have agreed to amend the
Existing Credit Agreement in certain respects and to restate the Existing Credit
Agreement as



1

 

--------------------------------------------------------------------------------

 

 

so amended as provided in this Agreement, effective upon satisfaction of certain
conditions precedent set forth in Section 5.1.

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth and for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree that on the
Second Amendment and Restatement Effective Date (as defined below), the Existing
Credit Agreement shall be amended and restated in its entirety as follows:

SECTION 1.DEFINITIONS

1.1.Defined Terms.  As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“2010 Securitization Arrangements”:   the collective reference to the
transactions and agreements, including the Securitization Management Agreement,
described in the Offering Memorandum dated April 8, 2010 issued by SBA Tower
Trust in respect of the Secured Tower Revenue Securities, Series 2010-1 and
Series 2010-2, and all transactions related thereto.

“2010 Securitization Subsidiaries”:  the collective reference to (i) SBA
Depositor LLC, SBA Holdings LLC and each of their Subsidiaries and (ii) SBA
Network Management, Inc., in each case so long as such Persons are subject to
the 2010 Securitization Arrangements.

“2015 Revolving Refinancing Amendment”:  the 2015 Revolving Refinancing
Amendment, dated the 2015 Revolving Refinancing Amendment Effective Date, among
the Borrower, the Revolving Credit Lenders party thereto and the Administrative
Agent.

“2015 Revolving Refinancing Amendment Effective Date”:  February 5, 2015.

“2015 Revolving Refinancing Bookrunners”:  TD Securities (USA) LLC, RBS
Securities Inc., Barclays Bank plc, Citigroup Global Markets Inc., Deutsche Bank
Securities Inc., J.P. Morgan Securities LLC and Wells Fargo Securities, LLC.

“2015 Revolving Refinancing Joint Lead Arrangers”: TD Securities (USA) LLC and
RBS Securities Inc.

“2015 Revolving Refinancing Co-Documentation Agents”:  Barclays Bank plc,
Citigroup Global Markets Inc., Deutsche Bank Securities Inc., J.P. Morgan
Securities LLC and Wells Fargo Securities, LLC.

“2015 Revolving Refinancing Syndication Agent”:  The Royal Bank of Scotland plc.

“Acceptable Tenant”:  any Person that (a) has a contract with the Borrower or
any of its Subsidiaries to locate wireless transmission antennae on a Tower and
(b) either (i) is set forth on a list provided to the Administrative Agent prior
to the Initial



2

 

--------------------------------------------------------------------------------

 

 

Amendment Date or (ii) has been approved in writing by the Administrative Agent
(such approval not to be unreasonably withheld or delayed).

“Acquisition”:  as defined in the preamble hereto.

“Acquisition Consideration”:  means, in connection with the Acquisition, the
aggregate amount of the purchase consideration for such Acquisition, whether
payable at or prior to the consummation of such Acquisition or deferred for
payment at any future time.

“Acquisition Incremental Tranche B-1 Funding Date”:  the date on which the
Borrower borrows Incremental Tranche B-1 Term Loans, all or a portion of the
proceeds of which are to be applied to pay the cash consideration payable in the
Acquisition.

“Acquisition Incremental Tranche B-1 Term Loans”:  Incremental Tranche B-1 Term
Loans the proceeds of which were to be applied to the payment of the Acquisition
Consideration.

“Additional Securitization Arrangements”:  the collective reference to the
transactions and agreements, including the Additional Securitization Management
Agreement, pursuant to which one or more domestic Excluded Subsidiaries owning
Towers are converted to special purpose entities or Towers currently owned or
subsequently acquired or built by such Excluded Subsidiaries are sold or
otherwise transferred to special purpose entities, and pursuant to which
certificates or evidences of Indebtedness are issued to third party investors
backed by the cash flows and asset value of such Towers, and all transactions
related thereto.

“Additional Securitization Management Agreement”:  any management agreement
having materially the same substance as the Securitization Management Agreement
and entered into in connection with the Additional Securitization Arrangements,
pursuant to which a direct or indirect Subsidiary or Subsidiaries of the Parent
performs for the Additional Securitization Subsidiaries functions reasonably
necessary to maintain, market, operate, manage and administer the Towers subject
to the Additional Securitization Arrangements.

“Additional Securitization Subsidiaries”:  the collective reference to the
Excluded Subsidiaries that are subject to the Additional Securitization
Arrangements.

“Adjustment Date”:  in respect of each fiscal period shall be the date on which
financial statements are delivered to the Lenders pursuant to Section 6.1 (but
in any event not later than the 45th day after the end of each of the first
three quarterly periods of each fiscal year or the 90th day after the end of
each fiscal year, as the case may be). 

“Administrative Agent”:  as defined in the preamble hereto.

“Affiliate”:  as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, to direct



3

 

--------------------------------------------------------------------------------

 

 

or cause the direction of the management and policies of such Person, whether by
contract or otherwise.

“Affiliated Lender Assignment and Assumption”: an assignment and assumption
entered into by a Lender and a Purchasing Borrower Party (with the consent of
any party whose consent is required by Section 10.6), and accepted by the
Administrative Agent, in a form approved by the Administrative Agent.

“Agents”:  the collective reference to the Co-Incremental Tranche B-1 Term Loan
Documentation Agents, Co-Term Loan Documentation Agents, the Incremental Tranche
B-1 Term Loan Syndication Agents, the Term Loan Syndication Agent, the Co-Term
Loan Syndication Agent, the Co-Revolving Facility Documentation Agents, the
Revolving Facility Syndication Agent, the Co-Revolving Facility Syndication
Agent, the Term Loan Lead Arranger, the Term Loan Co-Lead Arranger, the
Revolving Facility Joint Lead Arrangers, the Incremental Tranche B-1 Term Loan
Joint Lead Arrangers, the Bookrunners, the 2015 Revolving Refinancing Joint Lead
Arrangers, the 2015 Revolving Refinancing Syndication Agent, the 2015 Revolving
Refinancing Co-Documentation Agents, the 2015 Revolving Refinancing
Bookrunners and the Administrative Agent.

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to the sum of (a) the aggregate then unpaid principal amount of such Lender’s
Term Loans and (b) the amount of such Lender’s Revolving Credit Commitment then
in effect or, if the Revolving Credit Commitments have been terminated, the
amount of such Lender’s Revolving Extensions of Credit then outstanding.

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”:  this Second Amended and Restated Credit Agreement referred to in
the preamble hereto, as restated, amended, supplemented or otherwise modified
from time to time.

“Alternative Currencies”:  Australian Dollars, Canadian Dollars, Euro, Pound
Sterling and Yen and each other currency (other than Dollars) that is approved
in accordance with Section 2.25.

“Alternative Currency Sublimit”:  $1,000,000,000.

“Annualized Borrower EBITDA”: for any fiscal quarter, (x) the sum (without
duplication) of (a) the Consolidated Adjusted EBITDA for such quarter, plus
(b) the lesser of $2,500,000 and the actual amount of selling, general and
administrative expenses attributable to the Parent, Holdings or SBA Senior
Finance during such quarter which were included in the determination of the
items specified in clause (a) above, in each case determined on a pro forma
basis after giving effect to all acquisitions or dispositions of assets made by
the Borrower and its Subsidiaries from the beginning of such quarter through and
including the date on which Annualized Borrower EBITDA is determined (including
any related financing transactions) as if such acquisitions and



4

 

--------------------------------------------------------------------------------

 

 

dispositions had occurred at the beginning of such quarter, multiplied by (y)
four.  For purposes of making the computation referred to above, (A)
acquisitions that have been made by the Borrower or any of its Subsidiaries,
including through mergers or consolidations and including any related financing
transactions, during such quarter or subsequent to such quarter and on or prior
to such date of determination shall be deemed to have occurred on the first day
of such quarter and (B) the Consolidated Adjusted EBITDA attributable to
Excluded Subsidiaries (other than (i) the Includable Foreign Subsidiaries EBITDA
and (ii) the Consolidated Adjusted EBITDA attributable to the Securitization
Manager or any Person acting in a capacity analogous to the Securitization
Manager pursuant to any Additional Securitization Arrangements so long as such
Person is a subsidiary of the Borrower), to discontinued operations, as
determined in accordance with GAAP, and to operations or businesses disposed of
prior to such date of determination, shall be deducted from Consolidated
Adjusted EBITDA for such quarter.

“Annualized Cash Interest Expense”:  for any fiscal quarter, (x) the total cash
interest expense of the Borrower and its Subsidiaries for such quarter with
respect to all outstanding Indebtedness of the Borrower and its Subsidiaries (in
each case, including, without limitation, all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing in accordance with GAAP), multiplied by (y) four. 

“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Applicable Margin”:  (a) with respect to Initial Term Loans, (i) 1.75% in the
case of Base Rate Loans and (ii) 2.75% in the case of Eurodollar Loans, (b) with
respect to Revolving Credit Loans, the rate per annum set forth on the Pricing
Grid, (c) with respect to Incremental Tranche A Term Loans, (i) 1.50% in the
case of Base Rate Loans and (ii) 2.50% in the case of Eurodollar Loans;
provided,  however, that the foregoing margins in this clause (c) shall be
subject to change in accordance with the below pricing grid following the first
Adjustment Date occurring after the fiscal quarter ending September 30, 2012,
(d) with respect to Incremental Tranche B Term Loans, (i) 1.75% in the case of
Base Rate Loans and (ii) 2.75% in the case of Eurodollar Loans and (e) with
respect to Incremental Tranche B-1 Term Loans, 1.50% in the case of Base Rate
Loans and (ii) 2.50% in the case of Eurodollar Loans.

PRICING GRID FOR INCREMENTAL TRANCHE A TERM LOANS

 

Pricing Ratio

Eurodollar Loans

Base Rate Loans

> 4.5

2.50%

1.50%

≤ 4.5 to > 3.5

2.25%

1.25%

≤ 3.5

2.00%

1.00%

 

Changes in the Applicable Margin with respect to the Incremental Tranche A Term
Loans resulting from changes in the Pricing Ratio shall become effective on each
Adjustment Date, and any such change shall remain in effect until the next
Adjustment



5

 

--------------------------------------------------------------------------------

 

 

Date. If any financial statements referred in the definition of Adjustment Date
are not delivered within the time periods specified in such definition, then,
until such financial statements are delivered, the highest rate set forth in
each column of the pricing grid above shall apply.  In addition, at all times
while an Event of Default shall have occurred and be continuing, the highest
rate set forth in each column of the pricing grid above shall apply.  Each
determination of the Pricing Ratio pursuant hereto shall be made with respect to
the fiscal quarter of the Borrower ending at the end of the period covered by
the relevant financial statements.

 

“Application”:  an application, in such form as the Issuing Lender may specify
from time to time, including a Letter of Credit Request substantially in the
form of Exhibit I, requesting the Issuing Lender to open a Letter of Credit.

“Asset Sale”:  any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by clauses (b), (c), (d),
(f), (i), (j) or (k) of Section 7.5 and any Excluded Disposition) which yields
gross proceeds to the Borrower or any of its Subsidiaries (valued at the initial
principal amount thereof in the case of non-cash proceeds consisting of notes or
other debt securities and valued at fair market value in the case of other
non-cash proceeds) in excess of $1,000,000.

“Assignee”:  as defined in Section 10.6(c).

“Assignment and Acceptance”: an Assignment and Acceptance, substantially in the
form of Exhibit D.

“Assignor”:  as defined in Section 10.6(c).

“Attributable Debt”:  as to any sale and leaseback transaction, at the time of
determination, the present value (discounted at the rate of interest implicit in
such transaction, determined in accordance with GAAP) of the obligation of the
lessee for net rental payments during the remaining term of the lease included
in such sale and leaseback transaction (including any period for which such
lease has been extended or may, at the option of the lessor, be extended).

“Auction” means an auction pursuant to which a Purchasing Borrower Party offers
to purchase Term Loans in accordance with a customary auction process conducted
on terms to be agreed between the parties participating in such Auction and
otherwise in accordance with Section 10.6(h).

“Auction Purchase Offer”: an offer by a Purchasing Borrower Party to purchase
Term Loans of one or more Classes pursuant to an auction process conducted on
terms to be agreed between the parties participating in such Auction and
otherwise in accordance with Section 10.6(h).

“Australian Dollars”: the lawful currency of the Commonwealth of Australia.





6

 

--------------------------------------------------------------------------------

 

 

“Available Revolving Credit Commitment”:  as to any Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Credit
Commitment then in effect over (b) such Lender’s Revolving Extensions of Credit
then outstanding.

“Base Rate”:  for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of
1% and (c) the Eurodollar Rate on such day (or if such day is not a Business
Day, the immediately preceding Business Day) for a deposit in dollars with a
maturity of one month plus 1%.   For purposes hereof:  “Prime Rate” shall mean
the rate publicly quoted from time to time by The Wall Street Journal as the
“prime rate” (or, if The Wall Street Journal ceases quoting a prime rate, the
highest per annum rate of interest published from time to time by the Federal
Reserve Board in Federal Reserve statistical release H.15 (519) entitled
“Selected Interest Rates” as the bank prime loan rate or its equivalent).  Any
change in the Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.  Notwithstanding the foregoing, the Base Rate for (i) any Initial
Term Loan will be deemed to be 2.00% per annum if the Base Rate determined
pursuant to this definition would otherwise be less than 2.00% per annum, (ii)
any Incremental Tranche B Term Loan made on the Incremental Tranche B Facility
Effective Date will be deemed to be 2.00% per annum if the Base Rate determined
pursuant to this definition would otherwise be less than 2.00% per annum and
(iii) any Incremental Tranche B-1 Term Loan made on the Second Amendment and
Restatement Effective Date will be deemed to be 1.75% per annum if the Base Rate
determined pursuant to this definition would otherwise be less than 1.75% per
annum.

“Base Rate Loans”:  Loans for which the applicable rate of interest is based
upon the Base Rate.

“BBSY”:  with respect to Australian Dollars (i) the rate of interest per annum
equal to the per annum rate of interest which appears as “BID” on the page
designated as “BBSY” on the Reuters Monitor System (or such other comparable
page as may, in the reasonable opinion of the Administrative Agent, replace such
BBSY page on such system for the purpose of displaying the bank bill swap rates)
with maturities comparable to such Interest Period at approximately 10:30 am
(Sydney, Australia time) on the first day of such Interest Period or (ii) if
such rate is not available at such time for any reason, the rate per annum
determined by the Administrative Agent as the average of the buying rates quoted
to Toronto Dominion’s London branch at or around 10:30 am (Sydney, Australia
time) on the first day of such Interest Period for bills of exchange accepted by
leading Australian banks which have a tenor equal to such Interest Period,
provided that, if such “BID” page or such comparable page shall be less than
zero, such rate shall be deemed to be zero.

“Benefitted Lender”:  as defined in Section 10.7.

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).





7

 

--------------------------------------------------------------------------------

 

 

“Bookrunners”:  (i) in respect of the Incremental Tranche B-1 Term Loans,
Citigroup Global Markets Inc., Barclays Bank PLC, Deutsche Bank Securities Inc.,
J.P. Morgan Securities LLC, TD Securities (USA) LLC, RBS Securities Inc. and
Wells Fargo Securities, LLC and, (ii) in respect of the Term Loans and the
Revolving Facility, J.P. Morgan Securities LLC, Barclays Bank PLC, TD Securities
(USA) LLC, RBS Securities Inc., Citibank, N.A., Deutsche Bank Securities Inc.
and Wells Fargo Securities, LLC and (iii) in respect of the 2015 Revolving
Refinancing Amendment, the 2015 Revolving Refinancing Bookrunners.  

“Borrower”:  as defined in the preamble hereto.

“Borrower Materials”: as defined in Section 6.2.

“Borrowers”: the collective reference to the Borrower and each Foreign
Subsidiary Borrower.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder. 

“Borrowing Notice”:  (i) with respect to any request for borrowing of Revolving
Credit Loans hereunder, a notice from the Borrower, substantially in the form
of, and containing the information prescribed by, Exhibit J-1, delivered to the
Administrative Agent and (ii) with respect to any request for borrowing of
Incremental Tranche B-1 Term Loans hereunder, a notice from the Borrower,
substantially in the form of, and containing the information prescribed by,
Exhibit J-2, delivered to the Administrative Agent.

“Business Day”:  (i) for all purposes other than as covered by clause (ii)
below, a day other than a Saturday, Sunday or other day on which commercial
banks in New York City are authorized or required by law to close and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, any day which is a Business Day
described in clause (i) and which is also a day for trading by and between banks
in Dollar deposits in the interbank eurodollar market., provided that (a) if
such notice or determination relates to any Eurodollar Loan denominated in an
Alternative Currency, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in the applicable Alternative Currency in
the London interbank market or (other than in respect of Eurodollar Loans
denominated in Euro or Pound Sterling) the principal financial center of such
Alternative Currency and (b) when used in connection with a Eurodollar Loan
denominated in Euro, the term “Business Day” shall also exclude any day which is
not also a TARGET Day.

“Calculation Date”: the last Business Day of each calendar quarter (or any other
day selected by the Administrative Agent in its reasonable discretion); provided
that (a) the Specified Time for, or the second Business Day preceding (or such
other Business Day as the Administrative Agent shall deem applicable with
respect to any Alternative Currency in accordance with rate-setting convention
for such currency), (i) each Borrowing Date with respect to any Revolving Credit
Loan denominated in any



8

 

--------------------------------------------------------------------------------

 

 

Alternative Currency or (ii) any date on which a Revolving Credit Loan
denominated in an Alternative Currency is continued shall also be a “Calculation
Date” and (b) each Borrowing Date with respect to any other Revolving Credit
Loan denominated in an Alternative Currency shall also be a “Calculation Date”.

“Canadian Dollar”: the lawful money of Canada.

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding any debt securities convertible into any of the foregoing.

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, money market deposits, eurodollar
time deposits or overnight bank deposits having maturities of six months or less
from the date of acquisition issued by any commercial bank that (i) is a Lender
or (ii) (A) is organized under the laws of the United States of America, any
state thereof, the District of Columbia or any member nation of the Organization
for Economic Cooperation and Development or is the principal banking Subsidiary
of a bank holding company organized under the laws of the United States, any
state thereof, the District of Columbia or any member nation of the Organization
for Economic Cooperation and Development, and is a member of the Federal Reserve
System, and (B) has combined capital and surplus of not less than $500,000,000;
(c) commercial paper of an issuer rated at least A-2 by Standard & Poor’s
Ratings Services (“S&P”) or P-2 by Moody’s Investors Service, Inc. (“Moody’s”),
or carrying an equivalent rating by a nationally recognized rating agency, if
both of the two named rating agencies cease publishing ratings of commercial
paper issuers generally, and maturing within six months from the date of
acquisition; (d) repurchase obligations of any Lender or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than 30 days with respect to securities issued or fully guaranteed or
insured by the United States government; (e) securities with maturities of one
year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P



9

 

--------------------------------------------------------------------------------

 

 

or A by Moody’s; (f) securities with maturities of six months or less from the
date of acquisition backed by standby letters of credit issued by any Lender or
any commercial bank satisfying the requirements of clause (b) of this
definition; or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.

“CDOR”: the rate per annum, equal to the average of the annual yield rates
applicable to Canadian banker’s acceptances at or about 10:00 a.m. (Toronto,
Canada time) on the first day of such Interest Period on the “CDOR Page” (or any
display substituted therefor) of Reuters Monitor Money Rates Service (or such
other page or commercially available source displaying Canadian interbank bid
rates for Canadian Dollar bankers’ acceptances as may be designated by the
Administrative Agent from time to time) for a term equivalent to such Interest
Period (or if such Interest Period is not equal to a number of months, for a
term equivalent to the number of months closest to such Interest Period),
provided that, if such CDOR Page or such substitute therefor shall be less than
zero, such rate shall be deemed to be zero.

“Class”: when used in reference to (a) any Loan or borrowing hereunder, refers
to whether such Loan, or the Loans comprising such borrowing, are Revolving
Credit Loans, Term Loans, Incremental Term Loans, Initial Term Loans,
Incremental Tranche A Term Loans, Incremental Tranche B Term Loans, Incremental
Tranche B-1-A Term Loans, Incremental Tranche B-1-B Term Loans, Incremental
Tranche B-1 Term Loans or Designated Incremental Term Loans, (b) any Commitment,
refers to whether such Commitment is a Revolving Credit Commitment, Term
Commitment, Incremental Tranche B-1 Term Loan Commitments or a Commitment in
respect of any Incremental Term Loans and (c) any Lender, refers to whether such
Lender has a Loan or Revolving Credit Commitment, a Term Commitment, Incremental
Tranche B-1 Term Loan Commitment or a Commitment in respect of any Incremental
Term Loans or Designated Incremental Term Loans or with respect to a particular
Class.  Incremental Term Loans and Designated Incremental Term Loans, as the
case may be, that have different terms and conditions (together with the
Commitments in respect thereof) shall be construed to be in different Classes;
provided that, except as otherwise set forth herein, Incremental Tranche B-1-A
Term Loans and Incremental Tranche B-1-B Term Loans shall be construed to be in
the same class.

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”:  all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

“Commitment”:  with respect to any Lender, such Lender’s Revolving Credit
Commitment, Term Commitment, Incremental Tranche B-1 Term Loan Commitments or
other commitment in respect of any Incremental Term Loans or any combination
thereof (as the context requires).

“Commitment Fee Rate”:  the rate per annum set forth on the Pricing Grid.





10

 

--------------------------------------------------------------------------------

 

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Commonly Controlled Entity”:  an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Communications Act”: the Communications Act of 1934, and any similar or
successor federal statute, and the rules and regulations of the FCC thereunder,
all as amended and as may be in effect from time to time.

“Consolidated Adjusted EBITDA”: for any period, Consolidated Net Income for such
period plus, without duplication, the sum of:

(i)provision for taxes based on income, profits or capital of the Parent and its
Subsidiaries (including (x) the Securitization Manager and, if any, the
subsidiary acting in a capacity analogous to the Securitization Manager pursuant
to any Additional Securitization Arrangements and (y) the Specified Unrestricted
Foreign Entities) for such period, including franchise and similar taxes and
foreign withholding taxes, to the extent that such provision for taxes was
deducted in computing such Consolidated Net Income, plus

(ii)Consolidated Interest Expense of the Parent and its Subsidiaries (including
(x) the Securitization Manager and, if any, the subsidiary acting in a capacity
analogous to the Securitization Manager pursuant to any Additional
Securitization Arrangements and (y) the Specified Unrestricted Foreign Entities)
for such period determined in accordance with GAAP, whether paid or accrued and
whether or not capitalized (including, without limitation, amortization of debt
issuance costs and original issue discount, non-cash interest payments, the
interest component of any deferred payment obligations, the interest component
of all payments associated with Capital Lease Obligations, imputed interest with
respect to Attributable Debt, commissions, discounts and other fees and charges
incurred in respect of letter of credit or bankers’ acceptance financings,
amortization of gain or loss from previously settled Hedge Agreements and net
payments (if any) pursuant to Hedge Agreements), to the extent that any such
expense was deducted in computing such Consolidated Net Income, plus

(iii)all preferred stock dividends paid or accrued in respect of the Parent’s
and its Subsidiaries’ preferred stock to Persons other than the Parent or a
Wholly Owned Subsidiary of the Parent other than preferred stock dividends paid
by the Parent in shares of preferred stock that is not Disqualified Stock to the
extent that such dividends were deducted in computing such Consolidated Net
Income, plus





11

 

--------------------------------------------------------------------------------

 

 

(iv)non-recurring acquisition related costs required to be expensed pursuant to
the adoption of SFAS 141(R) to the extent that such costs were deducted in
computing such Consolidated Net Income, plus

(v)depreciation, accretion, amortization (including amortization of goodwill and
other intangibles) and other non-cash expenses, including non-cash compensation
and non-cash ground lease expense, losses on early extinguishment of debt
(including any premiums paid in connection with the discharge of Indebtedness)
and any asset impairment charges (excluding any such non-cash expense to the
extent that it represents an accrual of or reserve for cash expenses in any
future period) of the Parent and its Subsidiaries (including (x) the
Securitization Manager and, if any, the subsidiary acting in a capacity
analogous to the Securitization Manager pursuant to any Additional
Securitization Arrangements and (y) the Specified Unrestricted Foreign Entities)
for such period to the extent that such depreciation, accretion, amortization
and other non-cash expenses were deducted in computing such Consolidated Net
Income, minus

(vi)non-cash items increasing such Consolidated Net Income for such period
(including but not limited to non-cash straight-line leasing revenue, but
excluding any such non-cash revenue to the extent that it represents an accrual
of cash revenue to be received in any future period), minus

(vii)interest income of the Parent and its Subsidiaries (including (x) the
Securitization Manager and, if any, the subsidiary acting in a capacity
analogous to the Securitization Manager pursuant to any Additional
Securitization Arrangements and (y) the Specified Unrestricted Foreign Entities)
for such period, to the extent that any such income was included in computing
such Consolidated Net Income,

in each case on a consolidated basis and determined in accordance with GAAP. 

“Consolidated Interest Expense”: the total interest expense of the Parent and
its Subsidiaries (including (x) the Securitization Manager and, if any, the
subsidiary acting in a capacity analogous to the Securitization Manager pursuant
to any Additional Securitization Arrangements and (y) the Specified Unrestricted
Foreign Entities) for such period with respect to all outstanding Indebtedness
of the Parent and its Subsidiaries (including (x) the Securitization Manager
and, if any, the subsidiary acting in a capacity analogous to the Securitization
Manager pursuant to any Additional Securitization Arrangements and (y) the
Specified Unrestricted Foreign Entities), including, without limitation, all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Hedge Agreements
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP. 

“Consolidated Net Income”:  for any period, the aggregate of the Net Income of
the Parent and its Subsidiaries (including (x) the Securitization Manager and,
if any, the subsidiary acting in a capacity analogous to the Securitization
Manager pursuant to any



12

 

--------------------------------------------------------------------------------

 

 

Additional Securitization Arrangements and (y) the Specified Unrestricted
Foreign Entities) for such period, on a consolidated basis, determined in
accordance with GAAP; provided that there shall be excluded (a) the Net Income
(and net loss) of any Person that is accounted for by the equity method of
accounting, except that such Net Income shall be included but only to the extent
of the amount of dividends or distributions paid in cash to the referent Person
or a Subsidiary thereof and (b) the undistributed earnings of any Subsidiary of
the Borrower to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any Contractual Obligation (other than under any Loan Document)
applicable to such Subsidiary.

“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date determined on a
consolidated basis in accordance with GAAP.

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.

“Control Investment Affiliate”:  as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more
companies.  For purposes of this definition, “control” of a Person means the
power, directly or indirectly, to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.

“Convertible Senior Notes Indenture”:  the Indenture dated as of April 24, 2009,
among the Parent and U.S. Bank National Association, as trustee, together with
all instruments and agreements entered into by the Parent in connection
therewith and affecting the rights and obligations of the Parent under such
Indenture, as in effect on the date hereof.

“Co-Revolving Facility Documentation Agents”:  Citibank, N.A. and JPMorgan Chase
Bank, N.A.

“Co-Revolving Facility Syndication Agent”:  Wells Fargo Bank, National
Association.

“Co-Incremental Tranche B-1 Term Loan Documentation Agents”:  Deutsche Bank
Securities Inc., J.P. Morgan Securities LLC, TD Securities (USA) LLC, The Royal
Bank of Scotland plc and Wells Fargo Securities, LLC.

“Co-Term Loan Documentation Agents”:  The Royal Bank of Scotland plc and Wells
Fargo Bank, National Association.

“Co-Term Loan Syndication Agent”:  Barclays Bank PLC.





13

 

--------------------------------------------------------------------------------

 

 

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender, as reasonably determined by the Administrative
Agent, that has (a) failed to fund any portion of its Revolving Credit Loans or
Term Loans or participations in Letters of Credit within three Business Days of
the date required to be funded by it hereunder, (b) notified the Borrower, the
Administrative Agent, the Issuing Lender or any Lender in writing that it does
not intend to comply with any of its funding obligations under this Agreement or
has made a public statement to the effect that it does not intend to comply with
its funding obligations under this Agreement, (c) failed, within three Business
Days after written request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Revolving Credit Loans and participations in then outstanding
Letters of Credit, (d) otherwise failed to pay over to the Administrative Agent
or any other Lender any other amount (other than a de minimis amount) required
to be paid by it hereunder within three Business Days of the date when due,
unless the subject of a good faith dispute, or (e) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment.  For the avoidance of doubt, no Lender shall be a Defaulting Lender
solely as a result of ownership or control of such Lender by a Governmental
Authority or instrumentality thereof, by an Undisclosed Administration or
otherwise, so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority or instrumentality thereof) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

“Derivatives Counterparty”:  as defined in Section 7.6.

“Designated Incremental Term Lender”: the collective reference to each Lender
that holds a Designated Incremental Term Loan.

“Designated Incremental Term Loans”: (i) any Incremental Tranche B-1 Term Loans
and (ii) any other Incremental Term Loans incurred hereunder pursuant to an
Incremental Term Loan Amendment dated on or after the Second Amendment and
Restatement Effective Date.

“Disposition”:  with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.





14

 

--------------------------------------------------------------------------------

 

 

“Disqualified Stock”:  any Capital Stock that, by its terms (or by the terms of
any security into which it is convertible or for which it is exchangeable, in
each case, at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is 91 days after the later of the
Revolving Credit Termination Date or the final scheduled maturity date of all
Term Loans; provided,  however, (1) that any Capital Stock that would constitute
Disqualified Stock solely because the holders thereof have the right to require
the Parent to repurchase such Capital Stock upon the occurrence of a Fundamental
Change (as defined in the Convertible Senior Notes Indenture) shall not
constitute Disqualified Stock if the terms of such Capital Stock provide that
the Parent may not repurchase or redeem any such Capital Stock pursuant to such
provisions unless such repurchase or redemption complies with Section 3.01 of
the Convertible Senior Notes Indenture and (2) that any preferred stock that
would constitute Disqualified Stock shall not constitute Disqualified Stock if
issued as a dividend on then outstanding shares of preferred stock of the same
class or series.

“Dollar Equivalent”: at any time, (a) with respect to any amount denominated in
Dollars, such amount, and (b) with respect to any amount denominated in any
Alternative Currency, the equivalent amount thereof in Dollars as determined by
the Administrative Agent at such time on the basis of the Spot Rate (determined
in respect of the most recent Calculation Date) for the purchase of Dollars with
such Alternative Currency.

“Dollars” and “$”:  dollars in lawful currency of the United States of America.

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States of America, including any territory
thereof.

“Environmental Laws”:  any and all laws, rules, orders, regulations, statutes,
ordinances, guidelines, codes, decrees, or other legally enforceable
requirements (including, without limitation, common law) of any international
authority or other Governmental Authority having jurisdiction over the Borrower,
any Subsidiary of the Borrower or any Tower, regulating, relating to or imposing
liability or standards of conduct concerning protection of the environment or of
human health, or employee health and safety, as has been, is now, or may at any
time hereafter be, in effect.

“Environmental Permits”:  any and all permits, licenses, approvals,
registrations, notifications, exemptions and any other authorization pursuant to
any Environmental Law.

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“EURIBOR”:  for any Interest Period for each Eurodollar Revolving Credit Loan
denominated in Euro comprising part of the same borrowing, an interest rate per
annum equal to (a) the Euro interbank offered rate administered by the Banking
Federation and of the European Union (or any other person which takes over
administration of that rate)



15

 

--------------------------------------------------------------------------------

 

 

for the relevant period displayed on page EURIBOR01 of the Reuters screen at or
about 11:00 A.M. (Central European time) two TARGET Days before the first day of
such Interest Period or, if such page or such service shall cease to be
available, such other page or such other service for the purpose of displaying
an average rate of the Banking Federation of the European Monetary Union as the
Administrative Agent, after consultation with the Lenders and the Company, shall
reasonably select or (b) if no quotation for the Euro for the relevant period is
displayed and the Administrative Agent has not selected an alternative service
on which a quotation is displayed, the rate per annum at which deposits in Euro
for delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Revolving Credit Loan being made, continued
or converted and with a term equivalent to such Interest Period would be offered
by Toronto Dominion’s London branch (or other branch or Affiliate) to leading
banks in the European interbank market at or about 11:00 A.M. (Central European
time) two TARGET Days before the first day of such Interest Period, provided
that, if such EURIBOR01 page or such substitute therefor shall be less than
zero, such rate shall be deemed to be zero.

“Euro”:  the single currency of the participating member states of the European
Union.

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including,
without limitation, basic, supplemental, marginal and emergency reserves under
any regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

“Eurodollar Base Rate”:  (i) with respect to each day during each Interest
Period pertaining to a Eurodollar Loan denominated in Dollars or Pound Sterling,
the rate per annum determined on the basis of the rate for deposits in Dollars
or Pound Sterling, as applicable, for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR01 Page as of 11:00 A.M., London time, two Business Days prior to
(or, in the case of Loans denominated in Pound Sterling, on the day of) the
beginning of such Interest Period.  In the event that such rate does not appear
on such page (or otherwise on such screen), the “Eurodollar Base Rate” for
purposes of this definition shall be determined by reference to such other
comparable publicly available service for displaying eurodollar rates as may be
selected by the Administrative Agent or, in the absence of such availability, by
reference to the rate at which the Administrative Agent is offered Dollar
deposits at or about 11:00 A.M., New York City time, two Business Days prior to
the beginning of such Interest Period in the interbank eurodollar market where
its eurodollar and foreign currency and exchange operations are then being
conducted for delivery on the first day of such Interest Period for the number
of days comprised therein and (ii) with respect to each day during each Interest
Period pertaining to a Eurodollar Loan denominated in Australian Dollars,
Canadian Dollars, Euros or Yen, BBSY, CDOR, EURIBOR or TIBOR, as applicable.





16

 

--------------------------------------------------------------------------------

 

 

“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

Eurodollar Base Rate

1.00 – Eurocurrency Reserve Requirements


Notwithstanding the foregoing, the Eurodollar Rate for (i) any Initial Term
Loan, with respect to any applicable Interest Period, will be deemed to be 1.00%
per annum if the Eurodollar Rate for such Interest Period determined pursuant to
this definition would otherwise be less than 1.00% per annum, (ii) any
Incremental Tranche B Term Loan made on the Incremental Tranche B Facility
Effective Date, with respect to any applicable Interest Period, will be deemed
to be 1.00% per annum if the Eurodollar Rate for such Interest Period determined
pursuant to this definition would otherwise be less than 1.00% per annum and
(iii) any Incremental Tranche B-1 Term Loan made on the Second Amendment and
Restatement Effective Date, with respect to any applicable Interest Period, will
be deemed to be 0.75% per annum if the Eurodollar Rate for such Interest Period
determined pursuant to this definition would otherwise be less than 0.75% per
annum.

 

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Eurodollar Loans shall
originally have been made on the same day).

“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excluded Disposition”:  the Disposition of any Tower to the extent that (a) the
sum of (i) the Tower Cash Flow of such Tower for the twelve month period ending
on the last day of the month most recently ended prior to such Disposition plus
(ii) the aggregate Tower Cash Flow for such period of all other Towers Disposed
of during such period does not exceed (b) 5% of Annualized Borrower EBITDA
determined as of the end of the fiscal quarter most recently ended prior to such
Disposition.

“Excluded Subsidiaries”: (x) any Subsidiary of the Parent (other than Holdings,
SBA Senior Finance and the Borrower) (A) that is a Foreign Subsidiary or a
Domestic Subsidiary substantially all of whose assets consist of Capital Stock
of one or more Foreign Subsidiaries, in each case in respect of which either
(i) the pledge of all of the Capital Stock of such Subsidiary as Collateral or
(ii) the guaranteeing by such Subsidiary of the Obligations, would, in the good
faith judgment of the Borrower, result in adverse tax consequences to the
Borrower or (B) the Capital Stock of which is owned, directly or indirectly, by
the Parent, Holdings or SBA Senior Finance (but not owned, directly or



17

 

--------------------------------------------------------------------------------

 

 

indirectly, by the Borrower or any Subsidiary of the Borrower) and (y) any
Subsidiary that is a 2010 Securitization Subsidiary.

“Excluded Swap Obligation”: with respect to any Subsidiary Guarantor, (a) any
Swap Obligation if, and to the extent that, and only for so long as,  all or a
portion of the guarantee of such Subsidiary Guarantor of, or the grant by such
Subsidiary Guarantor of a security interest to secure, as applicable, such Swap
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Subsidiary Guarantor’s failure to constitute an “eligible
contract participant,” as defined in the Commodity Exchange Act and the
regulations thereunder, at the time the guarantee of (or grant of such security
interest by, as applicable) such Subsidiary Guarantor becomes or would become
effective with respect to such Swap Obligation or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Subsidiary Guarantor as
specified in any agreement between the relevant Loan Parties and counterparty
applicable to such Swap Obligations, and agreed by the Administrative Agent.  If
a Swap Obligation arises under a master agreement governing more than one Swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guarantee or security interest is or
becomes illegal, in the case of clause (a) above, or is so designated, in the
case of clause (b) above. 

“Existing Credit Agreement”: as defined in the preamble hereto.

“Existing Term Lender”: the collective reference to each Lender that holds an
Existing Term Loan.

“Existing Term Loans”: as defined in Section 2.1(a).

“Extension”: as defined in Section 2.22.

“Extension Loans”: as defined in Section 2.22.

“Extension Offer”: as defined in Section 2.22.

“FAA”:  the Federal Aviation Administration, and any successor agency of the
United States Government exercising substantially equivalent powers.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code.

“FCC”:  the Federal Communications Commission, and any successor agency of the
United States Government exercising substantially equivalent powers.

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System



18

 

--------------------------------------------------------------------------------

 

 

arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“First Amendment”:  the First Amendment, dated the First Amendment Effective
Date, among the Borrower, the Extending Revolving Lenders party thereto and the
Administrative Agent.

“First Amendment Effective Date”:  May 9, 2012.

“Foreign Subsidiary”:  any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Foreign Subsidiary Borrower”:  each Foreign Subsidiary of the Borrower
designated as a Foreign Subsidiary Borrower in accordance with Section 10.21
that has satisfied the conditions set forth in Section 5.4.

“Fourth Amendment”:  the Fourth Amendment, dated the Fourth Amendment Effective
Date, among the Borrower, the Lenders party thereto and the Administrative
Agent.

“Fourth Amendment Effective Date”:  September 28, 2012.

“Funding Office”:  the office or offices designated from time to time, including
as selected by the Administrative Agent in connection with payments in or
fundings of Alternative Currencies, by the Administrative Agent, by written
notice to the Borrower and the Lenders, as the Funding Office.

“GAAP”:  generally accepted accounting principles in the United States of
America as in effect from time to time, except that for purposes of Section 7.1,
GAAP shall be determined on the basis of such principles in effect on the date
hereof and consistent with those used in the preparation of the most recent
audited financial statements referred to in Section 4.1.

“Governmental Authority”: the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, self-regulatory
authority, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Guarantee and Collateral Agreement”:  the Second Amended and Restated Guarantee
and Collateral Agreement to be executed and delivered on the Second Amendment
and Restatement Effective Date by the Parent, Holdings, SBA Senior Finance, the
Borrower and each other Loan Party, substantially in the form of Exhibit A,



19

 

--------------------------------------------------------------------------------

 

 

as the same may be restated, amended, supplemented or otherwise modified from
time to time.

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided,  however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

“Hedge Agreements”:  all interest rate swaps, caps or collar agreements or
similar arrangements entered into by the Borrower or any Subsidiary providing
for protection against fluctuations in interest rates or currency exchange rates
or the exchange of nominal interest obligations, either generally or under
specific contingencies.

“Holdings”:  SBA Telecommunications LLC, a Florida limited liability company.

“Includable Foreign Subsidiaries EBITDA”:  an amount equal to the lesser of
(i) the Annualized Borrower EBITDA attributable to the Specified Foreign
Subsidiaries or (ii) 35.0% of the Annualized Borrower EBITDA. 

“Incremental Revolving Margin”:  as defined in Section 2.19(d).

“Incremental Term Loan”: as defined in Section 2.20(a).





20

 

--------------------------------------------------------------------------------

 

 

“Incremental Term Loan A Amendment”:  the Second Amendment, dated the
Incremental Tranche A Facility Effective Date, among the Borrower, the
Incremental Tranche A Term Lenders and the Administrative Agent.

“Incremental Term Loan B Amendment”:  the Fifth Amendment, dated the Incremental
Tranche B Facility Effective Date, among the Borrower, the Incremental Tranche B
Term Lenders and the Administrative Agent.

“Incremental Term Loan Amendment”: as defined in Section 2.20(c).

“Incremental Term Loan Notice”: as defined in Section 2.20(a).

“Incremental Tranche A Facility Effective Date”:  May 9, 2012.

“Incremental Tranche A Term Lenders”:  the collective reference to each Lender
that holds an Incremental Tranche A Term Loan.

“Incremental Tranche A Term Loans”:  as defined in the Incremental Term Loan A
Amendment.

“Incremental Tranche B Facility Effective Date”:  September 28, 2012.

“Incremental Tranche B Term Lenders”:  the collective reference to each Lender
that holds an Incremental Tranche B Term Loan.

“Incremental Tranche B Term Loans”:  as defined in the Incremental Term Loan B
Amendment.

“Incremental Tranche B-1 Funding Date”:  any date upon which the Borrower
borrows Incremental Tranche B-1 Term Loans hereunder.

“Incremental Tranche B-1 Term Loan Commitments”:  as defined in Section 2.1(c).

“Incremental Tranche B-1 Term Loan Joint Lead Arrangers”:  Citigroup Global
Markets Inc. and Barclays Bank PLC.

“Incremental Tranche B-1 Term Lenders”:  the collective reference to each Lender
that holds an Incremental Tranche B-1 Term Loan Commitment or an Incremental
Tranche B-1 Term Loan.

“Incremental Tranche B-1 Term Loans”:  as defined in Section 2.1(c).

“Incremental Tranche B-1-A Term Loans”:  the collective reference to any
Incremental Tranche B-1 Term Loans borrowed prior to the Acquisition Incremental
Tranche B-1 Funding Date hereunder.





21

 

--------------------------------------------------------------------------------

 

 

“Incremental Tranche B-1-B Term Loans”:  the collective reference to any
Incremental Tranche B-1 Term Loans other than Incremental Tranche B-1-A Term
Loans. 

“Incremental Tranche B-1 Term Loan Syndication Agents”: as defined in the
preamble hereto.

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments (other than performance bonds and other
obligations of a like nature incurred in the ordinary course of such Person’s
business), (d) all indebtedness created or arising under any conditional sale or
other title retention agreement with respect to Property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
Property), (e) all Capital Lease Obligations of such Person, (f) all obligations
of such Person, contingent or otherwise, as an account party under acceptance,
letter of credit or similar facilities, (g) all obligations of such Person,
contingent or otherwise, to purchase, redeem, retire or otherwise acquire for
value any Capital Stock of such Person, (h) all Guarantee Obligations of such
Person in respect of obligations of the kind referred to in clauses (a) through
(g) above, (i) all obligations of the kind referred to in clauses (a) through
(h) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on Property
(including, without limitation, accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation, (j) for the purposes of Section 8(e) only, all obligations
of such Person in respect of Hedge Agreements and (k) the liquidation value of
any preferred Capital Stock of such Person or its Subsidiaries held by any
Person other than such Person and its Wholly Owned Subsidiaries.

“Indemnified Liabilities”:  as defined in Section 10.5.

“Indemnitee”:  as defined in Section 10.5.

“Initial Amendment Date”:  June 30, 2011.

“Initial Term Lenders”:  the collective reference to each Lender that holds an
Initial Term Loan.

“Initial Term Loans”:  the collective reference to the Term Loans made pursuant
to Section 2.1(a) under the Existing Credit Agreement.

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”:  pertaining to a condition of Insolvency.





22

 

--------------------------------------------------------------------------------

 

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

“Interest Payment Date”:  (a)(i) as to any Base Rate Loan other than any
Incremental Tranche B-1-A Term Loan, the last day of each March, June, September
and December to occur while such Base Rate Loan is outstanding and the final
maturity date of such Base Rate Loan, and (ii) as to any Base Rate Loan that is
an Incremental Tranche B-1-A Term Loan, initially, the earliest to occur of (A)
the Acquisition Incremental Tranche B-1 Funding Date, (B) the Outside Date and,
(C) the final maturity date of such Base Rate Loan and thereafter, the last day
of each March, June, September and December to occur while such Base Rate Loan
is outstanding and the final maturity date of such Base Rate Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day which is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period and (d) as to any Loan (other than a Base Rate Loan), the date
of any repayment or prepayment made in respect thereof.

“Interest Period”:  (a) as to any Eurodollar Loan other than an Incremental
Tranche B-1-A Term Loan, (i) initially, the period commencing on the borrowing
or conversion date, as the case may be, with respect to such Eurodollar Loan and
ending one week (only in the case of Revolving Credit Loans denominated in
Dollars and only if agreed to by each of the Revolving Credit Lenders) or one,
three or six months thereafter, as selected by the Borrower in its notice of
borrowing or notice of conversion, as the case may be, given with respect
thereto; and (ii) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one,
three or six months thereafter, as selected by the Borrower by irrevocable
notice to the Administrative Agent not less than three Business Days prior to
the last day of the then current Interest Period with respect thereto and (b) as
to any Eurodollar Loan that is an Incremental Tranche B-1-A Term Loan,
(i) initially, the period commencing on the borrowing or conversion date, as the
case may be, with respect to such Eurodollar Loan and ending on the earlier to
occur of the Acquisition Incremental Tranche B-1 Funding Date and the Outside
Date; and (ii) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one,
three or six months thereafter, as selected by the Borrower by irrevocable
notice to the Administrative Agent not less than three Business Days prior to
the last day of the then current Interest Period with respect thereto; provided
that, all of the foregoing provisions relating to Interest Periods are subject
to the following:

(i)if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar



23

 

--------------------------------------------------------------------------------

 

 

month in which event such Interest Period shall end on the immediately preceding
Business Day;

(ii)any Interest Period with respect to Revolving Credit Loans that would
otherwise extend beyond the Revolving Credit Termination Date shall end on the
Revolving Credit Termination Date and any Interest Period with respect to Term
Loans, shall end on the maturity date with respect to such Term Loans;

(iii)any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv)the Borrower shall select Interest Periods so as not to require a payment or
prepayment of any Eurodollar Loan during an Interest Period for such Eurodollar
Loan.

“Investments”:  as defined in Section 7.7.

“Issuing Lender”:  The Toronto-Dominion Bank, New York Branch (or one of
its  Affiliates) in its capacity as issuer of any Letter of Credit, or any
replacement or successor Issuing Lender appointed hereunder.

“L/C Commitment”:  $50,000,000.

“L/C Fee Payment Date”:  the last day of each March, June, September and
December and the last day of the Revolving Credit Commitment Period.

“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.  The L/C Obligations of any Lender at
any time shall be its Revolving Credit Percentage of the total L/C Obligations
at such time.

“L/C Participants”:  the collective reference to all the Lenders other than the
Issuing Lender.

“Lender Addendum”:  with respect to any Lender, a Lender Addendum, substantially
in the form of Exhibit H, executed and delivered by such Lender on the Initial
Amendment Date as provided in Section 10.17. 

“Lenders”:  as defined in the preamble hereto.

“Letters of Credit”:  as defined in Section 3.1(a).

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention



24

 

--------------------------------------------------------------------------------

 

 

agreement and any capital lease having substantially the same economic effect as
any of the foregoing).

“Loan Documents”:  this Agreement, the First Amendment, the Security Documents,
the Applications, the Incremental Term Loan A Amendment, the Third Amendment,
the Fourth Amendment, the Incremental Term Loan B Amendment, the Sixth
Amendment, the Notes, any Incremental Term Loan Amendment and any Refinancing
Facility Agreement.

“Loan Parties”:  the Parent, Holdings, SBA Senior Finance, the Borrower and each
Subsidiary of the Borrower which is a party to a Loan Document, and each
individually a “Loan Party.”

“Loans”: the collective reference to the Revolving Credit Loans and Term Loans.

“Majority Revolving Facility Lenders”: at any time, the holders of more than 50%
of the Total Revolving Credit Commitments then in effect or, if the Revolving
Credit Commitments have been terminated, the Total Revolving Extensions of
Credit then outstanding.

“Material Adverse Effect”:  a material adverse effect on (a) the business,
assets, property or condition (financial or otherwise) of (i) the Borrower and
its Subsidiaries (including the Securitization Manager and, if any, the
subsidiary acting in a capacity analogous to the Securitization Manager pursuant
to any Additional Securitization Arrangements) taken as a whole or (ii) the
Parent and its Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.

“Material Environmental Loss”:  the collective reference to the following items
arising out of any Environmental Law or any liabilities or obligations with
respect to any Materials of Environmental Concern that either (i) exceed
$1,000,000 individually, or $5,000,000 in the aggregate, or (ii) would have a
Material Adverse Effect:  (a) any costs to the Borrower and/or any of its
Subsidiaries relating to investigative, removal, remedial or other response
activities, compliance costs, compensatory damages, natural resource damages,
punitive damages, fines, penalties and any associated engineering, legal and
other professional fees (including without limitation, costs of defending or
asserting any claim) in connection with any of the foregoing and (b) any other
losses to the Borrower and/or its Subsidiaries; provided that any amounts
expended for environmental site assessments pursuant to customary due diligence
conducted in connection with the acquisition of Towers and/or Tower sites shall
be excluded from the calculation of any Material Environmental Loss.

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated
biphenyls, urea-formaldehyde insulation, asbestos, molds, pollutants,
contaminants, radioactivity, radiofrequency radiation or any other radiation
associated with or allegedly associated



25

 

--------------------------------------------------------------------------------

 

 

with the telecommunications business, and any other substances of any kind,
whether or not any such substance is defined as hazardous or toxic under any
Environmental Law, that is regulated pursuant to or could give rise to liability
under any Environmental Law.

“Minimum EBITDA”: as defined in Section 7.5(l).

“Minimum Extension Condition”: as defined in Section 2.22(b).

“MNPI”: material non-public information (within the meaning of the United States
federal securities laws) concerning, direclty or indirectly, the Borrower, any
Subsidiary or their securities.

“Multiemployer Plan”:  a multiemployer plan as defined in Section 4001(a)(3) of
ERISA to which the Borrower or a Commonly Controlled Entity (i) makes or is
obligated to make contributions, (ii) during the preceding five plan years, has
made or been obligated to make contributions or (iii) has any actual or
contingent liability.

“Net Cash Proceeds”:  (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of attorneys’ fees, accountants’ fees, investment banking fees, amounts
required to be applied to the repayment of Indebtedness secured by a Lien
expressly permitted hereunder on any asset which is the subject of such Asset
Sale or Recovery Event (other than any Lien pursuant to a Security Document) and
other customary fees and expenses (including commissions, transfer taxes and
other customary expenses) actually incurred in connection therewith and net of
taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements) and (b) in connection with any issuance or sale of equity
securities or debt securities or instruments or the incurrence of loans, the
cash proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses (including commissions,
transfer taxes and other customary expenses) actually incurred in connection
therewith.

“Net Hedge Exposure”:  as of any date of determination, the aggregate amount of
all payments that the Borrower or any of its Subsidiaries would have to make in
the event of an early termination on such date in respect of outstanding Hedge
Agreements, net of payments that the Borrower or any of its Subsidiaries would
receive in the event of early termination on such date; provided, that for
purposes of this Agreement, Net Hedge Exposure shall be deemed to be at least
equal to (and not less than) zero.

“Net Income”: with respect to any Person for any period, the net income (loss)
of such Person for such period, determined in accordance with GAAP, excluding,
however, (i) any gain or loss, together with any related provision for taxes on
such gain or loss, realized in connection with (a) any asset sale outside the
ordinary course of business



26

 

--------------------------------------------------------------------------------

 

 

(including, without limitation, dispositions pursuant to sale and leaseback
transactions) or (b) the disposition of any securities by such Person or any of
its Subsidiaries (including (x) the Securitization Manager and, if any, the
subsidiary acting in a capacity analogous to the Securitization Manager pursuant
to any Additional Securitization Arrangements and (y) the Specified Unrestricted
Foreign Entities) or the write off of any deferred financing fees or the
extinguishment of any Indebtedness of such Person or any of its Subsidiaries
(including (x) the Securitization Manager and, if any, the subsidiary acting in
a capacity analogous to the Securitization Manager pursuant to any Additional
Securitization Arrangements and (y) the Specified Unrestricted Foreign
Entities), (ii) any extraordinary gain or loss, together with any related
provision for taxes on such extraordinary gain or loss and (iii) the cumulative
effect of a change in accounting principles.

“New Lenders”: the collective reference to each New Term Lender and each New
Revolving Lender.

“New Lender Supplement”:  with respect to any New Lender, a New Lender
Supplement, substantially in the form of Exhibit K, executed and delivered by
such New Lender as provided in Section 2.19(b).

“New Revolving Lender”:  as defined in Section 2.19(b).

“New Term Lender”: as defined in Section 2.20(b).

“Non-Excluded Taxes”:  as defined in Section 2.15(a).

“Non-U.S. Lender”:  as defined in Section 2.15(e).

“Notes”:  the collective reference to any promissory note evidencing Revolving
Credit Loans or Term Loans.

“Obligations”:  the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of the Borrower to the Administrative Agent or to
any Lender or Qualified Counterparty, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, the Letters of Credit, any Specified Hedge Agreement or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including, without limitation, all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise; provided,
that for purposes of determining any Guarantee Obligations of any Subsidiary
Guarantor under this Agreement, the definition of



27

 

--------------------------------------------------------------------------------

 

 

“Obligations” shall not create any guarantee by any Subsidiary Guarantor of any
Excluded Swap Obligations of such Subsidiary Guarantor.

“OFAC”: as defined in the definition of “Sanctions.”

“Offered Increase Amount”:  as defined in Section 2.19(a).

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, including
any interest, additions to tax or penalties applicable thereto.

“Outside Date”: March 31, 2014.

“Parent”:  as defined in the preamble hereto.

“Participant”:  as defined in Section 10.6(b).

“Participant Register”:  as defined in Section 10.6(b).

“Payment Office”:  the office or offices designated from time to time, including
as selected by the Administrative Agent in connection with payments in
Alternative Currencies,    by the Administrative Agent, by written notice to the
Borrower, as the Payment Office.

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Foreign Currencies”: the collective reference to the local currency
adopted by the jurisdiction of organization of each Specified Foreign
Subsidiary.

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”:  at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform”: as defined in Section 6.2.

“Pound Sterling”:  the lawful currency of the United Kingdom.

“Preferred Stock Purchase Rights”:  rights issued by the Parent to holders of
its common stock to purchase its Series E Junior Participating Preferred Stock,
par value $.01 per share, as such rights may be amended from time to time.





28

 

--------------------------------------------------------------------------------

 

 

“Pricing Grid”:  the pricing grid attached hereto as Schedule 1.1.

“Pricing Ratio”:  on any date, the ratio of Consolidated Total Debt on such date
to Annualized Borrower EBITDA for the fiscal quarter most recently ended prior
to such date.

“Projections”:  as defined in Section 6.2(c).

“Property”:  any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Public Lender”: as defined in Section 6.2.

“Purchasing Borrower Party”: any of the Parent or any of its Subsidiaries.

“Qualified Counterparty”:  with respect to any Specified Hedge Agreement, any
counterparty thereto that, at the time such Specified Hedge Agreement was
entered into, was a Lender or an Affiliate of a Lender.

“Qualified Tower”:  (i)  an existing Tower which has (a) at least one Acceptable
Tenant leasing space on such Tower and (b) positive Tower Cash Flow for a period
of not less than four consecutive fiscal quarters or (ii) a newly constructed
Tower with respect to which (a) the Borrower or a Subsidiary thereof shall have
received an executed tenant lease from an Acceptable Tenant as of the date of
completion of such Tower for occupancy to begin on or promptly following such
date of completion and (b) on the date the construction of such Tower is
completed, such Tower has positive Tower Cash Flow on a pro forma basis
(including any executed leases to be in effect on such date of completion).

“Quotation Day”: in relation to any period for which notices or determinations
for an Alternative Currency is to be made:

(i)if the currency is the Euro, two TARGET Days before the first day of that
period; or

(ii)for any other Alternative Currency, five Business Days before the first day
of that period.

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any of its Subsidiaries which yields gross proceeds to the
Borrower or any of its Subsidiaries in excess of $1,000,000.

“Refinancing Commitment”: a Refinancing Revolving Commitment or a Refinancing
Term Loan Commitment.





29

 

--------------------------------------------------------------------------------

 

 

“Refinancing Facility Agreement”: a Refinancing Facility Agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the Administrative Agent and one or more Refinancing Lenders,
establishing Refinancing Commitments and effecting such other amendments hereto
and to the other Loan Documents as are contemplated by Section 2.23.

“Refinancing Lenders”: collectively, the Refinancing Revolving Lenders and the
Refinancing Term Lenders.

“Refinancing Loans”: collectively, the Refinancing Revolving Loans and the
Refinancing Term Loans.

“Refinancing Revolving Commitments”: as defined in Section 2.23(a).

“Refinancing Revolving Lender”: as defined in Section 2.23(a).

“Refinancing Revolving Loans”: as defined in Section 2.23(a).

“Refinancing Term Lender”: as defined in Section 2.23(a).

“Refinancing Term Loan Commitments”: as defined in Section 2.23(a).

“Refinancing Term Loans”: as defined in in Section 2.23(a).

“Register”:  as defined in Section 10.6(d).

“Regulation U”:  Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any of its Subsidiaries
in connection therewith that are not applied to (i) prepay the Term Loans and
reduce the Revolving Credit Commitments pursuant to Section 2.7(a) as a result
of the delivery of a Reinvestment Notice or (ii) prepay Revolving Credit Loans
(without a reduction of the Revolving Credit Commitments) and Term Loans
pursuant to Section 2.7(b) as a result of the delivery of a Reinvestment Notice.

“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to (a) in the case of an Asset Sale the subject of which is a
Tower, acquire or construct Towers or (b)



30

 

--------------------------------------------------------------------------------

 

 

otherwise, acquire assets useful in its business or make capitalized repairs and
improvements with respect to such assets.

“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring 365 days after such Reinvestment Event and (b)
the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, (i) in the case of an Asset Sale the subject of which is a
Tower, acquire or construct Towers or (ii) otherwise, acquire assets useful in
its business or make capitalized repairs and improvements with respect to such
assets, in each case with all or any portion of the relevant Reinvestment
Deferred Amount.

“Reinvestment Prepayment or Commitment Reduction Amount”:  with respect to any
Reinvestment Event, the Reinvestment Deferred Amount relating thereto less any
amount expended prior to the relevant Reinvestment Prepayment Date to (a) in the
case of an Asset Sale the subject of which is a Tower, acquire or construct
Towers or (b) otherwise, acquire assets useful in its business or make
capitalized repairs and improvements with respect to such assets.

“Related Fund”:  with respect to any Lender, any fund that (x) invests in
commercial loans and (y) is managed or advised by the same investment advisor as
such Lender, by such Lender or an Affiliate of such advisor.

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the 30 day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”:  at any time, the holders of more than 50% of the sum of (i)
the Total Revolving Credit Commitments then in effect or, if the Revolving
Credit Commitments have been terminated, the Total Revolving Extensions of
Credit then outstanding and (ii) the aggregate unpaid principal amount of the
Term Loans then outstanding. 

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

“Responsible Officer”:  the chief executive officer, president, chief financial
officer or chief accounting officer of the Borrower, but in any event, with
respect to financial matters, the chief financial officer of the Borrower.

“Restricted Payments”:  as defined in Section 7.6.





31

 

--------------------------------------------------------------------------------

 

 

“Revolving Credit Commitment”:  as to any Lender, the obligation of such Lender,
if any, to make Revolving Credit Loans and participate in Letters of Credit, in
an aggregate principal and/or face amount not to exceed the amount set forth on
Schedule 1 to the Lender Addendum delivered by such Lender, or, as the case may
be, in the Assignment and Acceptance or New Lender Supplement pursuant to which
such Lender became a party hereto, in each case, as the same may be changed from
time to time pursuant to the terms hereof.  The aggregate amount of the Total
Revolving Credit Commitments as of the Second2015 Revolving
Refinancing Amendment and Restatement Effective Date is
$770,000,0001,000,000,000.

“Revolving Credit Commitment Increase Notice”:  as defined in Section 2.19(a).

“Revolving Credit Commitment Period”:  the period from and including the Initial
Amendment Date to the Revolving Credit Termination Date.

“Revolving Credit Facility”:  the Revolving Credit Commitments and the
extensions of credit made thereunder.

“Revolving Credit Lenders”: the collective reference to each Lender that has a
Revolving Credit Commitment or that holds a Revolving Credit Loan.

“Revolving Credit Loans”:  as defined in Section 2.1(b).

“Revolving Credit Percentage”:  as to any Lender at any time, the percentage
which such Lender’s Revolving Credit Commitment then constitutes of the Total
Revolving Credit Commitments, provided that in the case of Section 2.21 when a
Defaulting Lender shall exist, “Revolving Credit Percentage” shall mean the
percentage of the Total Revolving Credit Commitments (disregarding any
Defaulting Lender’s Revolving Credit Commitment) represented by such Lender’s
Revolving Credit Commitment (or, at any time after the Revolving Credit
Commitments shall have expired or terminated, the percentage which the aggregate
amount of such Lender’s Revolving Extensions of Credit then outstanding
constitutes of the aggregate amount of the Revolving Extensions of Credit then
outstanding, giving effect to any Lender’s status as a Defaulting Lender at such
time).

“Revolving Credit Termination Date”:  May 9February 5,  20172020.

“Revolving Extensions of Credit”:  as to any Lender at any time, an amount equal
to the sum of (a) the Dollar Equivalent of the aggregate principal amount of all
Revolving Credit Loans made by such Lender then outstanding and (b) such
Lender’s Revolving Credit Percentage of the L/C Obligations then outstanding.

“Revolving Facility Joint Lead Arrangers”: TD Securities (USA) LLC and RBS
Securities Inc.

“Revolving Facility Syndication Agent”:  The Royal Bank of Scotland plc.





32

 

--------------------------------------------------------------------------------

 

 

“Sanctions”:  economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”) or the U.S. Department of State.

“Sanctioned Country”: a country or territory which is the subject or target of
country-wide embargo administered by OFAC.  As of the Second Amendment and
Restatement Effective Date, each of Cuba, Iran, Sudan, Syria, Myanmar and North
Korea is a Sanctioned Country.

“Sanctioned Person”: (a) any Person listed in any Sanctions-related list of
designated Persons maintained by OFAC or the U.S. Department of State or (b) any
Person the Borrower knew or should have known was controlled by any such Person.

“SBA Brasil”: as defined in the preamble hereto.

“SBA Senior Finance”: SBA Senior Finance, LLC, a Florida limited liability
company.

“SEC”:  the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

“Second Amendment and Restatement Effective Date”:  the date on which the
conditions precedent set forth in Section 5.1 are satisfied.

“Secured Parties”: as defined in the Guarantee and Collateral Agreement.

“Securitization Loan Agreement”:  the Amended and Restated Loan and Security
Agreement, dated as of November 18, 2005, between SBA Properties, Inc. and SBA
Depositor LLC, as amended by the First Loan and Security Agreement Supplement
and Amendment, dated as of November 18, 2005, between SBA Properties, Inc. and
SBA Depositor LLC, as further amended by the Second Loan and Security Agreement
Supplement and Amendment, dated as of November 6, 2006, among SBA Properties,
Inc., as Initial Borrower, SBA Towers, Inc., SBA Puerto Rico, Inc., SBA Sites,
Inc., SBA Towers USVI, Inc. and SBA Structures, Inc., as Additional Borrowers,
and Midland Loan Services, Inc., as Servicer on behalf of LaSalle Bank National
Association, as Trustee, as further amended by the Third Loan and Security
Agreement Supplement and Amendment, dated as of April 16, 2010, among SBA
Properties, Inc., SBA Sites, Inc. and SBA Structures, Inc., as Borrowers, and
Midland Loan Servicer, as Servicer on behalf of Deutsche Bank Trust Company
Americas, as Trustee, as further amended by the Fourth Loan and Security
Agreement Supplement and Amendment, dated as of April 16, 2010, among SBA
Properties, Inc., SBA Sites, Inc. and SBA Structures, Inc., as Borrowers, and
Midland Loan Servicer, as Servicer on behalf of Deutsche Bank Trust Company
Americas, as Trustee, as the same may be amended, supplemented or otherwise
modified from time to time in accordance with Section 7.8 and the other terms
hereof and the terms thereof.





33

 

--------------------------------------------------------------------------------

 

 

“Securitization Management Agreement”:  the Management Agreement, dated as of
November 18, 2005, as amended by the Joinder and Amendment to Management
Agreement, dated as of November 6, 2006, among SBA Network Management, Inc., SBA
Properties, Inc., SBA Towers, Inc., SBA Puerto Rico, Inc., SBA Sites, Inc., SBA
Towers USVI, Inc. and SBA Structures, Inc., as the same may be amended,
supplemented or otherwise modified from time to time in accordance with Section
7.8 and the other terms hereof and the terms thereof.

“Securitization Manager”:  the “Manager” as defined in the Securitization Loan
Agreement.

“Securitization Subsidiaries”: the collective reference to the 2010
Securitization Subsidiaries and the Additional Securitization Subsidiaries, if
any.

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any Property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document.

“Services Business”:  the site acquisition, site development and site
construction businesses of the Borrower and its Subsidiaries.

“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Sixth Amendment”:  the Sixth Amendment, dated the Sixth Amendment Effective
Date, among the Borrower, the Lenders party thereto and the Administrative
Agent.

“Sixth Amendment Effective Date”:  August 27, 2013.

“Solvent”:  when used with respect to any Person, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature.  For
purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.





34

 

--------------------------------------------------------------------------------

 

 

“Specified Foreign Subsidiary”: (a) any Subsidiary of the Borrower organized
under, or substantially all of whose assets consist of Capital Stock of one or
more Subsidiaries organized under, the laws of any jurisdiction within Panama or
Canada and (b) any Specified Unrestricted Foreign Entity designated by the board
of directors of the Borrower at any time; provided, that, in the case of this
clause (b), (i) no Default or Event of Default exists immediately before and
after giving effect thereto and (ii) immediately after giving effect to such
designation, the Borrower shall be in pro forma compliance with Sections 7.1(a)
and (b).

“Specified Hedge Agreement”:  any Hedge Agreement entered into by the Borrower
or any Subsidiary Guarantor and any Qualified Counterparty.

“Specified Representations” means the representations and warranties contained
in subsections 4.3, 4.4, 4.5, 4.11, 4.14 and 4.20 hereof.

“Specified Time”: with respect to any notice or determination of in connection
with (i) Australian Dollars or BBSY, 10:30 a.m., (Sydney, Australia time), (ii)
Canadian Dollars or CDOR, 10:00 a.m. (Toronto, Canada time), (iii) Euro or
EURIBOR, 11:00 A.M. (Central European time), and (iv) Yen or TIBOR, 11:00 a.m.,
(London time), in each case on the applicable Quotation Day.

“Specified Unrestricted Foreign Entity”: any subsidiary of the Borrower
organized under, or substantially all of whose assets consist of Capital Stock
of one or more subsidiaries organized under, the laws of any jurisdiction
outside of the United States of America other than any Person that as of any
date of determination, is a Specified Foreign Subsidiary pursuant to clause (a)
of the definition thereof or by designation pursuant to clause (b) of the
definition thereof.

“Spot Rate”:  with respect to any non-Dollar currency on any date and including
each Calculation Date, the rate determined by the Administrative Agent to be the
rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. (New York
time) on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.  Notwithstanding the foregoing, unless



35

 

--------------------------------------------------------------------------------

 

 

otherwise indicated, a “Subsidiary” of the Parent, Holdings, SBA Senior Finance
or the Borrower or “Subsidiaries” of the Parent, Holdings, SBA Senior Finance or
the Borrower shall not include (a) the Securitization Manager or, if any, the
subsidiary acting in a capacity analogous to the Securitization Manager pursuant
to any Additional Securitization Arrangements or (b) the Specified Unrestricted
Foreign Entities.

“Subsidiary Guarantor”:  each Subsidiary of the Borrower (other than any
Excluded Subsidiary) party to the Guarantee and Collateral Agreement.

“Swap”: any agreement, contract or transaction that constitutes a “swap” within
the meaning of section 1a(27) of the Commodity Exchange Act.

“Swap Obligation”: with respect to any Person, any obligation to pay or perform
under any Swap.

“TARGET Day”: any day on which (i) TARGET2 is open for settlement of payments in
Euro and (ii) banks are open for dealings in deposits in Euro in the London
interbank market. 

“TARGET2”: the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“Term Commitment”:  as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower in a principal amount not to exceed the amount
set forth on Schedule 1 to the Lender Addendum delivered by such Lender. 

“Term Lenders”:  the collective reference to each Lender that has a Term
Commitment or that holds a Term Loan.

“Term Loan”:  the collective reference to the Initial Term Loans, the
Incremental Tranche A Term Loans, the Incremental Tranche B Term Loans, the
Incremental Tranche B-1 Term Loans and any other Incremental Term Loans made
after the Second Amendment and Restatement Effective Date.

“Term Loan Co-Lead Arranger”:  Barclays Bank PLC.

“Term Loan Lead Arranger”:  J.P. Morgan Securities LLC.

“Term Loan Maturity Date”: (a) with respect to the Initial Term Loans, June 30,
2018, (b) with respect to the Incremental Tranche A Term Loans, May 9, 2017, (c)
with respect to the Incremental Tranche B Term Loans, September 28, 2019 and (d)
with respect to the Incremental Tranche B-1 Term Loans, March 24, 2021.

“Term Loan Syndication Agent”: JPMorgan Chase Bank, N.A.

“Term Percentage”:  as to (i) any Initial Term Lender at any time, the
percentage which the aggregate unpaid principal amount of such Lender’s Initial
Term Loans then



36

 

--------------------------------------------------------------------------------

 

 

outstanding constitutes of the aggregate unpaid principal amount of the Initial
Term Loans then outstanding, (ii) any Incremental Tranche A Term Lender at any
time, the percentage which the aggregate unpaid principal amount of such
Lender’s Incremental Tranche A Term Loans then outstanding constitutes of the
aggregate unpaid principal amount of Incremental Tranche A Term Loans then
outstanding, (iii) any Incremental Tranche B Term Lender at any time, the
percentage which the aggregate unpaid principal amount of such Lender’s
Incremental Tranche B Term Loans then outstanding constitutes of the aggregate
unpaid principal amount of Incremental Tranche B Term Loans then outstanding and
(iv) any Incremental Tranche B-1 Term Lender at any time, the percentage which
the aggregate unpaid principal amount of such Lender’s Incremental Tranche B-1
Term Loans then outstanding constitutes of the aggregate unpaid principal amount
of Incremental Tranche B-1 Term Loans then outstanding.

“Third Amendment”:  the Third Amendment, dated the Third Amendment Effective
Date, among the Borrower, the Lenders party thereto and the Administrative
Agent.

“Third Amendment Effective Date”:  September 28, 2012.

“TIBOR”:  (i) the ICE Benchmark Administration LIBOR Rate (or the successor
thereto if the ICE Benchmark Administration is no longer making such a rate
available) (“LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m. (London
time), two Business Days prior to the commencement of such Interest Period, for
deposits in Yen (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period or, (ii) if such rate is not available
at such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Yen for delivery on the first day of
such Interest Period in same day funds in the approximate amount of the
Eurodollar Revolving Credit Loan is being made, continued or converted and with
a term equivalent to such Interest Period would be offered by Toronto Dominion’s
London branch (or other branch or Affiliate) to major banks in the London or
other offshore interbank market for such currency at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period, provided that, if TIBOR shall be less than
zero, such rate shall be deemed to be zero.

“Ticking Fee Date”:  as defined in Section 2.4(b).

“Total Availability”:  as of any date of determination, the lesser of (i) the
aggregate Available Revolving Credit Commitments on such date and (ii) the
amount equal to the excess, if any, of (a) the product of (x) 6.5 times (y)
Annualized Borrower EBITDA determined for the most recent fiscal quarter ended
for which financial statements have been or are required to be delivered
pursuant to Section 6.1 over (b) the sum of (x) Consolidated Total Debt and (y)
Net Hedge Exposure on such date.

“Total Revolving Credit Commitments”:  at any time, the aggregate amount of the
Revolving Credit Commitments then in effect.





37

 

--------------------------------------------------------------------------------

 

 

“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit of all the Lenders outstanding at such time.

“Toronto Dominion”: Toronto Dominion (Texas) LLC or any of its affiliates that
is a bank.

“Tower”:  any wireless transmission tower or similar structure (including
rooftops and distributed antennae systems), and related assets that are located
on the site of such wireless transmission tower or similar structure, owned or
leased or managed pursuant to long term arrangements by the Borrower or any of
its Subsidiaries.

“Tower Cash Flow”: for any period, site leasing revenue less the cost of site
leasing revenues (excluding maintenance capital expenditures, depreciation,
amortization and accretion to the extent included in the cost of site leasing
revenues) of any Person that owns a Tower for such period, all determined in
accordance with GAAP, but excluding the non-cash impact of straightlining
revenue or ground lease expense as required by FAS 13.  Tower Cash Flow will not
include revenue or expenses attributable to non-site rental services provided by
the Parent or any of its Subsidiaries (including (x) the Securitization Manager
and, if any, the subsidiary acting in a capacity analogous to the Securitization
Manager pursuant to any Additional Securitization Arrangements and (y) the
Specified Unrestricted Foreign Entities) or revenues derived from the sale of
assets.

“Tower Seller Debt”: Any Indebtedness composed of deferred purchase price
payments, earn-outs and/or similar obligations payable to the sellers of Towers
that arise out of the acquisition of such Towers from such sellers.

“Transferee”:  as defined in Section 10.14.

“Type”:  as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

“Undisclosed Administration” means in relation to a Lender the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor”:  any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

“Withholding Agent”: any Loan Party and the Administrative Agent.

“Yen”: the lawful currency of Japan.





38

 

--------------------------------------------------------------------------------

 

 

1.2.Other Definitional Provisions.  (a)  Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b)As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, accounting terms relating
to the Parent, Holdings, the Borrower and their respective Subsidiaries
(including (x) the Securitization Manager and, if any, the subsidiary acting in
a capacity analogous to the Securitization Manager pursuant to any Additional
Securitization Arrangements and (y) the Specified Unrestricted Foreign Entities)
not defined in Section 1.1 and accounting terms partly defined in Section 1.1,
to the extent not defined, shall have the respective meanings given to them
under GAAP.  Notwithstanding any other provision contained herein, all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of the Parent, Holdings
the Borrower or any of their respective Subsidiaries at “fair value”, as defined
therein.

(c)The words “hereof”, “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d)The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2.AMOUNT AND TERMS OF REVOLVING CREDIT COMMITMENTS

2.1.Commitments. 

(a) Subject to the terms and conditions hereof, each Existing Term Lender has
made a “Term Loan” (as defined in the Existing Credit Agreement) (such Term
Loans, the “Existing Term Loans”) and such Existing Term Loans shall be deemed
to be Term Loans hereunder. 

(b)Subject to the terms and conditions hereof, each Lender severally agrees to
make, in Dollars and any Alternative Currency, revolving credit loans
(“Revolving Credit Loans”) to the Borrowers from time to time during the
Revolving Credit Commitment Period in an aggregate principal amount at any one
time outstanding the Dollar Equivalent of which, when added to such Lender’s
Revolving Credit Percentage of the L/C Obligations then outstanding, does not
exceed the lesser of (i) the amount of such Lender’s Revolving Credit Commitment
and (ii) the amount equal to such Lender’s Revolving Credit Percentage of the
Total Availability at such time.  During the Revolving Credit Commitment Period
the Borrowers may use the Revolving Credit Commitments by borrowing, prepaying
the Revolving Credit Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof.  The Revolving Credit Loans may
from time to time be Eurodollar Loans or, in the case of Revolving



39

 

--------------------------------------------------------------------------------

 

 

Credit Loans denominated in Dollars, Base Rate Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with
Sections 2.2 and 2.8, provided that no Revolving Credit Loan shall be made as a
Eurodollar Loan after the day that is one month prior to the Revolving Credit
Termination Date.  Revolving Credit Loans denominated in any Alternative
Currency shall be Eurodollar Loans.

(c)  Subject to and upon the terms and conditions set forth herein, each
Incremental Tranche B-1 Term Lender party hereto severally agrees to make
incremental tranche B-1 term loans in Dollars (the “Incremental Tranche B-1 Term
Loans”) to the Borrower on or prior to the Outside Date in an aggregate amount
not to exceed the commitment amount set forth next to such Incremental Tranche
B-1 Term Lender’s name in Schedule 1.2 hereto under the caption “Incremental
Tranche B-1 Term Loan Commitments”.  Except as otherwise set forth herein, the
Incremental Tranche B-1 Term Loans shall be “Loans”, “Term Loans” and
“Incremental Term Loans”, and the Incremental Tranche B-1 Term Lenders shall be
“Lenders” and “Term Lenders”, for all purposes of this Agreement and the other
Loan Documents.  The Incremental Tranche B-1 Term Loans may be repaid or prepaid
in accordance with the provisions of this Agreement, but once repaid or prepaid
may not be reborrowed. 

2.2.Procedure for Borrowing.

(a)The Borrower shall give the Administrative Agent irrevocable notice (which
notice must be received by the Administrative Agent prior to 10:00 A.M., New
York City time, one Business Day prior to the anticipated Borrowing Date)
requesting that the Term Lenders make the Term Loans on the Borrowing Date and
specifying the amount to be borrowed.  The Term Loans made on the Borrowing Date
shall initially be Base Rate Loans.  Upon receipt of such notice the
Administrative Agent shall promptly notify each Term Lender thereof.  Not later
than 12:00 Noon, New York City time, on the Borrowing Date each Term Lender
shall make available to the Administrative Agent at the Funding Office an amount
in immediately available funds equal to the principal amount of the Term Loan or
Term Loans to be made by such Lender.  The Administrative Agent shall credit the
account of the Borrower on the books of such office of the Administrative Agent
with the aggregate of the amounts made available to the Administrative Agent by
the Term Lenders in immediately available funds.

(b)The Borrowers may borrow under the Revolving Credit Commitments during the
Revolving Credit Commitment Period on any Business Day, provided that the
Borrower shall deliver to the Administrative Agent a Borrowing Notice (which
Borrowing Notice must be received by the Administrative Agent prior to (x) with
respect to Revolving Credit Loans denominated in Dollars, 12:00 Noon, New York
City time, (a) three Business Days prior to the requested Borrowing Date, in the
case of Eurodollar Loans, or (b) one Business Day prior to the requested
Borrowing Date, in the case of Base Rate Loans), and (y) in the case of
Revolving Credit Loans denominated in any Alternative Currency, the applicable
Specified Time for such Alternative Currency, in each case specifying (i) the
currency, amount and Type of Revolving Credit Loans to be borrowed, (ii) the
requested Borrowing Date and Foreign Subsidiary Borrower (if applicable) and
(iii) in the case of Eurodollar Loans, the length of the initial Interest Period
therefor.  Each borrowing under the Revolving Credit Commitments shall be in an
amount equal to (x) in the case of Base Rate Loans, $1,000,000 or a whole
multiple thereof (or, if the then aggregate Available Revolving Credit
Commitments are less than



40

 

--------------------------------------------------------------------------------

 

 

$1,000,000, such lesser amount) and (y) in the case of Eurodollar Loans,
$2,500,000 or a whole multiple of $500,000 in excess thereof (or, with respect
to borrowings denominated in an Alternative Currency, the smallest amount of
such Alternative Currency that has a Dollar Equivalent in excess of $2,500,000
or a whole multiple of the smallest amount of such Alternative Currency that has
a Dollar Equivalent in excess of $500,000 in excess thereof).  With respect to
borrowings denominated in an Alternative Currency, no such borrowing shall cause
the Dollar Equivalent of the aggregate principal amount of all then outstanding
Revolving Credit Loans denominated in Alternative Currencies to exceed the
Alternative Currency Sublimit.  Upon receipt of any such Borrowing Notice from
the Borrower, the Administrative Agent shall promptly notify each Lender
thereof.  Each Lender will make the amount of its pro rata share of each
borrowing available to the Administrative Agent for the account of the Borrower
at the(or, if applicable, the Foreign Subsidiary Borrower identified in such
Borrowing Notice) at the applicable Funding Office prior to 12:00 Noon, New York
City time, on the Borrowing Date requested by the Borrower in funds in Dollars
or the applicable Alternative Currency, as applicable, immediately available to
the Administrative Agent.  The Administrative Agent shall make available to the
Borrower (or, if applicable, the Foreign Subsidiary Borrower identified in such
Borrowing Notice) the aggregate of the amounts made available to the
Administrative Agent by the Lenders in like funds as received by the
Administrative Agent.

(c)The Borrower may borrow Incremental Tranche B-1 Term Loans hereunder by
delivering to the Administrative Agent an irrevocable Borrowing Notice (which
Borrowing Notice must be received by the Administrative Agent prior to 10:00
A.M., New York City time, (a) three Business Days prior to the anticipated
Incremental Tranche B-1 Funding Date, in the case of Eurodollar Loans, or (b)
one Business Day prior to the anticipated Incremental Tranche B-1 Funding Date,
in the case of Base Rate Loans) requesting that the Incremental Tranche B-1 Term
Lenders make Incremental Tranche B-1 Term Loans on such Incremental Tranche B-1
Funding Date and specifying the amount to be borrowed.  The Incremental Tranche
B-1 Term Loans made on such Incremental Tranche B-1 Funding Date shall initially
be as specified in the applicable Borrowing Notice.  Upon receipt of such notice
the Administrative Agent shall promptly notify each Incremental Tranche B-1 Term
Lender thereof.  Not later than 12:00 Noon, New York City time, on such
Incremental Tranche B-1 Funding Date each Incremental Tranche B-1 Term Lender
shall make available to the Administrative Agent at the Funding Office an amount
in immediately available funds equal to the principal amount of the Incremental
Tranche B-1 Term Loan or Incremental Tranche B-1 Term Loans to be made by such
Lender.  The Administrative Agent shall credit the account of the Borrower on
the books of such office of the Administrative Agent with the aggregate of the
amounts made available to the Administrative Agent by the Incremental Tranche
B-1 Term Lenders in immediately available funds. There shall be no more than two
Incremental Tranche B-1 Funding Dates, one of which shall be an Acquisition
Incremental Tranche B-1 Funding Date.

2.3.Repayment of Loans; Evidence of Debt.  (a)(i)

(A)The Initial Term Loans of each Initial Term Lender shall be repayable on the
last day of each March, June, September and December (commencing on September
30, 2011) in an amount equal to the product of (x) such Initial Term Lender’s
applicable Term Percentage multiplied by (y) an amount equal to 0.250% of the



41

 

--------------------------------------------------------------------------------

 

 

aggregate principal amount of the Initial Term Loans on the Initial Amendment
Date. 

(B)The Incremental Tranche A Term Loan of each Incremental Tranche A Term Lender
shall be repayable on the last day of each March, June, September and December
(commencing on September 30, 2012) in an amount equal to the product of (x) such
Incremental Tranche A Term Lender’s applicable Term Percentage multiplied by (y)
the applicable percentage of the aggregate principal amount of Incremental
Tranche A Term Loans on the Incremental Tranche A Facility Effective Date
specified in the table below:

Payment Date

Percentage

September 30, 2012

1.250%

December 31, 2012

1.250%

March 31, 2013

1.250%

June 30, 2013

1.250%

September 30, 2013

1.250%

December 31, 2013

1.250%

March 31, 2014

1.250%

June 30, 2014

1.250%

September 30, 2014

1.875%

December 31, 2014

1.875%

March 31, 2015

1.875%

June 30, 2015

1.875%

September 30, 2015

and the last day of each calendar quarter thereafter  

2.50%



(C)The Incremental Tranche B Term Loans of each Incremental Tranche B Term
Lender shall be repayable on the last day of each March, June, September and
December (commencing in March 2013) in an amount equal to the product of (x)
such Incremental Tranche B Term Lender’s applicable Term Percentage multiplied
by (y) an amount equal to 0.250% of the aggregate principal amount of the
Incremental Tranche B Term Loans on the Incremental Tranche B Facility Effective
Date. 

(D)The Incremental Tranche B-1 Term Loans of each Incremental Tranche B-1 Term
Lender shall be repayable on the last day of each March, June, September and



42

 

--------------------------------------------------------------------------------

 

 

December (commencing in September 2014) in an amount equal to the product of (x)
such Incremental Tranche B-1 Term Lender’s applicable Term Percentage multiplied
by (y) an amount equal to 0.250% of the aggregate principal amount of the
Incremental Tranche B-1 Term Loans borrowed hereunder. 

To the extent not previously paid, all Term Loans shall be due and payable on
the applicable Term Loan Maturity Date (or such earlier date on which the Term
Loans become due and payable pursuant to Section 8). 

(ii)The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of the appropriate Lender the then unpaid principal amount
of each Revolving Credit Loan of such Lender on the Revolving Credit Termination
Date in Dollars and the applicable Alternative Currency, as applicable (or such
earlier date on which the Revolving Credit Loans become due and payable pursuant
to Section 8).  The Borrower hereby further agrees to pay interest on the unpaid
principal amount of the Revolving Credit Loans from time to time outstanding
from (i) the Initial Amendment Date to but excluding the 2015 Revolving
Refinancing Amendment Effective Date, at the rates per annum, and on the dates,
applicable during such period and (ii) the 2015 Revolving Refinancing Amendment
Effective Date until payment in full thereof at the rates per annum, and on the
dates, set forth in Section 2.10.  Each Foreign Subsidiary Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the appropriate Lender the then unpaid principal amount of each Revolving Credit
Loan of such Lender made to such Foreign Subsidiary Borrower on the Revolving
Credit Termination Date in Dollars and the applicable Alternative Currency, as
applicable (or such earlier date on which the Revolving Credit Loans become due
and payable pursuant to Section 8).  Each Foreign Subsidiary Borrower hereby
further agrees to pay interest on the unpaid principal amount of such Revolving
Credit Loans from time to time outstanding until payment in full thereof at the
rates per annum, and on the dates, set forth in Section 2.10

(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrowers to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c)The Administrative Agent, on behalf of the Borrowers, shall maintain the
Register pursuant to Section 10.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type thereof and each Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrowers to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from the Borrowers and each Lender’s share thereof (including, in each case, in
the case of Revolving Credit Loans denominated in an Alternative Currency, the
applicable Alternative Currency thereof).

(d)The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.3(b) shall, to the extent permitted by applicable law, be
prima 



43

 

--------------------------------------------------------------------------------

 

 

facie evidence of the existence and amounts of the obligations of the Borrowers
therein recorded; provided,  however, that the failure of any Lender or the
Administrative Agent to maintain the Register or any such account, or any error
therein, shall not in any manner affect the obligation of the Borrowers to repay
(with applicable interest) the Loans made to such Borrowers by such Lender in
accordance with the terms of this Agreement.



(e)The Borrowers agrees that, upon the request to the Administrative Agent by
any Lender, the Borrowers will execute and deliver to such Lender a promissory
note of the Borrowers evidencing any Loans of such Lender to such Borrowers,
substantially in the form of Exhibit F-1 or F-2, as applicable, with appropriate
insertions as to date and principal amount.

2.4.Commitment Fees, etc.   (a)  Subject to Section 2.21, the Borrower agrees to
pay to the Administrative Agent for the account of each Lender a commitment fee
for the period (i) from and including the Initial Amendment Date to but
excluding the 2015 Revolving Refinancing Amendment Effective Date, computed at
the Commitment Fee Rate applicable during such period and (ii) from and
including the 2015 Revolving Refinancing Amendment Effective Date to the last
day of the Revolving Credit Commitment Period, computed at the Commitment Fee
Rate applicable at such time, in each case on the average daily amount of the
Available Revolving Credit Commitment of such Lender during the period for which
payment is made, payable quarterly in arrears on the last day of each March,
June, September, December and on the Revolving Credit Termination Date,
commencing on the first of such dates to occur after the Initial Amendment Date.

(b)To the extent there are any Incremental Tranche B-1 Term Loan Commitments
still in effect on the date that is 45 calendar days after the Second Amendment
and Restatement Effective Date (the “Ticking Fee Date”), the Borrower agrees to
pay to the Administrative Agent on behalf of each Lender with an Incremental
Tranche B-1 Term Loan Commitment for the period from the Ticking Fee Date to but
excluding the Outside Date, a ticking fee of 1.25% per annum, based on the
aggregate daily amount of the unused Incremental Tranche B-1 Term Loan
Commitments of each Incremental Tranche B-1 Term Lender during such period, such
ticking fees to be earned and payable on the date the Incremental Tranche B-1
Term Loan Commitments terminate in their entirety or otherwise reduced to zero.

(c)The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates from time to time agreed to in writing by the Borrower
and the Administrative Agent.

2.5.Optional Termination or Reduction of Revolving Credit Commitments.  The
Borrower shall have the right, upon not less than three Business Days’ notice to
the Administrative Agent, to terminate the Revolving Credit Commitments and the
Incremental Tranche B-1 Term Loan Commitments, as the case may be, or, from time
to time, to reduce the amount of the Revolving Credit Commitments and the
Incremental Tranche B-1 Term Loan Commitments, as the case may be; provided that
no such termination or reduction of Revolving Credit Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Credit Loans made on the effective date thereof, (x) the Dollar
Equivalent of the



44

 

--------------------------------------------------------------------------------

 

 

Total Revolving Extensions of Credit would exceed the Total Revolving Credit
Commitments or (y) the Dollar Equivalent of all Revolving Credit Loans
denominated in Alternative Currencies would exceed the Alternative Currency
Sublimit.  Any such reduction shall be in an amount equal to $5,000,000, or a
whole multiple of $1,000,000 in excess thereof, and shall reduce permanently the
Revolving Credit Commitments then in effect.

2.6.Optional Prepayments.  (a)  The Borrower may at any time and from time to
time prepay the Loans, in whole or in part, without premium or penalty (except
in the case of Term Loans as otherwise provided in paragraphs (b), (c) and (d)
below), upon irrevocable notice delivered to the Administrative Agent at least
(x) three Business Days prior thereto in the case of Eurodollar
Loans denominated in Dollars and (y) five Business Days prior thereto in the
case of Eurodollar Loans denominated in any Alternative Currency and at least
one Business Day prior thereto in the case of Base Rate Loans, which notice
shall specify the date and amount of such prepayment, and whether such
prepayment is of Eurodollar Loans or Base Rate Loans; provided, that if a
Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower (and the Foreign Subsidiary Borrower to
which such Eurodollar Loan was made) shall also pay any amounts owing pursuant
to Section 2.16.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.  If any such notice is given, the
amount specified in such notice shall be due and payable on the date specified
therein, together with (except in the case of Base Rate Loans) accrued interest
to such date on the amount prepaid.  Optional partial prepayments of Term Loans
and Revolving Credit Loans shall be in an aggregate principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof.   

(b)Any (i) optional prepayment of the Initial Term Loans using proceeds of
Indebtedness incurred by the Borrower from a substantially concurrent incurrence
of syndicated term loans for which the interest rate payable thereon on the date
of such prepayment is lower than the Eurodollar Rate on the date of such
prepayment plus the Applicable Margin with respect to such Term Loans on the
date of such prepayment with the primary purpose of refinancing Term Loans at a
lower interest rate or (ii) repricing of the Initial Term Loans pursuant to an
amendment to this Agreement resulting in the interest rate payable thereon on
the date of such amendment being lower than the Eurodollar Rate on the date
immediately prior to such amendment plus the Applicable Margin with respect to
the Term Loans on the date immediately prior to such amendment, shall be
accompanied by a prepayment fee equal to 1.00% of the aggregate principal amount
of such prepayment (or, in the case of clause (ii) above, of the aggregate
amount of Initial Term Loans outstanding immediately prior to such amendment) if
made on or prior to the one-year anniversary of the Initial Amendment Date.

(c)Any (i) optional prepayment of the Incremental Tranche B Term Loans using
proceeds of Indebtedness incurred by the Borrower from a substantially
concurrent incurrence of syndicated term loans for which the interest rate
payable thereon on the date of such prepayment is lower than the Eurodollar Rate
on the date of such prepayment plus the Applicable Margin with respect to such
Incremental Tranche B Term Loans on the date of such prepayment with the primary
purpose of refinancing Incremental Tranche B Term Loans at a lower interest rate
or (ii) repricing of the Incremental Tranche B Term Loans pursuant to an
amendment to this Agreement resulting in the interest rate payable thereon on
the date of such



45

 

--------------------------------------------------------------------------------

 

 

amendment being lower than the Eurodollar Rate on the date immediately prior to
such amendment plus the Applicable Margin with respect to the Incremental
Tranche B Term Loans on the date immediately prior to such amendment, shall be
accompanied by a prepayment fee equal to 1.00% of the aggregate principal amount
of such prepayment (or, in the case of clause (ii) above, of the aggregate
amount of Incremental Tranche B Term Loans outstanding immediately prior to such
amendment) if made on or prior to the first anniversary of the Incremental
Tranche B Facility Effective Date.

(d)Any (i) optional prepayment of the Incremental Tranche B-1 Term Loans using
proceeds of Indebtedness incurred by the Borrower from a substantially
concurrent incurrence of syndicated term loans for which the interest rate
payable thereon on the date of such prepayment is lower than the Eurodollar Rate
on the date of such prepayment plus the Applicable Margin with respect to such
Incremental Tranche B-1 Term Loans on the date of such prepayment with the
primary purpose of refinancing Incremental Tranche B-1 Term Loans at a lower
interest rate or (ii) repricing of the Incremental Tranche B-1 Term Loans
pursuant to an amendment to this Agreement resulting in the interest rate
payable thereon on the date of such amendment being lower than the Eurodollar
Rate on the date immediately prior to such amendment plus the Applicable Margin
with respect to the Incremental Tranche B-1 Term Loans on the date immediately
prior to such amendment, shall be accompanied by a prepayment fee equal to 1.00%
of the aggregate principal amount of such prepayment (or, in the case of clause
(ii) above, of the aggregate amount of Incremental Tranche B-1 Term Loans
outstanding immediately prior to such amendment) if made on or prior to the six
month anniversary of the Second Amendment and Restatement Effective Date.

(e)Notwithstanding anything to the contrary contained in Section 2.6(a) above or
2.13(b)(ii) below, as of the Second Amendment and Restatement Effective Date and
in accordance with Section 10.1(iii), each Designated Incremental Term Lender
hereby irrevocably agrees that the Borrower may make an optional prepayment of
any tranche of Term Loans hereunder pursuant to Section 2.6(a) without being
required to make an optional prepayment of any Designated Incremental Term Loans
hereunder pursuant to Section 2.6(a); provided,  however, that each payment on
account of any applicable Class of Designated Incremental Term Loans (including
each prepayment) by the Borrower on account of principal of and interest on any
such applicable Class of Designated Incremental Term Loans, shall be allocated
among such Designated Incremental Term Lenders pro rata based on the outstanding
principal amounts of the applicable Class of Designated Incremental Term Loans
then held by such Designated Incremental Term Lenders.

2.7.Mandatory Prepayments.  (a)  Unless the Required Lenders shall otherwise
agree, if on any date the Borrower or any of its Subsidiaries shall receive Net
Cash Proceeds from any Asset Sale and the ratio of Consolidated Total Debt to
Annualized Borrower EBITDA, calculated on a pro forma basis after giving effect
to such Asset Sale and assuming that the aggregate amount of the then
outstanding Revolving Credit Loans equal the amount of the aggregate Revolving
Credit Commitments at such time, would exceed 5.50 to 1.00, then, unless a
Reinvestment Notice shall be delivered in respect thereof, such Net Cash
Proceeds shall be applied on or prior to the 10th day after such date to the
prepayment of the Term Loans and the permanent reduction of the Revolving Credit
Commitments in accordance with Sections 2.7(d) and 2.13); provided, that,
notwithstanding the foregoing, on each Reinvestment



46

 

--------------------------------------------------------------------------------

 

 

Prepayment Date, an amount equal to the Reinvestment Prepayment or Commitment
Reduction Amount with respect to the relevant Reinvestment Event shall be
applied to the prepayment of Term Loans,  and the permanent reduction of the
Revolving Credit Commitments in accordance with Sections 2.7(d) and 2.13.

(b)Unless the Required Lenders shall otherwise agree, if on any date the
Borrower or any of its Subsidiaries shall receive Net Cash Proceeds from any
Recovery Event,  then, unless a Reinvestment Notice shall be delivered in
respect thereof, such Net Cash Proceeds shall be applied on or prior to the 10th
day after such date to the prepayment of the Revolving Credit Loans and the Term
Loans in accordance with Sections 2.7(d) and 2.13; provided, that,
notwithstanding the foregoing, on each Reinvestment Prepayment Date, an amount
equal to the Reinvestment Prepayment or Commitment Reduction Amount with respect
to the relevant Reinvestment Event shall be applied to the prepayment of the
Revolving Credit Loans and the Term Loans in accordance with Sections 2.7(d) and
2.13.

(c)Unless the Required Lenders shall otherwise agree, if any Indebtedness shall
be incurred by the Borrower or any of its Subsidiaries (including the
Securitization Manager and, if any, the subsidiary acting in a capacity
analogous to the Securitization Manager pursuant to any Additional
Securitization Arrangements) (excluding any Indebtedness incurred in accordance
with Section 7.2), an amount equal to 100% of the Net Cash Proceeds thereof not
otherwise applied in accordance with Section (a)(i) shall be applied on the date
of such incurrence to the prepayment of the Revolving Credit Loans and the Term
Loans, in accordance with Sections 2.7(d) and 2.13.

(d)Amounts to be applied in connection with Term Loan prepayments and Revolving
Credit Commitment reductions made pursuant to Section 2.7(a) shall be applied
ratably to the prepayment of the Term Loans and the reduction of the Revolving
Credit Commitments, in each case, based on the then outstanding Term Loans and
the then Total Revolving Credit Commitments.  Amounts to be applied in
connection with Term Loan and Revolving Credit Loan prepayments made pursuant to
Section 2.7(b) and 2.7(c) shall be applied ratably to the prepayment of the Term
Loans and the Revolving Credit Loans (without any corresponding reduction of the
Revolving Credit Commitments), in each case, based on the then outstanding
Revolving Credit Loans and Term Loans.  Amounts to be applied in connection with
Revolving Credit Loan prepayments made pursuant to Section 2.7(e) shall be
applied only to the prepayment of the Revolving Credit Loans (without any
corresponding reduction of the Revolving Credit Commitments).  The application
of any prepayment pursuant to Section 2.7 shall be made, first, to Base Rate
Loans and, second, to Eurodollar Loans.  Amounts required by Section 2.7(a) to
be applied to the permanent reduction of the Revolving Credit Commitments shall
be accompanied by prepayment of the Revolving Credit Loans to the extent, if
any, that the Total Revolving Extensions of Credit exceed the amount of the
Total Revolving Credit Commitments as so reduced; provided that if the aggregate
principal amount of Revolving Credit Loans then outstanding is less than the
amount of such excess (because L/C Obligations constitute a portion thereof),
the Borrower shall, to the extent of the balance of such excess, replace
outstanding Letters of Credit and/or deposit an amount in cash in a cash
collateral account established with the Administrative Agent for the benefit of
the Lenders on terms and conditions satisfactory to the Administrative
Agent.  Each prepayment of Term Loans and Revolving Credit Loans under Section
2.7 (except in the case of Base Rate Loans)



47

 

--------------------------------------------------------------------------------

 

 

shall be accompanied by accrued interest to the date of such prepayment on the
amount prepaid.

(e)If, on any Calculation Date, (i) the Dollar Equivalent of the aggregate
outstanding principal amounts of Revolving Credit Loans in Alternative
Currencies exceeds an amount equal to 105% of the Alternative Currency Sublimit,
or (ii) the Dollar Equivalent of the sum of the aggregate principal amount of
all Revolving Credit Loans then outstanding and the L/C Obligations then
outstanding exceeds an amount equal to 105% of the Total Revolving Credit
Commitments, the Borrowers shall, following notice thereof from the
Administrative Agent, without demand therefor, promptly, but in any event within
5 days after such notice, repay such of the outstanding Revolving Credit Loans
in the amount of such excess.

2.8.Conversion and Continuation Options.  (a)  The Borrower may elect from time
to time to convert Eurodollar Loans denominated in Dollars to Base Rate Loans by
giving the Administrative Agent at least two Business Days’ prior irrevocable
notice of such election, provided that any such conversion of Eurodollar Loans
may only be made on the last day of an Interest Period with respect
thereto.  The Borrower may elect from time to time to convert Base Rate Loans to
Eurodollar Loans by giving the Administrative Agent at least three Business
Days’ prior irrevocable notice of such election (which notice shall specify the
length of the initial Interest Period therefor), provided that no Base Rate Loan
may be converted into a Eurodollar Loan (i) when any Event of Default has
occurred and is continuing and the Administrative Agent or the Required Lenders
have determined in its or their sole discretion not to permit such conversions
or (ii) with respect to Revolving Credit Loans, after the date that is one month
prior to the final scheduled termination or maturity date of the Revolving
Credit Facility and with respect to Term Loans, after the date that is one month
prior to the final scheduled maturity date of such Term Loans.  Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.

(b)Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan may be continued as such (i) when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuations or
(ii) with respect to Revolving Credit Loans, after the date that is one month
prior to the final scheduled termination or maturity date of the Revolving
Credit Facility and with respect to Term Loans, after the date that is one month
prior to the final scheduled maturity date of such Term Loans; and provided,
 further, that if the Borrower shall fail to give any required notice as
described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso, (x) in the case of Eurodollar Loans
denominated in Dollars, such Loans shall be automatically converted to Base Rate
Loans on the last day of such then expiring Interest Period and (y) in the case
of Eurodollar Loans denominated in any Alternative Currency, such Eurodollar
Loans shall be continued as Eurodollar Loans in the same Alternative Currency
with an Interest Period of one month on the last day of such then expiring
Interest Period.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.





48

 

--------------------------------------------------------------------------------

 

 

2.9.Minimum Amounts and Maximum Number of Eurodollar Tranches.  Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions,
continuations and optional prepayments of Eurodollar Loans hereunder and all
selections of Interest Periods hereunder shall be in such amounts and be made
pursuant to such elections so that, (a) after giving effect thereto, the
aggregate principal amount of the Eurodollar Loans comprising each Eurodollar
Tranche shall be equal to $2,500,000 or a whole multiple of $500,000 in excess
thereof (or, with respect to Eurodollar Loans denominated in an Alternative
Currency, the smallest amount of such Alternative Currency that has a Dollar
Equivalent in excess of $2,500,000 or a whole multiple of the smallest amount of
such Alternative Currency that has a Dollar Equivalent in excess of $500,000 in
excess thereof) and (b) no more than twelve (12) Eurodollar Tranches shall be
outstanding at any one time in respect of the Revolving Credit Loans, the
Initial Term Loans made on the Initial Amendment Date and any Incremental
Tranche B-1 Term Loans made hereunder, and no more than the maximum amount of
Eurodollar tranches set forth in the applicable Incremental Term Loan Amendment
shall be outstanding at any one time in respect of any Incremental Term Loans.

2.10.Interest Rates and Payment Dates.  (a)  Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

(b)Each Base Rate Loan shall bear interest at a rate per annum equal to the Base
Rate plus the Applicable Margin.

(c)(i) If all or a portion of the principal amount of any Term Loan, Revolving
Credit Loan or Reimbursement Obligation shall not be paid when due (whether at
the stated maturity, by acceleration or otherwise), such overdue amount shall
bear interest at a rate per annum that is equal to (x) in the case of the Term
Loans and the Revolving Credit Loans, the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section plus 2%
or (y) in the case of Reimbursement Obligations, the rate applicable to Base
Rate Loans plus 2%, and (ii) if all or a portion of any interest payable on any
Term Loan, Revolving Credit Loan or Reimbursement Obligation or any commitment
fee or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to Base Rate
Loans plus 2%, in each case, with respect to clauses (i) and (ii) above, from
the date of such non‑payment until such amount is paid in full (after as well as
before judgment).

(d)Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

2.11.Computation of Interest and Fees.  (a)  Interest, fees and commissions
payable pursuant hereto shall be calculated on the basis of a 360‑day year for
the actual days elapsed, except that, with respect to (i) Base Rate Loans the
rate of interest on which is calculated on the basis of the Prime Rate, the
interest thereon shall be calculated on the basis of a 365‑ (or 366‑, as the
case may be) day year for the actual days elapsed and (ii) Revolving Credit
Loans denominated in Pound Sterling, the interest thereon shall be calculated on
the basis of a



49

 

--------------------------------------------------------------------------------

 

 

365-day year for the actual days elapsed.  The Administrative Agent shall as
soon as practicable notify the Borrower and the relevant Lenders of each
determination of a Eurodollar Rate.  Any change in the interest rate on a Loan
resulting from a change in the Base Rate or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective.  The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of the effective date
and the amount of each such change in interest rate.

(b)Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of manifest error.  The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.10(a).

2.12.Inability to Determine Interest Rate.  If prior to the first day of any
Interest Period:

(a)the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrowers) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b)the Administrative Agent shall have received notice from the Required Lenders
that (i) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of an affected
Loan or (ii) the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (A) in respect of Eurodollar Loans denominated in
Dollars, (x) any Eurodollar Loans requested to be made on the first day of such
Interest Period shall be made as Base Rate Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as Base Rate Loans and (z) any outstanding Eurodollar Loans
shall be converted, on the last day of the then current Interest Period with
respect thereto, to Base Rate Loans and (B) in respect of Revolving Credit Loans
denominated in any Alternative Currency, (x) any such Loans requested to be made
on the first day of such Interest Period shall not be made, or, at the
Borrower’s option, made on the basis of another rate as agreed to by each of the
Revolving Credit Lenders as the applicable cost of funds or cost of making or
maintaining such Loan, and (y) any such outstanding Loans shall be due and
payable on the last day of the then-current Interest Period.  Until such notice
has been withdrawn by the Administrative Agent, no further Eurodollar Loans
shall be made or continued as such, nor shall the Borrowers have the right to
convert Loans to Eurodollar Loans.

2.13.Pro Rata Treatment and Payments.  (a)  Each borrowing of Revolving Credit
Loans by the Borrowers from the Lenders hereunder, each payment by the Borrowers
on



50

 

--------------------------------------------------------------------------------

 

 

account of any commitment fee in respect of the Revolving Credit Loans and any
reduction of the Revolving Credit Commitments of the Lenders shall be made
pro rata according to the respective Revolving Credit Percentages of the
Lenders.  Each payment in respect of fees payable hereunder, and each payment in
respect of Reimbursement Obligations, shall be applied to the amounts of such
obligations owing to the Lenders pro rata according to the respective amounts
then due and owing to the Lenders.

(b)(i) Each payment (including each prepayment) by the Borrowers on account of
principal of and interest on the Revolving Credit Loans shall be allocated among
the Lenders pro rata based on the outstanding principal amounts of the Revolving
Credit Loans then held by the Lenders.  (ii) Each payment (including each
prepayment) by the Borrower on account of principal of and interest on the Term
Loans, shall be allocated among the Lenders pro rata based on the outstanding
principal amounts of the Term Loans then held by the Lenders. The amount of each
principal prepayment of the Term Loans shall be applied to reduce the then
remaining installments of the Term Loans in direct order (or, in the case of
Incremental Term Loans, as specified in the Incremental Term Loan Amendment for
such Incremental Term Loans).  Amounts prepaid on account of the Term Loans may
not be reborrowed.

(c)The application of any payment of Loans (including mandatory prepayments but
excluding optional prepayments) shall be made, first, to Base Rate Loans and,
second, to Eurodollar Loans.  The application of optional prepayments shall be
as directed by the Borrower, subject to clause (d)(y) below in the case of
Revolving Credit Loans denominated in any Alternative Currency.  Each payment of
the Loans (except in the case of Base Rate Loans) shall be accompanied by
accrued interest to the date of such payment on the amount paid.

(d)(x) All payments (including prepayments) to be made by the Borrowers
hereunder, whether on account of principal, interest, fees or otherwise (other
than in respect of the principal of or interest on any Revolving Credit Loan
denominated in any Alternative Currency), shall be made without setoff or
counterclaim and shall be made prior to 12:00 Noon, New York City time, on the
due date thereof to the Administrative Agent, for the account of the Lenders, at
the applicable Payment Office, in Dollars and in immediately available funds and
(y) all payments (including prepayments) to be made by the Borrowers hereunder
on account of principal of or interest on any Revolving Credit Loan denominated
in any Alternative Currency shall be made without setoff or counterclaim and
shall be made prior to the Specified Time applicable to the applicable
Alternative Currency for the applicable due date thereof to the Administrative
Agent, for the account of the Revolving Credit Lenders, at the applicable
Payment Office, in the applicable Alternative Currency and in immediately
available funds.  The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received.  If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day.  If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.  In the case of
any



51

 

--------------------------------------------------------------------------------

 

 

extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

(e)Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the applicable Borrowers a
corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the daily average Federal Funds Effective
Rate for the period until such Lender makes such amount immediately available to
the Administrative Agent.  A certificate of the Administrative Agent submitted
to any Lender with respect to any amounts owing under this paragraph shall be
conclusive in the absence of manifest error.  If such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three Business Days of such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to Base Rate Loans, on demand, from the
applicable Borrowers.

(f)Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment being made hereunder that the Borrower
will not make such payment to the Administrative Agent, the Administrative Agent
may assume that the Borrower is making such payment, and the Administrative
Agent may, but shall not be required to, in reliance upon such assumption, make
available to the Lenders their respective pro rata shares of a corresponding
amount.  If such payment is not made to the Administrative Agent by the Borrower
within three Business Days of such required date, the Administrative Agent shall
be entitled to recover, on demand, from each Lender to which any amount which
was made available pursuant to the preceding sentence, such amount with interest
thereon at the rate per annum equal to the daily average Federal Funds Effective
Rate.  Nothing herein shall be deemed to limit the rights of the Administrative
Agent or any Lender against the Borrower.

(g) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.13(e), 2.13(f), 3.4(a) or 9.7, then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision of this
Agreement), apply any amounts thereafter received by the Administrative Agent or
the Issuing Lender for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

2.14.Requirements of Law.  (a)  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

(i)shall subject any Lender, Transferee or the Issuing Lender to any tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit, any



52

 

--------------------------------------------------------------------------------

 

 

Application or any Eurodollar Loan made by it, or change the basis of taxation
of payments to such Lender, Transferee or the Issuing Lender in respect thereof
(except for Non-Excluded Taxes covered by Section 2.15 and changes in the rate
of tax on the overall net income of such Lender, Transferee or the Issuing
Lender);

(ii)shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

(iii)shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender
(or, in the case of (i), to such Lender, Transferee or Issuing Lender), by an
amount which such Lender (or, in the case of (i), such Lender, Transferee or
Issuing Lender) deems to be material, of making, converting into, continuing or
maintaining Eurodollar Loans (or, in the case of (i), any Loans) or issuing or
participating in Letters of Credit, or to reduce any amount receivable hereunder
in respect thereof, then, in any such case, the Borrower (and each Foreign
Subsidiary Borrower as to extensions of credit to such Foreign Subsidiary
Borrower) shall promptly pay such Lender (or, in the case of (i), such Lender,
Transferee or Issuing Lender), upon its demand, any additional amounts necessary
to compensate such Lender (or, in the case of (i), such Lender, Transferee or
Issuing Lender) for such increased cost or reduced amount receivable.  If any
Lender, Transferee or Issuing Lender becomes entitled to claim any additional
amounts pursuant to this Section, it shall promptly notify the Borrower (with a
copy to the Administrative Agent) of the event by reason of which it has become
so entitled provided that the Borrowers shall not be required to compensate a
Lender, Transferee or Issuing Lender pursuant to this paragraph for any amounts
incurred more than six months prior to the date on which such Lender, Transferee
or Issuing Lender notifies the Borrower of such Lender’s, Transferee’s or
Issuing Lender’s intention to claim compensation therefor; and provided further
that, if the circumstances giving rise to such claim have a retroactive effect,
then such six-month period shall be extended to include the period of such
retroactive effect.

(b)If any Lender shall have determined that the adoption of or any change in any
Requirement of Law regarding capital adequacy or liquidity or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority made subsequent to the date hereof shall have the effect
of reducing the rate of return on such Lender’s or such corporation’s capital as
a consequence of its obligations hereunder or under or in respect of any Letter
of Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy or
liquidity) by an amount deemed by such Lender to be material, then from time to
time, after submission by such Lender to the Borrower (with a copy to the
Administrative Agent) of a written request therefor, the Borrower (and each
Foreign Subsidiary Borrower as to extensions of credit to such Foreign
Subsidiary Borrower) shall pay to such Lender such additional amount or amounts
as will compensate such Lender



53

 

--------------------------------------------------------------------------------

 

 

for such reduction; provided that the Borrowers shall not be required to
compensate a Lender pursuant to this paragraph for any amounts incurred more
than six months prior to the date on which such Lender notifies the Borrower of
such Lender’s intention to claim compensation therefor; and provided further
that, if the circumstances giving rise to such claim have a retroactive effect,
then such six-month period shall be extended to include the period of such
retroactive effect. If any Lender becomes entitled to claim any additional
amounts pursuant to this Section, it shall promptly notify the Borrower (with a
copy to the Administrative Agent) of the event by reason of which it has become
so entitled.



(c)A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error.  The obligations of
the Borrowers pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

(d)Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to a change in Requirements of
Law,  regardless of the date enacted, adopted, issued or implemented.

(e)With respect to Revolving Credit Loans denominated in any Alternative
Currency, if by reason of any change in a Requirement of Law, disruption of
currency or foreign exchange markets, war or civil disturbance or similar event,
the funding of any such Revolving Credit Loan in any relevant Alternative
Currency or the funding of any such Revolving Credit Loan in any relevant
Alternative Currency to the office of the Administrative Agent as set forth
herein shall be impossible or, in the reasonable judgment of any Revolving
Credit Lender, such Alternative Currency is no longer available or readily
convertible to Dollars, or the Dollar Equivalent of such Alternative Currency is
no longer readily calculable, then, at the election of any affected Revolving
Credit Lender, no Revolving Credit Loans in the affected  Alternative Currency
shall be made or any Revolving Credit Loan in the affected  Alternative Currency
shall be made to another office of the Administrative Agent as the
Administrative Agent may agree in its sole discretion, as the case may be.

(f)With respect to Revolving Credit Loans denominated in any Alternative
Currency, (i) if payment in respect of any such Revolving Credit Loan shall be
due in a currency other than Dollars and if, by reason of any change in a
Requirement of Law, disruption of currency or foreign exchange markets, war or
civil disturbance or similar event, payment of such Obligations in such currency
or the applicable place of payment shall be impossible or, in the reasonable
judgment of any Revolving Credit Lender, such Alternative Currency is no longer
available or readily convertible to Dollars, or the Dollar Equivalent of such
Alternative Currency is no longer readily calculable, then, at the election of
any such affected Revolving Credit Lender, the Borrower (and each Foreign
Subsidiary Borrower as to extensions of credit to such Foreign Subsidiary
Borrower) shall make payment of such Revolving Credit Loan to such



54

 

--------------------------------------------------------------------------------

 

 

affected Revolving Credit Lender in Dollars (based upon the Spot Rate in effect
for the day on which such payment occurs, as determined by the Administrative
Agent in accordance with the terms hereof) and/or to another office of the
Administrative Agent as the Administrative Agent may agree in its sole
discretion or (ii) if any Alternative Currency in which Revolving Credit Loans
are outstanding is redenominated then, at the election of any such affected
Revolving Credit Lender, such affected Revolving Credit Loan and all Obligations
of the Borrowers in respect thereof shall be converted into obligations in
Dollars (based upon the Spot Rate in effect on such date, as determined by the
Administrative Agent in accordance with the terms hereof), and, in each case,
the Borrower (and each Foreign Subsidiary Borrower as to extensions of credit to
such Foreign Subsidiary Borrower) shall indemnify the Revolving Credit Lenders,
against any currency exchange losses or out-of-pocket costs, fees and expenses
that it shall sustain as a result of such alternative payment.

2.15.Taxes.  (a)   All payments made by or on behalf of any Loan Party under
this Agreement or any other Loan Document shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, excluding net income taxes and franchise
taxes (imposed in lieu of net income taxes) imposed on the Administrative Agent
or any Lender as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the
Administrative Agent’s or such Lender’s having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement or any
other Loan Document); provided that, if any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (“Non-Excluded
Taxes”) or Other Taxes are required to be withheld from any amounts payable to
the Administrative Agent or any Lender hereunder, as determined in good faith by
the applicable Withholding Agent, (i) such amounts shall be paid to the relevant
Governmental Authority in accordance with applicable law and (ii) the amounts so
payable by the applicable Loan Party to the Administrative Agent or such Lender
shall be increased to the extent necessary to yield to the Administrative Agent
or such Lender (after payment of all Non-Excluded Taxes and Other Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement as if such withholding or deduction has not
been made, provided further,  however, that the Borrower shall not be required
to increase any such amounts payable to any Lender with respect to any
Non-Excluded Taxes (i) that are attributable to such Lender’s failure to comply
with the requirements of paragraph (e) or (f) of this Section or (ii) that are
United States withholding taxes resulting from any Requirement of Law in effect
(including FATCA) on the date such Lender becomes a party to this Agreement,
except to the extent that such Lender’s assignor (if any) was entitled, at the
time of assignment, to receive additional amounts from the Borrowers with
respect to such Non-Excluded Taxes pursuant to this Section 2.15(a).

(b)In addition, the applicable Loan Party shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by any applicable
Loan Party, as promptly as possible thereafter such Loan Party shall send to the



55

 

--------------------------------------------------------------------------------

 

 

Administrative Agent for the account of the relevant Agent or Lender, as the
case may be, a certified copy of an original official receipt received by such
Loan Party showing payment thereof.  If (i) an applicable Loan Party fails to
pay any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority, (ii) an applicable Loan Party fails to remit to the Administrative
Agent the required receipts or other required documentary evidence or (iii) any
Non-Excluded Taxes or Other Taxes are imposed directly upon the Administrative
Agent or any Lender, the applicable Loan Party or Loan Parties, as the case may
be, shall indemnify the Administrative Agent and the Lenders for such amounts
and any incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure, in the case
of (i) or (ii), or any such direct imposition, in the case of (iii).  The
agreements in this Section 2.15 shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

(d)Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for the full amount of any taxes, levies, imposts,
duties, charges, fees, deductions, withholdings or similar charges imposed by
any Governmental Authority (i) that are attributable to such Lender or (ii) that
are attributable to such Lender’s failure to comply with the provisions of
Section 10.6(b) relating to the maintenance of a Participant Register, in either
case, that are payable or paid by the Administrative Agent, together with all
interest, penalties, reasonable costs and expenses arising therefrom or with
respect thereto, as determined by the Administrative Agent in good faith,
whether or not such taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e)Each Lender (or Transferee) that is a “United States person” as defined in
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed copies of U.S. Internal Revenue
Service (“IRS”) Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal withholding tax.  Each Lender (or Transferee) that is
not a “United States person” as defined in Section 7701(a)(30) of the Code (a
“Non‑U.S. Lender”) shall deliver to the Borrower and the Administrative Agent
(or, in the case of a Participant, to the Lender from which the related
participation shall have been purchased) (i) two properly completed and duly
signed copies of U.S. IRS Form W‑8BEN, Form W-8ECI or Form W-8IMY (together with
any applicable underlying IRS forms), (ii) in the case of a Non‑U.S. Lender
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, a statement
substantially in the form of Exhibit G and the applicable IRS Form W‑8, or any
subsequent versions thereof or successors thereto properly completed and duly
executed by such Non‑U.S. Lender claiming complete exemption from, or a reduced
rate of, U.S. federal withholding tax on payments under this Agreement and the
other Loan Documents, or (iii) any other form prescribed by applicable
requirements of U.S. federal income tax law as a basis for claiming exemption
from or a reduction in U.S. federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable



56

 

--------------------------------------------------------------------------------

 

 

requirements of law to permit the Borrower and the Administrative Agent to
determine the withholding or deduction required to be made.  Such forms shall be
delivered by each Lender on or before the date it becomes a party to this
Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation) and from time to time
thereafter upon the request of the Borrower or the Administrative Agent.  In
addition, each Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Lender.  Each Lender shall
promptly notify the Borrower and the Administrative Agent at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose).  Notwithstanding any
other provision of this paragraph, a Lender shall not be required to deliver any
form pursuant to this paragraph that such Lender is not legally able to deliver.

(f)A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which thea Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate, provided that
such Lender is legally entitled to complete, execute and deliver such
documentation and in such Lender’s reasonable judgment such completion,
execution or submission would not materially prejudice the legal or commercial
position of such Lender.

(g)If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender's obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this paragraph (g), "FATCA" shall include any amendments
made to FATCA after the date of this Agreement.

2.16.Indemnity.  The Borrower (and each Foreign Subsidiary Borrower, as to any
extensions of credit to such Foreign Subsidiary Borrower) agrees to indemnify
each Lender and to hold each Lender harmless from any loss or expense that such
Lender may sustain or incur as a consequence of (a) default by theany Borrower
in making a borrowing of, conversion into or continuation of Eurodollar Loans
after the Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrowers in making any
prepayment after the Borrower has given a notice thereof in accordance with the
provisions of this Agreement or (c) the making of a prepayment or conversion of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto.  Such



57

 

--------------------------------------------------------------------------------

 

 

indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over  (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market.  A certificate as to any amounts payable pursuant to this Section
submitted to the Borrower by any Lender shall be conclusive in the absence of
manifest error.  This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

2.17.Illegality.  Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and
(b) such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law.  If any such conversion of a Eurodollar Loan occurs
on a day which is not the last day of the then current Interest Period with
respect thereto, the Borrower (and each Foreign Subsidiary Borrower, as to any
extensions of credit to such Foreign Subsidiary Borrower) shall pay to such
Lender such amounts, if any, as may be required pursuant to Section 2.16.

2.18.Change of Lending Office; Replacement of Lenders. 

(a)Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 2.14, 2.15(a) or 2.17 with respect to such Lender, it will,
if requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event with the object of avoiding the consequences of such
event; provided, that such designation is made on terms that, in the sole
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no economic, legal or regulatory disadvantage, and provided,  further, that
nothing in this Section shall affect or postpone any of the obligations of any
Borrower or the rights of any Lender pursuant to Section 2.14, 2.15(a) or 2.17.

(b)If any Lender (i) requests compensation under Sections 2.14 or 2.17, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section
2.15(a), (ii) becomes a Defaulting Lender or (iii) does not consent to any
proposed amendment, supplement, modification, consent or waiver of any provision
of this Agreement or any other Loan Document that requires the consent of each
of the Lenders or each of the Lenders affected thereby (so long as the consent
of the Required Lenders has been obtained pursuant to Section 10.1), then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the



58

 

--------------------------------------------------------------------------------

 

 

Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.6), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Revolving Credit Commitment is being assigned, the Issuing Lender), which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Term Loans,
Revolving Credit Loans and participations in Letters of Credit, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under Sections
2.14 or 2.17 or payments required to be made pursuant to Section 2.15(a), such
assignment will result in a material reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.



2.19.Increase of Revolving Credit Commitments.  (a)  In the event that the
Borrower wishes to increase the Total Revolving Credit Commitments at any time
when no Default or Event of Default has occurred and is continuing, it shall
notify the Administrative Agent in writing of the amount (the “Offered Increase
Amount”) of such proposed increase (such notice, a “Revolving Credit Commitment
Increase Notice”), and the Administrative Agent shall notify each Lender of such
proposed increase and provide such additional information regarding such
proposed increase as any Lender may reasonably request.  The Borrower may, at
its election and with the consent of the Administrative Agent and the Issuing
Lender (which consents shall not be unreasonably withheld), (i) offer one or
more of the Lenders the opportunity to participate in all or a portion of the
Offered Increase Amount pursuant to paragraph (c) below and/or (ii) offer one or
more additional banks, financial institutions or other entities the opportunity
to participate in all or a portion of the Offered Increase Amount pursuant to
paragraph (b) below.  Each Revolving Credit Commitment Increase Notice shall
specify which Lenders and/or banks, financial institutions or other entities the
Borrower desires to participate in such Revolving Credit Commitment
increase.  The Borrower or, if requested by the Borrower, the Administrative
Agent, will notify such Lenders and/or banks, financial institutions or other
entities of such offer.

(b)Any additional bank, financial institution or other entity which the Borrower
selects to offer participation in the increased Revolving Credit Commitments and
which elects to become a party to this Agreement and provide a Revolving Credit
Commitment in an amount so offered and accepted by it pursuant to Section
2.19(a)(ii) shall execute a New Lender Supplement with the Borrower and the
Administrative Agent whereupon such bank, financial institution or other entity
(herein called a “New Revolving Lender”) shall become a Lender for all purposes
and to the same extent as if originally a party hereto and shall be bound by and
entitled to the benefits of this Agreement, provided that the Revolving Credit
Commitment of any such New Revolving Lender shall be in an amount not less than
$5,000,000.





59

 

--------------------------------------------------------------------------------

 

 

(c)Any Lender which accepts an offer to it by the Borrower to increase its
Revolving Credit Commitment pursuant to 2.19(a)(i) shall, in each case, execute
a Revolving Credit Commitment Increase Supplement with the Borrower and the
Administrative Agent, substantially in the form of Exhibit L, whereupon such
Lender shall be bound by and entitled to the benefits of this Agreement with
respect to the full amount of its Revolving Credit Commitment as so increased,
and Schedule 1 to such Lender’s Lender Addendum (or such Lender’s Assignment and
Acceptance, if applicable) shall be deemed to be amended to so increase the
Revolving Credit Commitment of such Lender. 

(d)Notwithstanding anything to the contrary in this Section 2.19, (i) in no
event shall any transaction effected pursuant to this Section 2.19 cause the
ratio of Consolidated Total Debt to Annualized Borrower EBITDA, calculated on a
pro forma basis after giving effect to the proposed increased Revolving Credit
Commitments (and assuming full utilization of the Revolving Credit Commitments
after giving effect to the proposed increased Revolving Credit Commitments) and
any concurrent incurrence of Incremental Term Loans pursuant to Section 2.20
(and the use of proceeds of such Incremental Term Loans and of any concurrent
incurrence of Revolving Credit Loans), to exceed 6.50 to 1.00, (ii) no Lender
shall have any obligation to increase its Revolving Credit Commitment unless it
agrees to do so in its sole discretion and (iii) if the interest rates and fees
applicable to any increased Revolving Credit Commitments (including any upfront
fees, any interest rate floors, and any original issue discount (“OID”), with
upfront fees and OID being equated to interest rates as reasonably determined by
the Administrative Agent based on an assumed three-year life to maturity, but
excluding any arrangement, underwriting or similar fee paid by the Borrower)(the
“Incremental Revolving Margin”) exceed the interest rate margin applicable to
the existing Revolving Credit Commitments (including any upfront fees, any
interest rate floors, and any OID, with upfront fees and OID being equated to
interest rates as reasonably determined by the Administrative Agent based on an
assumed three-year life to maturity, but excluding any arrangement, underwriting
or similar fee paid by the Borrower) then such interest rate margin applicable
to the existing Revolving Credit Commitments shall be increased to equal the
Incremental Revolving Margin.

2.20.Incremental Term Loans

(a)In the event that the Borrower wishes to add one or more tranches of term
loans (the “Incremental Term Loans”), it shall notify the Administrative Agent
in writing of the amount of such proposed Incremental Term Loans (such notice,
an “Incremental Term Loan Notice”), and the Administrative Agent shall notify
each Lender of such proposed Incremental Term Loans and provide such additional
information regarding such Incremental Term Loans as any Lender may reasonably
request.  The Borrower may, at its election, (i) offer one or more of the
Lenders or (ii) offer one or more additional banks, financial institutions or
other entities (a “New Term Lender”) the opportunity to participate in all or a
portion of the Incremental Term Loans; provided that an Affiliate of the
Borrower may not be a New Term Lender.  Each Incremental Term Loan Notice shall
specify which Lenders and/or New Term Lenders the Borrower desires to
participate in such Incremental Term Loans.  The Borrower or, if requested by
the Borrower, the Administrative Agent, will notify such Lenders and/or New Term
Lenders of such offer.





60

 

--------------------------------------------------------------------------------

 

 

(b)Notwithstanding anything to the contrary in this Section 2.20, (i) in no
event shall any transaction effected pursuant to this Section 2.20 cause the
ratio of Consolidated Total Debt to Annualized Borrower EBITDA, calculated on a
pro forma basis after giving effect to the borrowing of the proposed Incremental
Term Loans and the use of proceeds thereof and of any concurrent incurrence of
Revolving Credit Loans, to exceed 6.50 to 1.00, (ii) the Incremental Term Loans
(other than the Incremental Tranche A Term Loans, in the case of sub-clause (B)
of this clause (ii)) shall (A) rank pari passu in right of payment and of
security with the Revolving Credit Loans and any then outstanding Term Loans and
(B) not mature earlier than six months after the Revolving Credit Termination
Date, (iii) (A) the weighted average life to maturity of any Incremental Term
Loan made on or prior to the Third Amendment Effective Date shall be greater
than or equal to the then remaining weighted average life to maturity of the
Initial Term Loans made on the Initial Amendment Date; provided that up to
$200,000,000 in the aggregate of such Incremental Term Loans may be made without
regard to this clause (iii)(A), (B) the weighted average life to maturity of any
Incremental Term Loan made after the Third Amendment Effective Date shall be
greater than or equal to the then remaining weighted average life to maturity of
the Incremental Tranche B Term Loans to be made on the Third Amendment Effective
Date; provided that up to $200,000,000 in the aggregate of such Incremental Term
Loans may be made without regard to this clause (iii)(B) so long as the weighted
average life to maturity of any such Incremental Term Loan shall be greater than
or equal to the then remaining weighted average life to maturity of the
Incremental Tranche A Term Loans and (C) the weighted average life to maturity
of any Incremental Term Loan made after the Second Amendment and Restatement
Effective Date shall be greater than or equal to the then remaining weighted
average life to maturity of the Incremental Tranche B-1 Term Loans to be made on
the Second Amendment and Restatement Effective Date; provided that up to
$200,000,000 in the aggregate of such Incremental Term Loans may be made without
regard to this clause (iii)(C) so long as the weighted average life to maturity
of any such Incremental Term Loan shall be greater than or equal to the then
remaining weighted average life to maturity of the Incremental Tranche A Term
Loans, (iv) no Lender shall have any obligation to participate in any
Incremental Term Loans unless it agrees to do so in its sole discretion and (v)
with respect to any Incremental Term Loans made after the Initial Amendment
Date, (A) if the total yield in respect of any Incremental Term Loan (including
any upfront fees, any interest rate floors, and any OID, with upfront fees and
OID being equated to interest rates as reasonably determined by the
Administrative Agent based on an assumed three-year life to maturity, but
excluding any arrangement, underwriting or similar fee paid by the Borrower)
(the “Incremental Term Margin”) exceeds the total yield for the Initial Term
Loans made on the Initial Amendment Date (including any upfront fees, any
interest rate floors, and any OID, with upfront fees and OID being equated to
interest rates as reasonably determined by the Administrative Agent based on an
assumed three-year life to maturity, but excluding any arrangement, underwriting
or similar fee paid by the Borrower) by more than 50 basis points, then the
Applicable Margin for the Initial Term Loans shall be increased to equal the
Incremental Term Margin minus 50 basis points, (B) if the Incremental Term
Margin exceeds the total yield for the Incremental Tranche B Term Loans
(including any upfront fees, any interest rate floors, and any OID, with upfront
fees and OID being equated to interest rates as reasonably determined by the
Administrative Agent based on an assumed three-year life to maturity, but
excluding any arrangement, underwriting or similar fee paid by the Borrower) by
more than 50 basis points, then the Applicable Margin for the Incremental
Tranche B Term Loans shall be increased to equal the Incremental Term Margin
minus 50 basis points



61

 

--------------------------------------------------------------------------------

 

 

and (C) if the Incremental Term Margin exceeds the total yield for the
Incremental Tranche B-1 Term Loans (including any upfront fees, any interest
rate floors, and any OID, with upfront fees and OID being equated to interest
rates as reasonably determined by the Administrative Agent based on an assumed
four-year life to maturity, but excluding any arrangement, underwriting or
similar fee paid by the Borrower) by more than 50 basis points, then the
Applicable Margin for the Incremental Tranche B-1 Term Loans shall be increased
to equal the Incremental Term Margin minus 50 basis points.

(c)Commitments in respect of Incremental Term Loans shall become effective under
this Agreement pursuant to an amendment (an “Incremental Term Loan Amendment”)
to this Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Lender agreeing to provide such Incremental Term Loan, if any,
each New Term Lender, if any, and the Administrative Agent.  The Incremental
Term Loan Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent to effect the
provisions of this Section 2.20.  The effectiveness of any Incremental Term Loan
Amendment shall be subject to the satisfaction on the date thereof (the
“Incremental Term Loan Closing Date”) of the following conditions precedent: (A)
the delivery by the Borrower to the Administrative Agent of a certificate signed
by an authorized officer of each Loan Party certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such
Incremental Term Loan Amendment; (B) pro forma compliance after giving effect to
any Incremental Term Loan Amendment (and the making of any Incremental Term
Loans) with Section 7.1 together with updated Projections of the type referred
to in Section 6.2(c) giving effect to such Incremental Term Loan Amendment and
the making of any Incremental Term Loans; (C) payment of fees and expenses in
connection with such Incremental Term Loan Amendment prior to or simultaneously
with the effectiveness of such Incremental Term Loan Amendment; and (D) if
reasonably requested by the Administrative Agent, delivery of customary legal
opinions from counsel substantially consistent, to the extent applicable, with
those delivered on the Initial Amendment Date and reasonably satisfactory in
form and substance to the Administrative Agent. Such additional term loans shall
be subject to the terms of this Agreement and each of the other Loan Documents
and, to the extent not specified or inconsistent with the terms and conditions
set forth herein or therein, the terms and conditions applicable to each
Incremental Term Loan as set forth in the Incremental Term Loan Amendment.  From
and after the Incremental Term Loan Closing Date for any Incremental Term Loans,
such Incremental Term Loans shall be “Term Loans” for all purposes of the Loan
Documents.

(d)This Section 2.20 shall supersede any provisions in Section 10.1 which would
otherwise subject the Incremental Term Loan Amendment to the consent of Required
Lenders.

2.21.Defaulting Lenders

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:





62

 

--------------------------------------------------------------------------------

 

 

(a)fees shall cease to accrue on the unfunded portion of the Revolving Credit
Commitment of such Defaulting Lender pursuant to Section 2.4;

(b)the Revolving Credit Commitment and Aggregate Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders or the
Majority Revolving Facility Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 10.1);
 provided, that this clause (b) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of each Lender or each Lender affected thereby (and such Defaulting
Lender is affected);

(c)if any L/C Obligations exist at the time a Lender becomes a Defaulting Lender
then:

(i) all or any part of such L/C Obligations shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Revolving Credit
Percentages but only to the extent (x) the sum of all non-Defaulting Lenders’
Aggregate Exposures plus such Defaulting Lender’s L/C Obligations does not
exceed the total of all non-Defaulting Lenders’ Revolving Credit Commitments and
(y) the conditions set forth in Section 5.3 are satisfied at such time; and

(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize such Defaulting Lender’s
L/C Obligations (after giving effect to any partial reallocation pursuant to
clause (i) above) in accordance with the procedures set forth in Section 8 for
so long as such L/C Obligations are outstanding;

(iii)if the Borrower cash collateralizes any portion of such Defaulting Lender’s
L/C Obligations pursuant to Section 2.21(c), the Borrower shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 3.3(a) with
respect to such Defaulting Lender’s L/C Obligations during the period such
Defaulting Lender’s L/C Obligations are cash collateralized;

(iv)if the L/C Obligations of the non-Defaulting Lenders are reallocated
pursuant to Section 2.21(c), then the fees payable to the Lenders pursuant to
Section 2.4 and Section 3.3(a) shall be adjusted in accordance with the
non-Defaulting Lenders’ Revolving Credit Percentages; or

(v)if any Defaulting Lender’s L/C Obligations are neither cash collateralized
nor reallocated pursuant to Section 2.21(c), then, without prejudice to any
rights or remedies of the Issuing Lender or any Lender hereunder, all fees that
otherwise would have been payable to such Defaulting Lender (solely with respect
to the portion of such Defaulting Lender’s Revolving Credit Commitment that was
utilized by such L/C Obligations) and letter of credit fees payable under
Section 3.3(a) with respect to such Defaulting Lender’s L/C Obligations shall be
payable to the Issuing Lender until such L/C Obligations are cash collateralized
and/or reallocated; and





63

 

--------------------------------------------------------------------------------

 

 

(d)so long as any Lender is a Defaulting Lender, the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
reasonably satisfied that the related exposure will be 100% covered by the
Revolving Credit Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in accordance with Section 2.21(c),
and participating interests in any such newly issued or increased Letter of
Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.21(c)(i) (and Defaulting Lenders shall not participate therein).

In the event that the Administrative Agent, the Borrower and the Issuing Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the L/C Obligations of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Credit Commitment and on such date such Lender shall purchase at par such of the
Revolving Credit Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Revolving
Credit Loans in accordance with its Revolving Credit Percentage.

2.22.Extension Offers.

(a)Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of the applicable tranche, on a pro rata basis (based on
the aggregate outstanding principal amount of the applicable tranche of Term
Loans or the Revolving Credit Commitments, as applicable) and on the same terms
to each such Lender, the Borrower may from time to time extend (i) the maturity
date of any tranche of Term Loans or (ii) the maturity date and availability
period of the Revolving Credit Commitments, and otherwise modify the terms of
any tranche of Term Loans or the Revolving Credit Commitments, as applicable,
pursuant to the terms of the relevant Extension Offer (including, without
limitation, by increasing the interest rate or fees payable in respect of the
Term Loans or the Revolving Credit Commitments, as applicable (and related
outstandings)) (each, an “Extension”, and each group of Loans as so extended, as
well as the original Loans (in each case not so extended), being a “tranche”;
any Extension Loans shall constitute a separate tranche of  Term Loans or
Revolving Credit Commitments from the tranche of Term Loans or Revolving Credit
Commitments, as applicable, from which such Loans were converted), so long as
the following terms are satisfied: (i) no Default or Event of Default shall have
occurred and be continuing at the time the offering document in respect of an
Extension Offer is delivered to the applicable Lenders and as of the date of
such Extension, (ii) except as to interest rates, fees, final maturity date and
premium (which shall, subject to immediately succeeding clauses (iii), (iv) and
(v), be determined by the Borrower and set forth in the relevant Extension
Offer), the Loans or the Revolving Credit Commitments of any Lender extended
pursuant to any Extension (“Extension Loans”) shall have the same terms (save
for any terms that apply solely after the latest maturity date of the Loans or
the Commitments hereunder prior to giving effect to such Extension) as the
tranche of the applicable Term Loans or Revolving Credit Commitments subject to
such Extension Offer, (iii) the final maturity date of any Extension Loans in
respect of any tranche of Term Loans shall be no earlier than the then latest
maturity date of the Term Loans or Revolving Credit Commitments hereunder, (iv)
any Extension Loans may participate on a pro rata basis or a less than pro rata
basis (but not greater than a pro rata basis) in any voluntary or mandatory
repayments or prepayments hereunder, in each case as specified in the respective



64

 

--------------------------------------------------------------------------------

 

 

Extension Offer, (v) if the aggregate principal amount of Term Loans or
Revolving Credit Commitments (calculated on the face amount thereof), in respect
of which Lenders shall have accepted the relevant Extension Offer shall exceed
the maximum aggregate principal amount of the Term Loans or Revolving Credit
Commitments offered to be extended by the Borrower pursuant to such Extension
Offer, then the Term Loans or Revolving Credit Commitments, as applicable, of
such Lenders shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Lenders have accepted such Extension Offer, (vi) all
documentation in respect of such Extension shall be consistent with the
foregoing, and (vii) any applicable Minimum Extension Condition shall be
satisfied unless waived by the Borrower.  For the avoidance of doubt, no Lender
shall be required to participate in any Extension.

(b)With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.22, no Extension Offer is required to be in any minimum amount or any
minimum increment; provided that the Borrower may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in the Borrower’s sole discretion and may be waived by the Borrower) of
Term Loans or Revolving Credit Commitments be tendered.  The Administrative
Agent and the Lenders hereby consent to the Extensions and the other
transactions contemplated by this Section 2.22 (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extension
Loans on the such terms as may be set forth in the relevant Extension Offer) and
hereby waive the requirements of any provision of this Agreement or any other
Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this Section 2.22.

(c)The Lenders hereby irrevocably authorize the Administrative Agent to enter
into amendments to this Agreement and the other Loan Documents with the Loan
Parties as may be necessary in order to establish new tranches or sub-tranches
in respect of Term Loans or Revolving Credit Commitments so extended and such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection with the
establishment of such new tranches or sub-tranches, in each case on terms
consistent with this Section 2.22.   

(d)In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice of the
applicable Extension Offer, and shall agree to such procedures, if any, as may
be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.22.

(e)The conversion of any Term Loans or Revolving Credit Commitments hereunder
into Extension Loans in accordance with this Section 2.22 shall not constitute
an optional or mandatory payment or prepayment, an increase in the Revolving
Credit Commitments or an issuance of Incremental Term Loans for purposes of this
Agreement.

(f)This Section 2.22 shall supersede any provisions in Section 10.1 which would
otherwise subject an Extension to the consent of Required Lenders.





65

 

--------------------------------------------------------------------------------

 

 

2.23.Refinancing Facilities.

(a)The Borrower may, on one or more occasions, by written notice to the
Administrative Agent, request the establishment hereunder of (i) a new Class of
revolving commitments (the “Refinancing Revolving Commitments”) pursuant to
which each Person providing such a commitment (a “ Refinancing Revolving
Lender”) will make revolving loans to the Borrower (“ Refinancing Revolving
Loans”) and acquire participations in the Letters of Credit and (ii) one or more
additional Classes of term loan commitments (the “Refinancing Term Loan
Commitments”) pursuant to which each Person providing such a commitment (a
“Refinancing Term Lender”) will make term loans to the Borrower (the
“Refinancing Term Loans”);  provided  that (A) each Refinancing Revolving Lender
and each Refinancing Term Lender shall be reasonably acceptable to the
Administrative Agent, (B) each Refinancing Revolving Lender shall be approved by
the Issuing Lender (such approval not to be unreasonably withheld) and (C) no
Lender shall have any obligation to agree to become a Refinancing Revolving
Lender or a Refinancing Term Lender. 

(b)The Refinancing Commitments shall be effected pursuant to one or more
Refinancing Facility Agreements executed and delivered by the Borrower, each
Refinancing Lender providing such Refinancing Commitment, the Administrative
Agent and, in the case of Refinancing Revolving Commitments, the Issuing
Lender;  provided  that no Refinancing Commitments shall become effective unless
(i) no Default shall have occurred and be continuing on the date of
effectiveness thereof, (ii) on the date of effectiveness thereof, the
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct (A) in the case of the representations and
warranties qualified as to materiality, in all respects and (B) otherwise, in
all material respects, in each case on and as of such date, except in the case
of any such representation and warranty that specifically relates to an earlier
date, in which case such representation and warranty shall be so true and
correct on and as of such earlier date, (iii) the Borrower shall have delivered
to the Administrative Agent such legal opinions, board resolutions, secretary’s
certificates, officer’s certificates and other documents as shall reasonably be
requested by the Administrative Agent in connection with any such transaction,
(iv) in the case of any Refinancing Revolving Commitments, substantially
concurrently with the effectiveness thereof, all the Revolving Credit
Commitments then in effect shall be terminated, and all the Revolving Credit
Loans then outstanding, together with all interest thereon, and all other
amounts accrued for the benefit of the Revolving Credit Lenders, shall be repaid
or paid (it being understood, however, that any Letters of Credit may continue
to be outstanding hereunder), and the aggregate amount of such Refinancing
Revolving Commitments does not exceeded the aggregate amount of the Revolving
Commitments so terminated and (v) in the case of any Refinancing Term Loan
Commitments, substantially concurrently with the effectiveness thereof, the
Borrower shall obtain Refinancing Term Loans thereunder and shall repay or
prepay then outstanding borrowings of Term Loans of any Class in an aggregate
principal amount equal to the aggregate amount of such Refinancing Term Loan
Commitments (less the aggregate amount of accrued and unpaid interest with
respect to such outstanding borrowings and any reasonable fees, premium and
expenses relating to such refinancing) (and any such prepayment of such
borrowings of any Class shall be applied to reduce the subsequent scheduled
repayments of such borrowings of such Class to be made pursuant to Section 2.3
as directed by the Borrower).





66

 

--------------------------------------------------------------------------------

 

 

(c)The Refinancing Facility Agreement shall set forth, with respect to the
Refinancing Commitments established thereby and the Refinancing Loans and other
extensions of credit to be made thereunder, to the extent applicable, the
following terms thereof: (i) the designation of such Refinancing Commitments and
Refinancing Loans as a new “Class” for all purposes hereof, (ii) the stated
termination and maturity dates applicable to the Refinancing Commitments or
Refinancing Loans of such Class; provided  that such stated termination and
maturity dates shall not be earlier than the Revolving Credit Termination Date
(in the case of Refinancing Revolving Commitments and Refinancing Revolving
Loans) or the applicable Term Loan Maturity Date (in the case of Refinancing
Term Loan Commitments and Refinancing Term Loans), (iii) in the case of any
Refinancing Term Loans, any amortization applicable thereto and the effect
thereon of any prepayment of such Refinancing Term Loans, (iv) the interest rate
or rates applicable to the Refinancing Loans of such Class, (v) the fees
applicable to the Refinancing Commitment or Refinancing Loans of such Class,
(vi) in the case of any Refinancing Term Loans, any original issue discount
applicable thereto, (vii) the initial Interest Period or Interest Periods
applicable to Refinancing Loans of such Class, (viii) any voluntary or mandatory
commitment reduction or prepayment requirements applicable to Refinancing
Commitments or Refinancing Loans of such Class (which prepayment requirements,
in the case of any Refinancing Term Loans, may provide that such Refinancing
Term Loans may participate in any mandatory prepayment on a pro rata basis with
other existing Term Loans, but may not provide for prepayment requirements that
are more favorable to the Lenders holding such Refinancing Term Loans than to
the Lenders holding other existing Term Loans) and any restrictions on the
voluntary or mandatory reductions or prepayments of Refinancing Commitments or
Refinancing Loans of such Class and (ix) any financial covenant with which the
Borrower shall be required to comply (provided  that any such financial covenant
for the benefit of any Class of Refinancing Lenders shall also be for the
benefit of all other Lenders). Except as contemplated by the preceding sentence,
the terms of the Refinancing Revolving Commitments and Refinancing Revolving
Loans and other extensions of credit thereunder shall be substantially the same
as the Revolving Credit Commitments and Revolving Credit Loans and other
extensions of credit thereunder, and the terms of the Refinancing Term Loan
Commitments and Refinancing Term Loans shall be substantially the same as the
terms of the Term Commitments and the Term Loans. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Refinancing Facility
Agreement. Each Refinancing Facility Agreement may, without the consent of any
Lender other than the applicable Refinancing Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to give effect to the provisions of
this Section 2.23, including any amendments necessary to treat the applicable
Refinancing Commitments and Refinancing Loans as a new “Class” of loans and/or
commitments hereunder.

(d)This Section 2.23 shall supersede any provisions in Section 10.1 which would
otherwise subject a Refinancing Facility Agreement to the consent of Required
Lenders.

2.24.Currency Fluctuations.

(a)No later than 11:00 A.M. (London time) on each Calculation Date, the
Administrative Agent shall determine the Spot Rate as of such Calculation Date
with respect to Revolving Extensions of Credit in each applicable Alternative
Currency, provided that, upon



67

 

--------------------------------------------------------------------------------

 

 

receipt of a Borrowing Notice pursuant to Section 2.2(b) requesting a Revolving
Credit Loan in an Alternative Currency, the Administrative Agent shall determine
the Spot Rate with respect to the relevant Alternative Currency on the related
Calculation Date (it being acknowledged and agreed that the Administrative Agent
shall use such Spot Rate for the purposes of determining compliance with Section
2.2(b) with respect to such Borrowing Notice).  The Spot Rates so determined
shall become effective on the relevant Calculation Date (a “Reset Date”), shall
remain effective until the next succeeding Reset Date and shall for all purposes
of this Agreement (other than Section 10.20 and any other provision expressly
requiring the use of a current Spot Rate) be the Spot Rates employed in
converting any amounts relating to Revolving Extensions of Credit between
Dollars and any Alternative Currency.

(b)No later than 11:00 A.M. (London time) on each Reset Date, the Administrative
Agent shall determine the Dollar Equivalent of the principal amounts of the
Revolving Credit Loans then outstanding (after giving effect to any such Loans
to be made or repaid on such date).

(c)The Administrative Agent shall notify the Borrower and the Revolving Credit
Lenders of each determination of a Spot Rate hereunder.

2.25.Additional Alternative Currencies.  (a)  The Borrower may from time to time
request that Eurodollar Revolving Credit Loans be made in a currency other than
those specifically listed in the definition of “Alternative Currency”; provided
that such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurodollar Revolving
Credit Loans, such request shall be subject to the approval of the
Administrative Agent and each Revolving Credit Lender.

(b)Any such request shall be made to the Administrative Agent not later than
11:00 a.m. (New York time), ten Business Days prior to the date of the desired
borrowing (or such other time or date as may be agreed by the Administrative
Agent).  The Administrative Agent shall promptly notify each Revolving Credit
Lender thereof.  Each Revolving Credit Lender shall notify the Administrative
Agent, not later than 11:00 a.m. (New York time), five Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Eurodollar Revolving Credit Loans in such requested currency.

(c)Any failure by a Revolving Credit Lender to respond to such request within
the time period specified in the preceding paragraph shall be deemed to be a
refusal by such Revolving Credit Lender to permit Eurodollar Revolving Credit
Loans to be made in such requested currency. If the Administrative Agent and all
the Revolving Credit Lenders consent to making Eurodollar Revolving Credit Loans
in such requested currency, the Administrative Agent shall so notify the
Borrower and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Eurodollar Revolving Credit
Loans.  If the Administrative Agent shall fail to obtain any consent to any
request for an additional currency under this Section, the Administrative Agent
shall promptly so notify the Borrower.





68

 

--------------------------------------------------------------------------------

 

 

2.26.Borrower Representative; Joint and Several Obligations.  (a)  Each Foreign
Subsidiary Borrower hereby designates and appoints the Borrower as its agent,
attorney-in-fact and legal representative on its behalf for all purposes
hereunder, including delivering Borrowing Notices; giving instructions with
respect to the disbursement of the proceeds of Revolving Credit Loans; paying,
prepaying and reducing Revolving Credit Loans, Revolving Credit Commitments or
any other amounts owing under the Loan Documents; selecting interest rate
options; giving, receiving, accepting and rejecting all other notices, consents
or other communications hereunder or under any of the other Loan Documents; and
taking all other actions (including in respect of compliance with covenants) on
behalf of such Foreign Subsidiary Borrower under the Loan Documents.  The
Borrower accepts each such appointment.  The Administrative Agent and each
Revolving Credit Lender may regard any notice or other communication pursuant to
any Loan Document from the Borrower on behalf of a Foreign Subsidiary Borrower
as a notice or communication from such Foreign Subsidiary Borrower.  Each
warranty, covenant, agreement and undertaking made on behalf of a Foreign
Subsidiary Borrower by the Borrower shall be deemed for all purposes to have
been made by such Foreign Subsidiary Borrower and shall be binding upon and
enforceable against such Foreign Subsidiary Borrower to the same extent as if
the same had been made directly by such Foreign Subsidiary Borrower.  Any
action, notice, delivery, receipt, acceptance, approval, rejection or any other
undertaking under any of the Loan Documents to be made by the Borrower in
respect of the Obligations of a Foreign Subsidiary Borrower shall be deemed,
where applicable, to be made in the Borrower’s capacity as representative and
agent on behalf of such Foreign Subsidiary Borrower, and any such action,
notice, delivery, receipt, acceptance, approval, rejection or other undertaking
shall be deemed for all purposes to have been made by such Foreign Subsidiary
Borrower and shall be binding upon and enforceable against such Foreign
Subsidiary Borrower to the same extent as if the same had been made directly by
such Foreign Subsidiary Borrower.

(b)The Borrower shall have joint and several liability in respect of all
Obligations of each Foreign Subsidiary Borrower hereunder and under any other
Loan Document to which the Borrower or any such Foreign Subsidiary Borrower is a
party, without regard to any defense (other than the defense that payment in
full has been made), setoff or counterclaim which may at any time be available
to or be asserted by Parent or any of its Subsidiaries against the Lenders, or
by any other circumstance whatsoever (with or without notice to or knowledge of
the Borrower) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower’s or such Foreign Subsidiary
Borrower’s liability hereunder, in bankruptcy or in any other instance, and the
Obligations of the Borrower and the Foreign Subsidiary Borrowers hereunder shall
not be conditioned or contingent upon the pursuit by the Lenders or any other
Person at any time of any right or remedy against the Borrower or the Foreign
Subsidiary Borrowers or against any other Person which may be or become liable
in respect of all or any part of the Obligations or against any Collateral or
Guarantee Obligation therefor or right of offset with respect thereto.  The
Borrower and the Foreign Subsidiary Borrowers hereby acknowledge that this
Agreement is the independent and several obligation of the Borrower and the
Foreign Subsidiary Borrowers and may be enforced against any such Person
separately, whether or not enforcement of any right or remedy hereunder has been
sought against the Borrower or any other Foreign Subsidiary Borrower.  Each of
the Borrower and the Foreign Subsidiary Borrowers hereby expressly waive, with
respect to any of the Loans made to any other Person hereunder and any of the
amounts owing hereunder by such other Person in respect of such Loans,
diligence, presentment, demand of



69

 

--------------------------------------------------------------------------------

 

 

payment, protest and all notices whatsoever, and any requirement that the
Administrative Agent or any Lender exhaust any right, power or remedy or proceed
against such other Person under this Agreement or any other agreement or
instrument referred to herein or against any other person under any other
guarantee of, or security for, any of such amounts owing hereunder.

SECTION 3.LETTERS OF CREDIT

3.1.L/C Commitment.  (a)  Subject to the terms and conditions hereof, the
Issuing Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”) for the
account of the Borrower on any Business Day during the Revolving Credit
Commitment Period in such form as may be approved from time to time by the
Issuing Lender; provided that the Issuing Lender shall not issue any Letter of
Credit if, after giving effect to such issuance, (i) the L/C Obligations would
exceed the L/C Commitment or (ii) either the aggregate amount of the Available
Revolving Credit Commitments or the Total Availability would be less than
zero.  Each Letter of Credit shall (i) be denominated in Dollars, (ii) expire no
later than the earlier of (x) the first anniversary of its date of issuance and
(y) the date which is five Business Days prior to the Revolving Credit
Termination Date and (iii) only be payable on a sight basis with conforming
certificates, if applicable.

(b)The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

3.2.Procedure for Issuance of Letter of Credit.  The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender (with a copy to the Administrative Agent) at its address for
notices specified herein an Application therefor, completed to the satisfaction
of the Issuing Lender, and such other certificates, documents and other papers
and information as the Issuing Lender may request.  Upon receipt of any
Application, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly (but in no event more than five Business Days following the receipt of
such Application) issue the Letter of Credit requested thereby by issuing the
original of such Letter of Credit to the beneficiary thereof or as otherwise may
be agreed to by the Issuing Lender and the Borrower (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating
thereto).  Promptly after issuance by the Issuing Lender of a Letter of Credit,
the Issuing Lender shall furnish a copy of such Letter of Credit to the
Borrower.  The Issuing Lender shall, within three days of such issuance, give to
the Administrative Agent notice of the issuance of each Letter of Credit
(including the amount thereof).  Upon the written request of any Lender, the
Administrative Agent will, within three Business Days of such request, inform
such Lender of the aggregate drawable amount of all Letters of Credit
outstanding on the date of such request.





70

 

--------------------------------------------------------------------------------

 

 

3.3.Fees and Other Charges.  (a)  The Borrower will pay to the Administrative
Agent, for the account of the Lenders, a fee on the aggregate drawable amount of
all outstanding Letters of Credit at a per annum rate equal to the Applicable
Margin then in effect with respect to Eurodollar Loans, to be shared ratably
among the Lenders in accordance with their respective Revolving Credit
Percentages and payable quarterly in arrears on each L/C Fee Payment Date after
the issuance date.

(b)In addition to the foregoing fees, the Borrower shall pay to the Issuing
Lender for its own account a fronting fee for each outstanding Letter of Credit,
equal to the greater of (x) ¼ of 1.00% per annum on the aggregate drawable
amount of such Letter of Credit and (y) $500.  Such fronting fees shall be
payable quarterly in arrears on each L/C Fee Payment Date and shall be
nonrefundable.

(c)In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

3.4.L/C Participations.  (a)  The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions hereinafter stated, for such L/C Participant’s own
account and risk an undivided interest equal to such L/C Participant’s Revolving
Credit Percentage in the Issuing Lender’s obligations and rights under each
Letter of Credit issued hereunder (including the Letters of Credit referred to
on Schedule 7.2(d) which for all purposes of this Agreement shall be deemed
issued hereunder) and the amount of each drawing paid by the Issuing Lender
thereunder.  Each L/C Participant unconditionally and irrevocably agrees with
the Issuing Lender that, if a drawing is paid under any Letter of Credit for
which the Issuing Lender is not reimbursed in full by the Borrower in accordance
with the terms of this Agreement, such L/C Participant shall pay to the Issuing
Lender upon demand at the Issuing Lender’s address for notices specified herein
an amount equal to such L/C Participant’s Revolving Credit Percentage of the
amount of such drawing, or any part thereof, that is not so reimbursed.

(b)If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360.  If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to Base Rate



71

 

--------------------------------------------------------------------------------

 

 

Loans.  A certificate of the Issuing Lender submitted to any L/C Participant
with respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.

(c)Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
 however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

3.5.Reimbursement Obligation of the Borrower.  The Borrower agrees to reimburse
the Issuing Lender on the next Business Day after each date on which the Issuing
Lender notifies the Borrower of the date and amount of a drawing presented under
any Letter of Credit and paid by the Issuing Lender for the amount of (a) such
drawing so paid and (b) any taxes, fees, charges or other costs or expenses
incurred by the Issuing Lender in connection with such payment (the amounts
described in the foregoing clauses (a) and (b) in respect of any drawing,
collectively, the “Payment Amount”).  Each such payment shall be made to the
Issuing Lender at its address for notices specified herein in lawful money of
the United States of America and in immediately available funds.  Interest shall
be payable on each Payment Amount from the date of the applicable drawing until
payment in full at the rate set forth in (i) until the second Business Day
following the date of the applicable drawing, Section 2.10(b) and
(ii) thereafter, Section 2.10(c).  Each drawing under any Letter of Credit shall
(unless an event of the type described in clause (i) or (ii) of Section 8(f)
shall have occurred and be continuing with respect to the Borrower, in which
case the procedures specified in Section 3.4 for funding by L/C Participants
shall apply) constitute a request by the Borrower to the Administrative Agent
for a borrowing pursuant to Section 2.2 of Base Rate Loans in the amount of such
drawing.  The Borrowing Date with respect to such borrowing shall be the first
date on which a borrowing of Revolving Credit Loans could be made pursuant to
Section 2.2 if the Administrative Agent had received a notice of such borrowing
at the time the Administrative Agent receives notice from the Issuing Lender of
such drawing under such Letter of Credit.

3.6.Obligations Absolute.  The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person.  The Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee.  The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for



72

 

--------------------------------------------------------------------------------

 

 

errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Issuing Lender.  The Borrower agrees that any action taken or
omitted by the Issuing Lender under or in connection with any Letter of Credit
or the related drafts or documents, if done in the absence of gross negligence
or willful misconduct and in accordance with the standards or care specified in
the Uniform Commercial Code in effect in the State of New York or, if applicable
to such Letter of Credit, the Uniform Customs and Practice for Documentary
Credits or the International Standby Practices as published by the International
Chamber of Commerce most recently at the time of issuance of any Letter of
Credit, shall be binding on the Borrower and shall not result in any liability
of the Issuing Lender to the Borrower.

3.7.Letter of Credit Payments.  If any drawing shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof.  The responsibility of the Issuing
Lender to the Borrower in connection with any drawing presented for payment
under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each drawing) delivered under such Letter of Credit in
connection with such presentment appear on their face to be in conformity with
such Letter of Credit.

3.8.Applications.  To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.

SECTION 4.REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:

4.1.Financial Condition.  The audited consolidated balance sheets of the Parent
and its Subsidiaries (including (x) the Securitization Manager and, if any, the
subsidiary acting in a capacity analogous to the Securitization Manager pursuant
to any Additional Securitization Arrangements and (y) the Specified Unrestricted
Foreign Entities) as of December 31, 2010 and December 31, 2009 and the related
statements of income and of cash flows for the fiscal years ended on such dates,
reported on by and accompanied by an unqualified report from Ernst & Young LLP,
present fairly in all material respects the consolidated financial condition of
the Parent and its Subsidiaries (including (x) the Securitization Manager and,
if any, the subsidiary acting in a capacity analogous to the Securitization
Manager pursuant to any Additional Securitization Arrangements and (y) the
Specified Unrestricted Foreign Entities) as of such dates, and the consolidated
results of its operations and its consolidated cash flows for the respective
fiscal years then ended.  The unaudited consolidated balance sheet of the Parent
and its Subsidiaries (including (x) the Securitization Manager and, if any, the
subsidiary acting in a capacity analogous to the Securitization Manager pursuant
to any Additional Securitization Arrangements and (y) the Specified Unrestricted
Foreign Entities) as of March 31, 2011, and the related unaudited consolidated
statements of income and cash flows for the three-month period ended on such
date present fairly in all material respects the consolidated financial
condition of the Parent and its Subsidiaries (including (x) the Securitization
Manager and, if any, the



73

 

--------------------------------------------------------------------------------

 

 

subsidiary acting in a capacity analogous to the Securitization Manager pursuant
to any Additional Securitization Arrangements and (y) the Specified Unrestricted
Foreign Entities) as of such date, and the consolidated results of its
operations and its consolidated cash flows for the three-month period then ended
(subject to normal year‑end audit adjustments).  All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein).  The Parent and its Subsidiaries (including (x) the Securitization
Manager and, if any, the subsidiary acting in a capacity analogous to the
Securitization Manager pursuant to any Additional Securitization Arrangements
and (y) the Specified Unrestricted Foreign Entities) do not have any material
Guarantee Obligations, contingent liabilities and liabilities for taxes, or any
long‑term leases or unusual forward or long‑term commitments, including, without
limitation, any interest rate or foreign currency swap or exchange transaction
or other obligation in respect of derivatives, that are not reflected in the
most recent financial statements referred to in this paragraph.  During the
period from December 31, 2010 to and including the date hereof there has been no
Disposition by the Parent of any material part of its business or Property.

4.2.No Change.  Since December 31, 2010 there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

4.3.Corporate Existence; Compliance with Law.  Each of the Borrower and its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the corporate power
and authority, and the legal right, to own and operate its Property, to lease
the Property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such qualification
except to the extent the failure to be so qualified could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect and (d) is in
compliance with all Requirements of Law except to the extent that the failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

4.4.Corporate Power; Authorization; Enforceable Obligations.  Each Loan Party
has the corporate power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to borrow hereunder.  Each Loan Party has taken all necessary
corporate action to authorize the execution, delivery and performance of the
Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the borrowings on the terms and conditions of this Agreement.  No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Loan
Documents, except the filings referred to in Section 4.19.  Each Loan Document
has been duly executed and delivered on behalf of each Loan Party party
thereto.  This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’



74

 

--------------------------------------------------------------------------------

 

 

rights generally and by general equitable principles (whether enforcement is
sought by proceedings in equity or at law).

4.5.No Legal Bar.  The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof (a) will not violate any
Requirement of Law or any Contractual Obligation of the Borrower or any of its
Subsidiaries except (x) as could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect and (y) for such Contractual Obligations
pursuant to which the Administrative Agent is required to execute and deliver a
non-disturbance agreement and (b) will not result in, or require, the creation
or imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents).  No Requirement of Law or
Contractual Obligation applicable to the Borrower or any of its Subsidiaries
could reasonably be expected to have a Material Adverse Effect.

4.6.No Material Litigation.  No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower, threatened by or against the Borrower or any of its
Subsidiaries or against any of their respective properties or revenues (a) with
respect to any of the Loan Documents or any of the transactions contemplated
hereby or thereby, or (b) that could reasonably be expected to have a Material
Adverse Effect.

4.7.No Default.  Neither the Borrower nor any of its Subsidiaries is in default
under or with respect to any of its Contractual Obligations in any respect that
could reasonably be expected to have a Material Adverse Effect.  No Default or
Event of Default has occurred and is continuing.

4.8.Ownership of Property; Liens.  Each of the Borrower and its Subsidiaries has
title in fee simple to, a valid leasehold interest in, or an easement, license
or permit to occupy, all its real property, and good title to, a valid leasehold
interest in, or an easement, license or permit to occupy, all its other
Property, and none of such Property is subject to any Lien except as permitted
by Section 7.3. 

4.9.Intellectual Property.  The Borrower and each of its Subsidiaries owns, or
is licensed to use, all Intellectual Property necessary for the conduct of its
business as currently conducted.  No material claim has been asserted and is
pending by any Person challenging or questioning the use of any Intellectual
Property or the validity or effectiveness of any Intellectual Property, nor does
the Borrower know of any valid basis for any such claim.  The use of
Intellectual Property by the Borrower and its Subsidiaries does not infringe on
the rights of any Person in any material respect.

4.10.Taxes.  Each of the Borrower and each of its Subsidiaries has filed or
caused to be filed all Federal, state and other material tax returns that are
required to be filed and has paid all taxes shown to be due and payable on said
returns or on any assessments made against it or any of its Property and all
other taxes, fees or other charges imposed on it or any of its Property by any
Governmental Authority that are due and payable (other than any the amount



75

 

--------------------------------------------------------------------------------

 

 

or validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Borrower or its Subsidiaries, as the case may be)
except with respect to state and local tax returns relating to taxes in an
aggregate amount not exceeding $2,000,000 at any one time outstanding (after
applying loss probability factors in accordance with GAAP) and with respect to
which reserves in conformity with GAAP have been provided on the books of the
Borrower or its Subsidiaries, as the case may be; no tax Lien has been filed,
and, to the knowledge of the Borrower, no claim is being asserted, with respect
to any such tax, fee or other charge.

4.11.Federal Regulations.  No part of the proceeds of any Loans will be used for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U as now and from time to time
hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board.  If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR
Form G-3 or FR Form U‑1 referred to in Regulation U.

4.12.Labor Matters.  There are no strikes or other labor disputes against the
Borrower or any of its Subsidiaries pending or, to the knowledge of the
Borrower, threatened that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect.  Hours worked by and payment made to
employees of the Borrower and its Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Requirement of Law dealing with
such matters that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect.  All payments due from the Borrower
or any of its Subsidiaries on account of employee health and welfare insurance
that (individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect if not paid have been paid or accrued as a liability on
the books of the Borrower or the relevant Subsidiary.

4.13.ERISA.  Neither a Reportable Event nor any failure to satisfy the minimum
funding standards (within the meaning of Section 412 or 430 of the Code or
Section 302 of ERISA), including any “accumulated funding deficiency,” whether
or not waived, has occurred during the five‑year period prior to the date on
which this representation is made or deemed made with respect to any Plan, and
each Plan has complied in all material respects with the applicable provisions
of ERISA and the Code.  There has been no failure to make by its due date a
required installment under Section 430(j) of the Code with respect to any Single
Employer Plan nor a failure by any Loan Party or any Commonly Controlled Entity
to make any required contribution to a Multiemployer Plan.  There has been no
determination that any Single Employer Plan is or is expected to be in “at risk”
status (within the meaning of Section 430 of the Code or Section 303 of
ERISA).  No termination of a Single Employer Plan has occurred, and no Lien in
favor of the PBGC or a Plan has arisen, during such five-year period.  The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by a material amount.  Neither the Borrower nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan that
has resulted or could reasonably be expected to result in a material liability
under ERISA, and neither the Borrower nor any Commonly Controlled Entity would
become subject to any



76

 

--------------------------------------------------------------------------------

 

 

material liability under ERISA if the Borrower or any such Commonly Controlled
Entity were to withdraw completely from all Multiemployer Plans as of the
valuation date most closely preceding the date on which this representation is
made or deemed made.  No such Multiemployer Plan is in Reorganization or
Insolvent or is expected to be in “endangered” or “critical" status (within the
meaning of Section 432 of the Code or Section 305 of ERISA).

4.14.Investment Company Act; Other Regulations.  No Loan Party is an “investment
company,” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.  No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) which limits its ability to incur Indebtedness.

4.15.Subsidiaries.  (a)  The Subsidiaries listed on Schedule 4.15(a) constitute
all the Subsidiaries of the Borrower as of the Second Amendment and Restatement
Effective Date.  Schedule 4.15(a) sets forth as of the Second Amendment and
Restatement Effective Date the name and jurisdiction of incorporation of each
Subsidiary and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any Loan Party.

(b)There are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of any Loan Party (other than the Parent) or any Subsidiary of any
Loan Party except as set forth on Schedule 4.15(b).

4.16.Use of Proceeds.  The proceeds of the Loans made on or after the Initial
Amendment Date shall be used for general corporate purposes of the Borrower and
its Subsidiaries, including distributions to SBA Senior Finance.  The
Incremental Tranche B-1 Term Loans shall be used (i) to pay the cash
consideration for the Acquisition, (ii) to pay certain fees and expenses
incurred in connection with the foregoing and (iii) for general corporate
purposes of the Borrower and its Subsidiaries (including repayment of certain
outstanding indebtedness hereunder).

4.17.Environmental Matters.  Other than exceptions to any of the following that
could not, individually or in the aggregate, reasonably be expected to result in
a Material Environmental Loss:

(a)the Borrower and its Subsidiaries:  (i) are, and within the period of all
applicable statutes of limitation have been, in compliance with all applicable
Environmental Laws; (ii) hold all Environmental Permits (each of which is in
full force and effect) required for any of their current or intended operations
or for any property owned, leased, or otherwise operated by any of them;
(iii) are, and within the period of all applicable statutes of limitation have
been, in compliance with all of their Environmental Permits; and (iv) reasonably
believe that: each of their Environmental Permits will be timely renewed and
complied with, without material expense; any additional Environmental Permits
that may be required of any of them will be timely obtained and complied with,
without material expense; and compliance with any Environmental Law that is or
is expected to become applicable to any of them will be timely attained and
maintained, without material expense. 





77

 

--------------------------------------------------------------------------------

 

 

(b)Materials of Environmental Concern are not present at, on, under, in, or
about any real property now or formerly owned, leased or operated by the
Borrower or any of its Subsidiaries, or at any other location (including,
without limitation, any location to which Materials of Environmental Concern
have been sent for re-use or recycling or for treatment, storage, or disposal)
which could reasonably be expected to (i) give rise to liability of the Borrower
or any of its Subsidiaries under any applicable Environmental Law or otherwise
result in costs to the Borrower or any of its Subsidiaries, or (ii) interfere
with the Borrower’s or any of its Subsidiaries’ continued operations, or
(iii) impair the fair saleable value of any real property owned or leased by the
Borrower or any of its Subsidiaries.

(c)There is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under or relating to any Environmental
Law to which the Borrower or any of its Subsidiaries is, or to the knowledge of
the Borrower or any of its Subsidiaries will be, named as a party that is
pending or, to the knowledge of the Borrower or any of its Subsidiaries,
threatened; and to the knowledge of the Borrower or any of its Subsidiaries,
there are no judicial, administrative, or arbitral proceedings under or relating
to any Environmental Law pending or threatened against any Person, other than
the Borrower or any of its Subsidiaries, that could reasonably be expected to
affect the Borrower or any of its Subsidiaries.

(d)Neither the Borrower nor any of its Subsidiaries has received any written
request for information, or been notified that it is a potentially responsible
party under or relating to the federal Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended, or any similar
Environmental Law, or with respect to any Materials of Environmental Concern.

(e)Neither the Borrower nor any of its Subsidiaries has entered into or agreed
to any consent decree, order, or settlement or other agreement, or is subject to
any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to
compliance with or liability under any Environmental Law.

(f)Neither the Borrower nor any of its Subsidiaries has assumed or retained, by
contract or operation of law, any liabilities of any kind, fixed or contingent,
known or unknown, under any Environmental Law or with respect to any Material of
Environmental Concern.

4.18.Accuracy of Information, etc.  No statement or information contained in
this Agreement, any other Loan Document or any other written document,
certificate or statement furnished to the Administrative Agent or the Lenders or
any of them, by or on behalf of any Loan Party for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements contained herein or
therein not misleading.  The projections and pro forma financial information
contained in the materials referenced above are based upon good faith estimates
and assumptions believed by management of the Borrower to be reasonable at the
time made, it being recognized by the Lenders that such financial information as
it relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth



78

 

--------------------------------------------------------------------------------

 

 

therein by a material amount.  There is no fact actually known to any Loan Party
that could reasonably be expected to have a Material Adverse Effect that has not
been expressly disclosed herein, in the other Loan Documents or in any other
documents, certificates and statements furnished to the Administrative Agent and
the Lenders for use in connection with the transactions contemplated hereby and
by the other Loan Documents.

4.19.Security Documents.  The Guarantee and Collateral Agreement is effective to
create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof.  In the case of the Pledged Stock
described in the Guarantee and Collateral Agreement, upon stock certificates
representing such Pledged Stock having been delivered to the Administrative
Agent and in the case of the other Collateral described in the Guarantee and
Collateral Agreement, upon financing statements in appropriate form having been
filed in the offices specified on Schedule 4.19 and upon such other filings as
are specified on Schedule 3 to the Guarantee and Collateral Agreement having
been duly completed, the Guarantee and Collateral Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations (as defined in the Guarantee and Collateral Agreement) to the
extent a Lien on such Collateral can be perfected by the filing of a financing
statement, by other filings specified on Schedule 3 to the Guarantee and
Collateral Agreement or, in the case of Pledged Stock, control, in each case
prior and superior in right to any other Person (except, in the case of
Collateral other than Pledged Stock, Liens permitted by
Section 7.3).  Notwithstanding the foregoing, it is understood that neither
mortgages nor fixture filings shall be made in respect of Tower or office
locations. 

4.20.Solvency.  Each Loan Party is, and after giving effect to the incurrence of
all Indebtedness and obligations being incurred in connection herewith will be
and will continue to be, Solvent.

4.21.Real Property Leases.  The present and contemplated use of the real
property owned or leased by the Borrower or any of its Subsidiaries for the
operation of Towers is in compliance in all material respects with all
applicable zoning ordinances and regulations and other laws and regulations
where failure so to comply would result, or create reasonable risk of resulting,
in a Material Adverse Effect.  Each lease pursuant to which the Borrower or any
of its Subsidiaries, as lessee, acquired rights in real property upon which any
Tower is situated is in full force and effect, the Borrower or such Subsidiary
has all rights of the lessee thereunder, there has been no default in the
performance of any of its terms or conditions by the Borrower or any such
Subsidiary nor (to the best of the Borrower’s knowledge) any other party
thereto, and no claims of default have been asserted with respect thereto, in
each case except as would not result, or would not create a reasonable risk of
resulting, in a Material Adverse Effect.

4.22.FCC and FAA Matters; State Regulatory Compliance.  (a)  The Borrower
(i) has duly and timely filed all material reports, registrations and other
material filings, if any, which are required to be filed by it or any of its
Subsidiaries under the Communications Act or any other applicable law, rule or
regulation of any Governmental Authority, including the FCC and the FAA, the
non-filing of which would not result, or be reasonably likely to result, in a
Material Adverse Effect and (ii) is in compliance with all such laws, rules,
regulations and



79

 

--------------------------------------------------------------------------------

 

 

ordinances, including those promulgated by the FCC and the FAA, to the extent
the non-compliance with which would result, or be reasonably likely to result,
in a Material Adverse Effect.  All information provided by or on behalf of the
Borrower or any Affiliate in any material filing, if any, with the FCC and the
FAA relating to the business of the Borrower and its Subsidiaries was, to the
knowledge of such Person at the time of filing, complete and correct in all
material respects when made, and the FCC and the FAA have been notified of any
substantial or significant changes in such information as may be required in
accordance with applicable Requirements of Law.

(b)The Borrower and its Subsidiaries have all permits, certificates, licenses,
tariff approvals and other authorizations from all state and federal
Governmental Authorities required to conduct their current business except for
such permits, certificates, licenses, tariff approvals and other authorizations
as could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(c)The Borrower has no knowledge of any investigation, notice of apparent
liability, violation, forfeiture or other order or complaint issued by or before
any state or federal Governmental Authority, or of any other proceedings of or
before any state or federal Governmental Authority, which could reasonably be
expected to have a Material Adverse Effect.

4.23.Anti-Corruption Laws and Sanctions.  As of the Second Amendment and
Restatement Effective Date, the Borrower has implemented and maintains in effect
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws, and the Borrower, and its Subsidiaries are in compliance
with Anti-Corruption Laws and Sanctions in all material respects, and to the
knowledge of the Borrower and its Subsidiaries their respective directors,
officers, employees and agents are also in compliance with Anti-Corruption Laws
and Sanctions in all material respects as pertains to their conduct for or on
behalf of the Borrower or its Subsidiaries.  As of the Second Amendment and
Restatement Effective Date, none of the Borrower, any Subsidiary or to the
knowledge of the Borrower or such Subsidiary any of their respective directors,
officers, or employees is a Sanctioned Person.  The Borrower will not, directly
or, to its knowledge, indirectly, use the proceeds of the Loans or any Letter of
Credit, or lend, contribute, or otherwise make available such proceeds or Letter
of Credit to any subsidiary or joint venture partner, or other Person in
violation of Anti-Corruption Laws.   The Borrower will not directly or, to its
knowledge, indirectly, use the proceeds of the Loans or any Letter of Credit, or
lend, contribute or otherwise make available such proceeds to any other Person
to fund activities or business of or with any Sanctioned Person or in or with
any Sanctioned Country.

SECTION 5.CONDITIONS PRECEDENT

5.1.Conditions to Effectiveness.  The occurrence of the Second Amendment and
Restatement Effective Date, and the agreement of each Lender to extensions of
credit requested to be made by it hereunder, are subject to the satisfaction of
the following conditions precedent:





80

 

--------------------------------------------------------------------------------

 

 

(a)Loan Documents.  The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the Borrower
and (ii) the Guarantee and Collateral Agreement, executed and delivered by a
duly authorized officer of the Parent, Holdings, SBA Senior Finance, the
Borrower and each Subsidiary Guarantor.

(b)Financial Statements.  The Lenders shall have received the latest
consolidated financial statements required by Section 6.1, and there shall not
have been in the reasonable judgment of the Lenders any material adverse change
in the consolidated financial condition of the Parent, the Borrower, the
Subsidiaries and the Securitization Subsidiaries from that reflected in such
consolidated financial statements described in Section 4.1.

(c)Approvals.  All governmental and third party approvals necessary or, in the
discretion of the Administrative Agent, advisable in connection with the
continuing operations of the Borrower and its Subsidiaries and the transactions
contemplated hereby shall have been obtained and be in full force and effect,
except for such approvals as could not reasonably be expected to have a Material
Adverse Effect.

(d)Fees.  The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including reasonable fees, disbursements and other charges of counsel to the
Agents), on or before the Second Amendment and Restatement Effective Date. 

(e)Lien Searches.  The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where the Loan Parties are
located, and such search shall reveal no liens on any of the assets of the
Borrower or its Subsidiaries except for liens permitted by Section 7.3.

(f)Closing Certificate; Certified Certificate of Incorporation; Good
Standing.  The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Second Amendment and Restatement Effective Date,
substantially in the form of Exhibit C, with appropriate insertions and
attachments, including the certificate of incorporation of each Loan Party that
is a corporation certified by the relevant authority of the jurisdiction of
organization of such Loan Party and the certificate of formation and limited
liability company agreement of each Loan Party that is a limited liability
company, and (ii) a good standing certificate for each Loan Party from its
jurisdiction of organization.

(g)Legal Opinions.  The Administrative Agent shall have received the following
executed legal opinions:

(i)the legal opinion of Greenberg Traurig, P.A., counsel to the Loan Parties and
their Subsidiaries, substantially in the form of Exhibit E–1; and

(ii)the legal opinion of Thomas P. Hunt, Esq., general counsel of the Loan
Parties, substantially in the form of Exhibit E–2.

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.





81

 

--------------------------------------------------------------------------------

 

 

(h)Pledged Stock; Stock Power; Pledged Notes.  The Administrative Agent shall
have received (i) the certificates representing the shares of Capital Stock
pledged pursuant to the Guarantee and Collateral Agreement together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note pledged
to the Administrative Agent pursuant to the Guarantee and Collateral Agreement
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank satisfactory to the Administrative Agent) by the pledgor thereof.

(i)Filings, Registrations and Recordings.  Each document (including, without
limitation, any Uniform Commercial Code financing statement) required by the
Security Documents or under law or reasonably requested by the Administrative
Agent to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a perfected Lien
on the Collateral described therein, prior and superior in right to any other
Person (other than with respect to Liens expressly permitted by Section 7.3),
shall be in proper form for filing, registration or recordation.

(j)Insurance.  The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 6.5 below and Section 5.3 of
the Guarantee and Collateral Agreement with respect to the Borrower and its
Subsidiaries.

(k)PATRIOT Act.  To the extent requested at least 5 days prior to closing, the
Lenders shall have received, sufficiently in advance of closing, all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the USA PATRIOT Act.

(l)Pro Forma Compliance Certificate.  The Administrative Agent shall have
received a certificate of a Responsible Officer in form reasonably satisfactory
to the Administrative Agent certifying that the Borrower shall be in compliance
with the covenants set forth in Sections 7.1(a) and (b), in each case, on a pro
forma basis after giving effect to the extensions of credit requested to be made
on the Second Amendment and Restatement Effective Date, if any, and the use of
proceeds thereof as if the requested borrowing had occurred on the last day of
the most recently completed fiscal quarter and (i) removing the financial
results that would otherwise be included in such calculations in respect of any
Property Disposed of after such last day and on or prior to the Second Amendment
and Restatement Effective Date and (ii) including the financial results that
would otherwise be excluded in such calculations in respect of any Property
acquired after such last day and on or prior to the Second Amendment and
Restatement Effective Date.

(m) Solvency Certificate.  The Administrative Agent shall have received a
solvency certificate of the chief financial officer of the Borrower (or other
senior executive officer of the Borrower satisfactory to the Administrative
Agent) in form reasonably satisfactory to the Administrative Agent certifying as
to the solvency of the Borrower and its Subsidiaries considered as a whole after
giving effect to the transactions contemplated hereby.

5.2.Conditions to Acquisition Incremental Tranche B-1 Funding Date.  The
agreement of each Incremental Tranche B-1 Lender to make any extension of credit
requested to



82

 

--------------------------------------------------------------------------------

 

 

be made by it on the Acquisition Incremental Tranche B-1 Funding Date
(including, without limitation, its initial extension of credit) is subject only
to the satisfaction of the following conditions precedent:

(a)Borrowing Notice.  The Administrative Agent shall have received a Borrowing
Notice in respect of the Incremental Tranche B-1 Term Loans, executed and
delivered by a duly authorized officer of the Borrower.

(b)Representations and Warranties.  Each of the Specified Representations shall
be true and correct in all material respects on and as of such date as if made
on and as of such date except for such representations and warranties expressly
stated to be made as of a specific earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date.

(c)Solvency Certificate.  The Administrative Agent shall have received a
solvency certificate of the chief financial officer of the Borrower (or other
senior executive officer of the Borrower satisfactory to the Administrative
Agent) in form reasonably satisfactory to the Administrative Agent certifying as
to the solvency of the Borrower and its Subsidiaries considered as a whole after
giving effect to the transactions contemplated hereby.

(d)Fees.  The Lenders, the Incremental Tranche B-1 Term Loan Joint Lead
Arrangers and the Administrative Agent shall have received all fees required to
be paid, and all expenses for which invoices have been presented (including
reasonable fees, disbursements and other charges of counsel to the Agents), on
or before the Acquisition Incremental Tranche B-1 Funding Date. 

(e)Pro Forma Compliance Certificate.  The Administrative Agent shall have
received a certificate of a Responsible Officer in form reasonably satisfactory
to the Administrative Agent certifying that the Borrower shall be in compliance
with the covenants set forth in Sections 7.1(a) and (b), in each case, on a pro
forma basis after giving effect to the extensions of credit requested to be made
on the Acquisition Incremental Tranche B-1 Funding Date, if any, and the use of
proceeds thereof as if the requested borrowing had occurred on the last day of
the most recently completed fiscal quarter and (i) removing the financial
results that would otherwise be included in such calculations in respect of any
Property Disposed of after such last day and on or prior to the Acquisition
Incremental Tranche B-1 Funding Date and (ii) including the financial results
that would otherwise be excluded in such calculations in respect of any Property
acquired after such last day and on or prior to the Acquisition Incremental
Tranche B-1 Funding Date.

(f)Acquisition Date.  The Acquisition Incremental Tranche B-1 Funding Date shall
occur on or prior to the Outside Date.

5.3.Conditions to Each Extension of Credit.  The agreement of each Lender to
make any extension of credit requested to be made by it on any date other than
any Acquisition Incremental Tranche B-1 Funding Date (including, without
limitation, its initial extension of credit) is subject to the satisfaction of
the following conditions precedent:





83

 

--------------------------------------------------------------------------------

 

 

(a)Representations and Warranties.  Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date except for such representations and warranties expressly stated to be
made as of a specific earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date.

(b)No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(c)Pro Forma Compliance.  The Borrower shall be in compliance with each of the
covenants set forth in Section 7.1 on a pro forma basis after giving effect to
the extensions of credit requested to be made on such date and the use of
proceeds thereof as if the requested borrowing had occurred on the last day of
the most recently completed fiscal quarter and (i) removing the financial
results that would otherwise be included in such calculations in respect of any
Property Disposed of after such last day and on or prior to the date of such
borrowing and (ii) including the financial results that would otherwise be
excluded in such calculations in respect of any Property acquired after such
last day and on or prior to the date of such borrowing.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.3 have been satisfied.

5.4.Foreign Subsidiary Borrowers.  (a)  In the case of the first requested
borrowing by each Foreign Subsidiary Borrower, such Borrower shall deliver to
the Administrative Agent (i)(A) on or prior to such date a certificate of such
Borrower substantially in the form of Exhibit C, with appropriate insertions and
attachments, including the certificate of incorporation, formation or other
applicable form of organizational document (or other comparable document under
applicable law) of such Borrower, and (B) a good standing certificate (or other
comparable document under applicable law) for such Borrower from its
jurisdiction of organization, in form and substance satisfactory to the
Administrative Agent, (ii) five (5) Business Days prior to such date any
additional information requested in connection with subsection 5.1(k) and (iii)
an executed legal opinion from counsel to such Borrower in its jurisdiction of
organization and their Subsidiaries, in form and substance satisfactory to the
Administrative Agent and such other executed legal opinions as the
Administrative Agent may reasonably request, in each case covering such matters
incident to the transactions contemplated by this Agreement as the
Administrative Agent may reasonably require.

(b)In addition to the other conditions set forth in this Section 5, each
extension of credit to a Foreign Subsidiary Borrower shall be deemed to be an
Investment by the Borrower in such Foreign Subsidiary Borrower on the date of
such extension of credit and shall be subject to the further condition that the
Borrower shall be in compliance with the covenants set forth in Section 7.7(f),
on a pro forma basis after giving effect to such extension of credit and the use
of proceeds thereof.





84

 

--------------------------------------------------------------------------------

 

 

SECTION 6.AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Revolving Credit Commitments
remain in effect, any Letter of Credit remains outstanding or any Loan or other
amount is owing to any Lender or the Administrative Agent hereunder, the
Borrower shall and shall cause each of its Subsidiaries to:

6.1.Financial Statements.  Furnish to the Administrative Agent (and the
Administrative Agent shall furnish to each Lender):

(a)as soon as available, but in any event within 90 days after the end of each
fiscal year of the Parent and the Borrower (commencing with the fiscal year
ending December 31, 2011), a copy of the audited consolidated balance sheets of
the Parent and its consolidated Subsidiaries and the Borrower and its
consolidated Subsidiaries and the unaudited consolidating balance sheets of the
Parent and its consolidated Subsidiaries and the Borrower and its consolidated
Subsidiaries, in each case as of the end of such year and the related audited
consolidated and unaudited consolidating statements of income and related
audited consolidated statements of cash flows for such year, setting forth in
the case of the Parent in comparative form the figures for the previous year,
reported on, in the case of such audited financial statements, without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, by Ernst & Young LLP or other independent certified public
accountants of nationally recognized standing; and

(b)as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the Parent
and the Borrower, (i) the unaudited consolidated and consolidating balance
sheets of the Parent and its consolidated Subsidiaries and the Borrower and its
consolidated Subsidiaries, in each case as of the end of such quarter, (ii) the
related unaudited consolidated statements of income for such quarter and the
portion of the fiscal year through the end of such quarter, (iii) the related
unaudited consolidating statements of income for the portion of the fiscal year
through the end of such quarter and (iv) related unaudited consolidated
statements of cash flows for the portion of the fiscal year through the end of
such quarter, setting forth in each case, in comparative form the figures for
the previous year, certified by a Responsible Officer as being fairly stated in
all material respects (subject to normal year‑end audit adjustments);

all such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

6.2.Certificates; Other Information.  Furnish to the Administrative Agent (and
the Administrative Agent shall furnish to each Lender) or, in the case of
clause (f), to the relevant Lender:

(a)concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was



85

 

--------------------------------------------------------------------------------

 

 

obtained of any Default or Event of Default in respect of the financial
covenants contained in Section 7.1, except as specified in such certificate;

(b)concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by the Borrower and its Subsidiaries with the provisions
of this Agreement referred to therein as of the last day of the fiscal quarter
or fiscal year of the Borrower, as the case may be, including a detailed report
of Restricted Payments made by the Borrower to SBA Senior Finance and a
description of SBA Senior Finance’s, Holdings’ or the Parent’s use thereof, as
applicable;

(c)as soon as available, and in any event no later than 45 days after the end of
each fiscal year of the Borrower, a detailed consolidated financial model for
the period beginning with such fiscal year through and including 2016 in form
and substance reasonably satisfactory to the Administrative Agent (and in any
event containing at least the level of detail contained in the financial model
delivered in connection herewith) (collectively, the “Projections”), which
Projections shall in each case be accompanied by a certificate of a Responsible
Officer stating that such Projections are based on reasonable estimates,
information and assumptions and that such Responsible Officer has no reason to
believe that such Projections are incorrect or misleading in any material
respect; 

(d)within five days after the same are sent, copies of all financial statements
and reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities and, within five days after the same are
filed, copies of all financial statements and reports that the Borrower,
Holdings and the Parent may make to, or file with, the SEC or notice of such
filing; provided, that in the case of Holdings and the Parent, any of the items
described in Section 6.1 or this Section 6.2(d) may be delivered electronically
and shall be deemed delivered on the earlier of (i) the date the documents are
made available on the Parent’s public website or (ii) the date on which such
documents are publically available on EDGAR;

(e)promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that any Loan Party or any Commonly
Controlled Entity may request with respect to any Multiemployer Plan; provided,
that if the Loan Parties or any Commonly Controlled Entity have not requested
such documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, then, upon reasonable request of the Administrative Agent,
the Loan Parties and/or the Commonly Controlled Entities shall promptly make a
request for such documents or notices from such administrator or sponsor and the
Borrower shall provide copies of such documents and notices promptly after
receipt thereof; and





86

 

--------------------------------------------------------------------------------

 

 

(f)promptly, such additional financial and other information as the
Administrative Agent, or any Lender through the Administrative Agent, may from
time to time reasonably request.

The Borrowers hereby acknowledge that (a) the Agents will make available to the
Lenders materials and/or information provided by or on behalf of the Loan
Parties hereunder (collectively, the “Borrower Materials”) by posting the
Borrower Materials on IntraLinks/IntraAgency or another similar electronic
system (the “Platform”) and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrower, its Subsidiaries or their securities)
(each, a “Public Lender”).  If any Borrower Materials are designated by the Loan
Parties as “PRIVATE”, such Borrower Materials will not be made available to that
portion of the Platform designated “Public Investor,” which is intended to
contain only information that is either publicly available or not material
information (though it may be sensitive and proprietary) with respect to
Borrower, its Subsidiaries or their securities for purposes of United States
Federal and State securities laws.  The Administrative Agent shall be entitled
to treat any Borrower Materials that are not marked “PRIVATE” or “CONFIDENTIAL”
as not containing any material non-public information with respect to the
Borrower, its Subsidiaries or their securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute confidential information, they shall be treated as
set forth in Section 10.14) other than projections, which shall be deemed
“PRIVATE” and “CONFIDENTIAL” unless otherwise designated by the Borrower.

6.3.Payment of Obligations.  Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the Borrower or its Subsidiaries, as the case may be.

6.4.Conduct of Business and Maintenance of Existence, etc.  (a) (i) Preserve,
renew and keep in full force and effect its corporate existence and (ii) take
all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business, except, in each
case, as otherwise permitted by Section 7.4 and except, in the case of
clause (ii) above, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (b) comply with all Contractual
Obligations and Requirements of Law except to the extent that failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The Borrower will maintain in effect and enforce policies and
procedures designed to ensure compliance in all material respects by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with  Anti-Corruption Laws. 

6.5.Maintenance of Property; Insurance.  (a)  Keep all Property and systems
useful and necessary in its business in good working order and condition,
ordinary wear and tear excepted.

(b)Maintain with financially sound and reputable insurance companies insurance
with respect to its Property and business against loss or damage of the kinds



87

 

--------------------------------------------------------------------------------

 

 

customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
reasonable and customary for similarly situated Persons engaged in the same or
similar business) and with deductible levels as are customarily carried under
similar circumstances by such other Persons and ensure that the Administrative
Agent is named as an additional insured and/or loss payee under such liability
and property insurance as reasonably requested by the Administrative Agent.  



6.6.Inspection of Property; Books and Records; Discussions.  (a)  Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired (such visits and inspections to
be coordinated by the Lenders to the extent reasonably practicable) and to
discuss the business, operations, properties and financial and other condition
of the Borrower and its Subsidiaries with officers of the Borrower and its
Subsidiaries and with its independent certified public accountants; provided
that if no Default or Event of Default has occurred, only (x) the Administrative
Agent on behalf of the Lenders or (y) representatives of any Agent may exercise
the rights of the Administrative Agent and the Lenders under this Section
6.6(b), such visits shall be limited to once per fiscal quarter and such
discussions shall be limited to once per week.

6.7.Notices.  Promptly give notice to the Administrative Agent and each Lender
of:

(a)the occurrence of any Default or Event of Default;

(b)any (i) default or event of default (A) under any Contractual Obligation of
the Parent or any of its Subsidiaries beyond any period of grace provided in
such Contractual Obligation or (B) with respect to the 2010 Securitization
Arrangements or the Additional Securitization Arrangements, if any, whether or
not any period of grace provided with respect to the 2010 Securitization
Arrangements or the Additional Securitization Arrangements, if any has expired
or (ii) litigation, investigation or proceeding which may exist at any time
between the Parent or any of its Subsidiaries and any Governmental Authority,
that in either case, if not cured or if adversely determined, as the case may
be, could reasonably be expected to have a Material Adverse Effect;

(c)any litigation or proceeding affecting the Parent or any of its Subsidiaries
(including (x) the Securitization Manager and, if any, the subsidiary acting in
a capacity analogous to the Securitization Manager pursuant to any Additional
Securitization Arrangements and (y) the Specified Unrestricted Foreign Entities)
in which the amount involved is $15,000,000 or more and not covered by insurance
or in which injunctive or similar relief is sought (other than injunctive relief
related to a land development approval for a Tower);

(d)the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof:  (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, a failure by any Plan to satisfy the minimum funding
standards (within the meaning of Section 412 or 430 of the



88

 

--------------------------------------------------------------------------------

 

 

Code or Section 302 of ERISA), including any “accumulated funding deficiency,”
whether or not waived, any determination that a Single Employer Plan is or is
expected to be in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA), the creation of any Lien in favor of the PBGC or
a Plan or any withdrawal from, or the termination, Reorganization or Insolvency
of, any Multiemployer Plan, or determination that any Multiemployer Plan is or
is expected to be in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA), or (ii) the institution of
proceedings or the taking of any other action by the PBGC or the Borrower or any
Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination, Reorganization, Insolvency, or “endangered”
or “critical” status, of, any Plan;

(e)the following events, as soon as possible and in any event within ten days
after the Borrower knows or has reason to know thereof:  (i) any development,
event, or condition that, individually or in the aggregate with other related
developments, events or conditions, could reasonably be expected to result in
the Borrower and its Subsidiaries sustaining a Material Environmental Loss;
(ii) any notice that any governmental authority may deny any application for a
material Environmental Permit sought by, or revoke or refuse to renew any
material Environmental Permit held by, the Borrower or any of its Subsidiaries;
and (iii) any Governmental Authority has identified the Borrower or any of its
Subsidiaries as a potentially responsible party under any Environmental Law for
the cleanup of Materials of Environmental Concern at any location, whether or
not owned, leased or operated by the Borrower or its Subsidiaries; and

(f)any development or event that has had or could reasonably be expected to have
a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Parent, Holdings, SBA Senior Finance, the Borrower
or the relevant Subsidiary proposes to take with respect thereto.

6.8.Environmental Laws.  (a)  Comply in all material respects with, and use
commercially reasonable efforts to ensure compliance in all material respects by
all tenants and subtenants, if any, with, all applicable Environmental Laws, and
obtain and comply in all material respects with and maintain any and all
Environmental Permits required for any of their current or intended operations
or for any property owned, leased or otherwise operated by any of them, and use
commercially reasonable efforts to ensure that all tenants and subtenants obtain
and comply in all material respects with and maintain, any and all Environmental
Permits required of them by any applicable Environmental Laws.

(b)Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
the SBA Environmental Analysis Policy and promptly comply with all orders and
directives of all Governmental Authorities regarding Environmental Laws.

(c)Generate, use, treat, store, release, dispose of, and otherwise manage
Materials of Environmental Concern in a manner that would not reasonably be
expected to



89

 

--------------------------------------------------------------------------------

 

 

result in a material liability to the Borrower or any of its Subsidiaries or to
materially affect any real property owned or leased by any of them; and take
reasonable efforts to prevent any other Person from generating, using, treating,
storing, releasing, disposing of, or otherwise managing Materials of
Environmental Concern in a manner that could reasonably be expected to result in
a material liability to, or materially affect any real property owned or
operated by, the Borrower or any of its Subsidiaries.

6.9.Additional Collateral, etc.  (a)  With respect to any personal Property
acquired after the Initial Amendment Date by the Parent or any of its
Subsidiaries (other than (w) any leasehold, easement or fee interest in real
property, (x) any Property subject to a Lien expressly permitted by Section
7.3(g), (y) Property acquired by an Excluded Subsidiary and (z) Property
acquired directly by the Parent, Holdings or SBA Senior Finance other than the
Capital Stock of a Person of which any of Holdings, SBA Senior Finance or the
Borrower is a Subsidiary) as to which the Administrative Agent, for the benefit
of the Secured Parties, does not have a perfected Lien, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement or such other documents as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a security interest in such Property and (ii) take all
actions necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected first priority security interest in
such Property, including without limitation, the filing of Uniform Commercial
Code financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent.

(b)With respect to any new Subsidiary (other than an Excluded Subsidiary)
created or acquired after the Initial Amendment Date (which, for the purposes of
this paragraph, shall include any existing Subsidiary that ceases to be an
Excluded Subsidiary or Securitization Subsidiary) by the Borrower or any of its
Subsidiaries, promptly (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement as the Administrative Agent
deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected first priority security interest in
the Capital Stock of such new Subsidiary that is owned by the Borrower or any of
its Subsidiaries, (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the Borrower or such
Subsidiary, as the case may be, (iii) cause such new Subsidiary (A) to become a
party to the Guarantee and Collateral Agreement and (B) to take such actions
necessary or advisable to grant to the Administrative Agent for the benefit of
the Secured Parties a perfected first priority security interest in the
Collateral described in the Guarantee and Collateral Agreement with respect to
such new Subsidiary, including, without limitation, the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent, and (iv) if requested by the Administrative Agent, deliver
to the Administrative Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.





90

 

--------------------------------------------------------------------------------

 

 

(c)With respect to any new Excluded Subsidiary created or acquired after the
Initial Amendment Date by the Borrower or any of its Subsidiaries, promptly (i)
execute and deliver to the Administrative Agent such amendments to the Guarantee
and Collateral Agreement as the Administrative Agent deems necessary or
advisable in order to grant to the Administrative Agent, for the benefit of the
Secured Parties, a perfected first priority security interest in the Capital
Stock of such new Excluded Subsidiary that is owned by the Borrower or any of
its Subsidiaries (provided that in no event shall more than 65% of the total
outstanding Capital Stock of any such new Excluded Subsidiary be required to be
so pledged), (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the Borrower or such
Excluded Subsidiary, as the case may be, and take such other action as may be
necessary or, in the opinion of the Administrative Agent, desirable to perfect
the Lien of the Administrative Agent thereon, and (iii) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.  For the avoidance of doubt, no local perfection measures shall be taken
in any foreign jurisdiction.

6.10.Further Assurances.  From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as the Administrative Agent may reasonably request,
for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Administrative Agent and the Lenders with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
thereof or with respect to any other property or assets hereafter acquired by
the Parent or any Subsidiary which may be deemed to be part of the Collateral)
pursuant hereto or thereto.  Upon the exercise by the Administrative Agent or
any Lender of any power, right, privilege or remedy pursuant to this Agreement
or the other Loan Documents which requires any consent, approval, recording,
qualification or authorization of any Governmental Authority, the Borrower will
execute and deliver, or will cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
the Administrative Agent or such Lender may be required to obtain from the
Parent or any of its Subsidiaries for such governmental consent, approval,
recording, qualification or authorization.

6.11.Cash Management.  Maintain in effect at all times the cash management
systems described in place on the Second Amendment and Restatement Effective
Date or alternative cash management systems reasonably acceptable to the
Administrative Agent.

SECTION 7.NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Revolving Credit Commitments
remain in effect, any Letter of Credit remains outstanding or any Loan or other
amount is owing to any Lender or the Administrative Agent hereunder, the
Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly:





91

 

--------------------------------------------------------------------------------

 

 

7.1.Financial Condition Covenants.

(a)Consolidated Total Debt to Annualized Borrower EBITDA Ratio.  Permit (x) on
any date during the term of this Agreement, the ratio of (i) Consolidated Total
Debt on such date to (ii) Annualized Borrower EBITDA for the fiscal quarter of
the Borrower most recently ended on or prior to such date to exceed 6.50 to 1.00
or (y) for a period of 30 consecutive days during the term of this Agreement,
the ratio of (i) the sum of (A) Consolidated Total Debt and (B) Net Hedge
Exposure to (ii) Annualized Borrower EBITDA for the fiscal quarter of the
Borrower most recently ended on or prior to the last day of such 30 day period
to exceed 6.50 to 1.00.

(b)Annualized Borrower EBITDA to Annualized Cash Interest Expense Ratio.  Permit
the ratio of (i) Annualized Borrower EBITDA for any fiscal quarter of the
Borrower to (ii) Annualized Cash Interest Expense for such fiscal quarter to be
less than 2.00 to 1.00.

7.2.Limitation on Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:

(a)Indebtedness of any Loan Party pursuant to any Loan Document;

(b)(i) Indebtedness of the Borrower or a Wholly Owned Subsidiary Guarantor to
any other Loan Party and (ii) Indebtedness of any Subsidiary that is not a Loan
Party to any other Subsidiary that is not a Loan Party;

(c)Indebtedness of the Borrower or any Subsidiary (including, without
limitation, Capital Lease Obligations) secured by Liens permitted by
Section 7.3(g) in an aggregate principal amount not to exceed $25,000,000 at any
one time outstanding;

(d)Indebtedness outstanding on the Initial Amendment Date and listed on
Schedule 7.2(d) and any refinancings, refundings, renewals or extensions thereof
(without any increase in the principal amount thereof or any shortening of the
maturity of any principal amount thereof);

(e)Guarantee Obligations made in the ordinary course of business by the Borrower
or any of its Subsidiaries of obligations of the Borrower or any Subsidiary;
 provided, that a Loan Party may not guaranty Indebtedness of a Subsidiary that
is not a Loan Party unless such Loan Party could have incurred such Indebtedness
or such Guarantee Obligation is subordinated to the Obligations on substantially
the terms of Schedule 7.2(f);

(f)unsecured Indebtedness owing to sellers of Towers and constituting a portion
of the consideration for the acquisition of such Towers by the Borrower or a
Subsidiary, so long as (x) such Indebtedness (excluding any deferred purchase
consideration which is contingent) is subordinated to the Obligations on
substantially the terms of Schedule 7.2(f) and (y) the aggregate principal
amount of all Indebtedness under this Section 7.2(f) at any one time outstanding
shall not exceed $25,000,000 (including any deferred purchase consideration
which is contingent);  





92

 

--------------------------------------------------------------------------------

 

 

(g)Indebtedness owed to credit card companies which are used to pay operating
expenses associated with Towers and the Services Business and letters of credit
to secure such Indebtedness in an aggregate amount not exceeding $1,000,000 at
any one time outstanding;

(h)Indebtedness of any Subsidiary assumed in connection with any acquisition;
provided, that such Indebtedness is not incurred and the terms thereof not
amended, modified or supplemented (other than to permit such acquisition and
except for such amendments, modifications or supplements that are not, when
taken as a whole, adverse to the Lenders) in contemplation of such acquisition;
provided,  further, that both immediately prior and after giving effect to such
acquisition, (i) no Event of Default shall have occurred and be continuing and
(ii) the ratio of Consolidated Total Debt to Annualized Borrower EBITDA,
calculated on a pro forma basis through the Revolving Credit Termination Date
giving effect to such acquisition and (x) removing the financial results that
would otherwise be included in such calculations in respect of any Property
Disposed of after such date and on or prior to the date of making such
acquisition and (y) including the financial results that would otherwise be
excluded in such calculations in respect of any Property acquired after such
date and on or prior to the date of making such acquisition, would not exceed
6.50 to 1.00 (both before and after giving effect to such acquisition);

(i)cash management obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements in each case incurred
in the ordinary course of business in connection with cash management
activities;

(j)Indebtedness of the Borrower or any Subsidiary to the Borrower or any other
Subsidiary to the extent constituting an Investment permitted by Section 7.7;

(k)other Indebtedness of the Borrower or any Subsidiary in an aggregate
principal amount not to exceed $20,000,000 at any one time outstanding; and

(l)Indebtedness of any Specified Foreign Subsidiary denominated in Dollars or
Permitted Foreign Currencies, in an aggregate amount not to exceed, at the time
of the incurrence thereof, an amount equal to the dollar equivalent of
$20,000,000 (i) for the period commencing on the Second Amendment and
Restatement Effective Date and ending on December 31, 2014 and (ii) in any
fiscal year of the Borrower thereafter;

provided,  however, that none of the Subsidiaries owning, leasing, operating or
managing Towers may incur any of the Indebtedness permitted under clause (e)
above (other than pursuant to reimbursement obligations in respect of payment or
performance or removal bond surety arrangements in the ordinary course of
business) or clause (f) above (other than pursuant to any deferred purchase
consideration in the form of earn-outs which is contingent).

7.3.Limitation on Liens.  Create, incur, assume or suffer to exist any Lien upon
any of its Property, whether now owned or hereafter acquired, except for:

(a)Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;





93

 

--------------------------------------------------------------------------------

 

 

(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

(c)pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d)deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business, and deposits to secure obligations under contracts
to purchase towers or other related assets;

(e)easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the Property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;

(f)Liens in existence on the Initial Amendment Date listed on Schedule 7.3(f),
securing Indebtedness permitted by Section 7.2(d), provided that no such Lien is
spread to cover any additional Property after the Initial Amendment Date and
that the amount of Indebtedness secured thereby is not increased;

(g)Liens securing Indebtedness of the Borrower or any Subsidiary incurred
pursuant to Section 7.2(c) to finance the acquisition of fixed or capital
assets, provided that (1) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (2) such
Liens do not at any time encumber any Property other than the Property financed
by such Indebtedness and (3) the amount of Indebtedness secured thereby is not
increased;

(h)Liens created pursuant to the Security Documents;

(i)any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased (including landlord’s Liens on any property placed on
the property subject to such lease);

(j)Liens on cash deposits not exceeding an aggregate amount equal to $1,000,000
to secure Indebtedness permitted by Section 7.2(g);

(k)Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Subsidiary, in each
case after the date hereof securing Indebtedness permitted by Section 7.2(h);
provided, that such Lien was not created in contemplation of such acquisition or
such Person becoming a Subsidiary; provided,  further, that such Lien does not
extend to or cover any other assets or property of the Borrower or any other
Subsidiary;

(l)Liens securing judgments not constituting an Event of Default under Section
8(h);





94

 

--------------------------------------------------------------------------------

 

 

(m)Liens (i) of a collection bank arising under Section 4-208 of the Uniform
Commercial Code on items in the course of collection and (ii) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of set-off);

(n)other Liens securing obligations, including Indebtedness, in an aggregate
principal amount not to exceed $20,000,000 at any one time outstanding; and

(o)Liens securing Indebtedness permitted by Section 7.2(l) to finance the
acquisition or construction of fixed or capital assets, provided that (1) such
Liens shall be created substantially simultaneously with the acquisition of such
fixed or capital assets and (2) such Liens do not at any time encumber any
Property other than the Property financed by such Indebtedness.

7.4.Limitation on Fundamental Changes.  Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
Property or business, except that:

(a)(i) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any Subsidiary Guarantor (provided that the
Subsidiary Guarantor shall be the continuing or surviving corporation) and (ii)
any Subsidiary of the Borrower that is not a Loan Party may be merged or
consolidated with or into any other Subsidiary that is not a Loan Party;

(b)any Subsidiary of the Borrower may Dispose of any or all of its assets (i)
(A) to the Borrower or any Subsidiary Guarantor (upon voluntary liquidation or
otherwise) or (B) in the case of any Subsidiary that is not a Loan Party, to any
other Subsidiary that is not a Loan Party, or (ii) pursuant to a Disposition
permitted by Section 7.5; and

(c)any Subsidiary of the Borrower may be dissolved upon transfer of all of such
Subsidiary’s assets to a Subsidiary Guarantor or the Borrower or, in the case of
a Subsidiary that is not a Loan Party, to any other Subsidiary that is not a
Loan Party.

7.5.Limitation on Disposition of Property.  Dispose of any of its Property
(including, without limitation, receivables and leasehold interests), whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:

(a)the Disposition (other than to the Parent, Holdings or SBA Senior Finance) in
the ordinary course of business of obsolete or worn out property, or surplus
real property not needed in the Borrower’s business;

(b)the sale of inventory in the ordinary course of business (including, without
limitation, the leasing of space on Towers) and the sale of accounts receivable
in the ordinary course of business which, in the reasonable discretion of the
Borrower, should be sold to a collection agency in connection with the
compromise or collection thereof not to exceed $1,000,000 in the aggregate for
any fiscal year of the Borrower;

(c)Dispositions permitted by Section 7.4 and Dispositions of Cash Equivalents;





95

 

--------------------------------------------------------------------------------

 

 

(d)(i) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Subsidiary Guarantor and (ii) the sale or issuance of any non-Loan Party
Subsidiary’s Capital Stock to any other Subsidiary that is not a Loan Party;

(e)the Disposition (other than to the Parent, Holdings or SBA Senior Finance) of
other assets having a fair market value not to exceed $1,000,000 in the
aggregate for any fiscal year of the Borrower;

(f)the Disposition (other than to the Parent, Holdings or SBA Senior Finance) of
Towers in exchange for Towers with Tower Cash Flow at least equal in amount to
the Tower Cash Flow of such Disposed Towers;

(g)any Disposition (other than to the Parent, Holdings, SBA Senior Finance or
any of their respective Subsidiaries (other than the Borrower and its
Subsidiaries)) or Recovery Event, provided, (x) in each case, that the
requirements of Section 2.7(a) or 2.7(b), as applicable, are complied with in
connection therewith and (y) in the case of any such Disposition, at least 90%
of the consideration payable for such Disposition is paid in cash on the date of
such Disposition;

(h)Dispositions of (i) Towers that are not Qualified Towers,
(ii) work-in-progress related to cancelled sites and (iii) assets related to the
Services Business, provided that, in each case, the requirements of
Section 2.7(a) are complied with;    

(i)(i) the Disposition of Towers or Tower sites by the Borrower or any of its
Subsidiaries to the Borrower or a Subsidiary Guarantor and (ii) the Disposition
of Towers or Tower sites by any Subsidiary that is not a Loan Party to any other
Subsidiary that is not a Loan Party;

(j)the scheduled Dispositions set forth on Schedule 7.5;

(k)the Disposition of any Specified Unrestricted Foreign Entity; and

(l)the Disposition of Towers or Tower sites by the Borrower or any of its
Subsidiaries; provided, that (x) the ratio of Consolidated Total Debt to
Annualized Borrower EBITDA, calculated on a pro forma basis, after giving effect
to such Dispositions and assuming that the aggregate amount of the then
outstanding Revolving Credit Loans equals the amount of the aggregate Revolving
Credit Commitments at such time, would not exceed 5.50 to 1.00 and (y)
Annualized Borrower EBITDA determined for the most recent fiscal quarter ended
for which financial statements have been or are required to be delivered
pursuant to Section 6.1 is not less than $150,000,000 (the “Minimum EBITDA”);
provided that the Minimum EBITDA shall be reduced to $100,000,000 if no Term
Loans (including, for the avoidance of doubt, any Incremental Term Loan) are
outstanding on the date of such Disposition).

7.6.Limitation on Restricted Payments.  Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of the Borrower or any Subsidiary, whether now
or hereafter outstanding, or make any other



96

 

--------------------------------------------------------------------------------

 

 

distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of the Borrower or any Subsidiary, or enter into
any derivatives or other transaction with any financial institution, commodities
or stock exchange or clearinghouse (a “Derivatives Counterparty”) obligating the
Borrower or any Subsidiary to make payments to such Derivatives Counterparty as
a result of any change in market value of any such Capital Stock (collectively,
“Restricted Payments”), except that so long as no Default or Event of Default
exists immediately before and after giving effect thereto:

(a)(i) any Subsidiary may make Restricted Payments to the Borrower or any
Subsidiary Guarantor and (ii) any Subsidiary that is not a Loan Party may make
Restricted Payments to any other Subsidiary that is not a Loan Party;

(b)the Borrower may make Restricted Payments to SBA Senior Finance, which may
pay a dividend to Holdings, which may pay a dividend to the Parent, to enable
SBA Senior Finance, the Parent or Holdings to pay mandatory cash interest on
Indebtedness of SBA Senior Finance, the Parent or Holdings, in accordance with
the terms of such Indebtedness;

(c)the Borrower may pay dividends to SBA Senior Finance, (i) to permit SBA
Senior Finance to either pay corporate overhead expenses incurred in the
ordinary course of business or pay a dividend to Holdings or the Parent to pay
such expenses in an aggregate amount not to exceed $10,000,000 in any fiscal
year, (ii) in an amount equal to the lesser of (A) the amount of the Parent’s,
Holding’s and SBA Senior Finance’s actual cash tax liability and (B) the amount
of taxes which are attributable to the Borrower and its Subsidiaries as part of
the consolidated group that includes the Parent, Holdings and SBA Senior Finance
and (iii) in an aggregate amount not to exceed $1,000,000 to permit the Parent
to redeem the Preferred Stock Purchase Rights in accordance with their terms and
to make payments in lieu of issuing fractional shares of Capital Stock of the
Parent in connection with the exercise of the Preferred Stock Purchase Rights;
provided that, in each case, no Default or Event of Default shall have occurred
and be continuing on the date of such dividend or after giving effect to such
dividend; and

(d)the Borrower may make Restricted Payments to SBA Senior Finance, Holdings or
the Parent if at the time of making any such Restricted Payment and after giving
effect thereto the ratio of Consolidated Total Debt to Annualized Borrower
EBITDA, calculated on a pro forma basis giving effect to such Restricted Payment
and (x) removing the financial results that would otherwise be included in such
calculations in respect of any Property Disposed of after such date and on or
prior to the date of making such Restricted Payment and (y) including the
financial results that would otherwise be excluded in such calculations in
respect of any Property acquired after such date and on or prior to the date of
making such Restricted Payment, would not exceed 6.50 to 1.00 (both before and
after giving effect to such Restricted Payment).

7.7.Limitation on Investments.  Make any advance, loan, extension of credit (by
way of guaranty or otherwise) or capital contribution to, or purchase any
Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting an ongoing business from, or make any other investment in,
any other Person (all of the foregoing, “Investments”), except:





97

 

--------------------------------------------------------------------------------

 

 

(a)extensions of trade credit in the ordinary course of business;

(b)Investments in Cash Equivalents;

(c)Investments arising in connection with the incurrence of Indebtedness
permitted by Section 7.2(b) and (e);

(d)loans and advances to employees of the Borrower or any Subsidiaries of the
Borrower in the ordinary course of business (including, without limitation, for
travel, entertainment and relocation expenses and excluding advances made to
employees in the form of federal income tax withholding payments paid by the
Borrower or any of its Subsidiaries) in an aggregate amount for the Borrower and
Subsidiaries of the Borrower not to exceed $3,000,000 at any one time
outstanding;

(e)(i) Investments (other than those relating to the incurrence of Indebtedness
permitted by Section 7.7(c)) by the Borrower or any of its Subsidiaries in the
Borrower or any Person that, prior to such investment or immediately after
giving effect thereto, is a Subsidiary Guarantor and (ii) Investments (other
than those relating to the incurrence of Indebtedness permitted by
Section 7.7(c)) by any Subsidiary that is not a Loan Party in any other
Subsidiary that is not a Loan Party; and

(f)Other Investments if at the time of making any such Investment and after
giving effect thereto the ratio of Consolidated Total Debt to Annualized
Borrower EBITDA, calculated on a pro forma basis giving effect to such
Investment and (x) removing the financial results that would otherwise be
included in such calculations in respect of any Property Disposed of after such
date and on or prior to the date of making such Investment and (y) including the
financial results that would otherwise be excluded in such calculations in
respect of any Property acquired after such date and on or prior to the date of
making such Investment, would not exceed 6.50 to 1.00 (both before and after
giving effect to such Investment).

7.8.Limitation on Modifications of Certain Documents.  Amend, supplement or
otherwise modify (pursuant to a waiver or otherwise) its certificate of
incorporation or the Securitization Management Agreement, in any manner
reasonably determined by the Administrative Agent to be materially adverse to
the Lenders.

7.9.Limitation on Transactions with Affiliates.  Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of
Property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than the Borrower or any
Subsidiary Guarantor) other than: (a) transactions that are (i) otherwise
permitted under this Agreement, (ii) in the ordinary course of business of the
Borrower or such Subsidiary, as the case may be, and (iii) upon fair and
reasonable terms no less favorable to the Borrower or such Subsidiary, as the
case may be, than it would obtain in a comparable arm’s length transaction with
a Person that is not an Affiliate and (b) the provision of (and payment for)
shared services, including general administrative and corporate level services
to the extent allocated on a fair and reasonable basis.

7.10.Limitation on Sales and Leasebacks.  Enter into any arrangement with any
Person providing for the leasing by the Borrower or any Subsidiary of real or
personal property



98

 

--------------------------------------------------------------------------------

 

 

which has been or is to be sold or transferred by the Borrower or such
Subsidiary to such Person or to any other Person to whom funds have been or are
to be advanced by such Person on the security of such property or rental
obligations of the Borrower or such Subsidiary, except (i) to the extent
permitted by Section 7.2(c) and (ii) to the extent in respect of no more than
ten Towers and the related Tower sites at any one time outstanding and in the
case of this clause (ii) which transactions do not require more than nominal
lease payments to be made by the Borrower or any of its Subsidiaries.

7.11.Limitation on Negative Pledge Clauses.  Enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of the
Borrower or any of its Subsidiaries to create, incur, assume or suffer to exist
any Lien upon any of its Property or revenues, whether now owned or hereafter
acquired, to secure the Obligations or, in the case of any guarantor, its
obligations under the Guarantee and Collateral Agreement, other than (a) this
Agreement and the other Loan Documents, (b) any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby) and (c) any agreements binding on a Person at the time
such Person becomes a Subsidiary of the Borrower, so long as such agreements
were not entered into or amended, supplemented or otherwise modified (other than
to permit such Lien and except for such amendments, modifications or supplements
that are not, when taken as a whole, adverse to the Lenders) in contemplation of
such Person becoming a Subsidiary of the Borrower.

7.12.Limitation on Restrictions on Subsidiary Distributions.  Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any other Subsidiary, (b) make Investments in the Borrower or any
other Subsidiary or (c) transfer any of its assets to the Borrower or any other
Subsidiary, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents, (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary or (iii) any restrictions
existing under any agreements binding on a Person at the time such Person
becomes a Subsidiary of the Borrower, so long as such agreements were not
entered into or amended, supplemented or otherwise modified (other than to
permit such restriction and except for such amendments, modifications or
supplements that are not, when taken as a whole, adverse to the Lenders) in
contemplation of such Person becoming a Subsidiary of the Borrower.

7.13.Limitation on Lines of Business.  Enter into any business, either directly
or through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are
reasonably related thereto.

7.14.Limitation on Hedge Agreements.  Enter into any Hedge Agreement other than
Hedge Agreements entered into in the ordinary course of business, and not for
speculative purposes, to protect against changes in interest rates or foreign
exchange rates.

7.15.Limitation on Changes in Fiscal Periods.  Permit the fiscal year of the
Borrower to end on a day other than December 31.





99

 

--------------------------------------------------------------------------------

 

 

7.16.Restrictions on Activities of the Securitization Manager.  Permit the
Securitization Manager to take any action not permitted by Section 18 of the
Securitization Management Agreement as in existence on the Initial Amendment
Date, notwithstanding that such action may be permitted thereunder with the
consent of any other Person.

SECTION 8.EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a)The Borrower shall fail to pay any principal of any Term Loan, Revolving
Credit Loan or Reimbursement Obligation when due in accordance with the terms
hereof; or the Borrower shall fail to pay any interest on any Term Loan,
Revolving Credit Loan or Reimbursement Obligations, or any other amount payable
hereunder or under any other Loan Document, within five days after any such
interest or other amount becomes due in accordance with the terms hereof; or

(b)Any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c)Any Loan Party shall default in the observance or performance of any
agreement contained in Section 4.16, clause (i) or (ii) of Section 6.4(a) (with
respect to the Borrower only), Section 6.7(a), Section 6.7(b)(i), Section 6.11
or Section 7 of this Agreement; or

(d)Any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section) and in each case, such
default shall continue unremedied for a period of 30 days; or

(e)The Parent or any of its Subsidiaries (including (x) the Securitization
Manager and, if any, the subsidiary acting in a capacity analogous to the
Securitization Manager pursuant to any Additional Securitization Arrangements
and (y) the Specified Unrestricted Foreign Entities) shall (i) default in making
any payment of any principal of any Indebtedness (including, without limitation,
any Guarantee Obligation, but excluding the Loans) on the scheduled or original
due date with respect thereto; or (ii) default in making any payment of any
interest on any such Indebtedness beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness was created; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness (other than any Tower Seller Debt)
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any



100

 

--------------------------------------------------------------------------------

 

 

time constitute an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in clauses (i), (ii) and (iii) of
this paragraph (e) shall have occurred and be continuing with respect to
Indebtedness the outstanding principal amount of which exceeds in the aggregate
$15,000,000; or

(f)(i) The Parent or any of its Subsidiaries shall commence any case, proceeding
or other action (A) under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors, seeking to have an order for relief entered with respect to
it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding‑up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or the Parent
or any of its Subsidiaries shall make a general assignment for the benefit of
its creditors; or (ii) there shall be commenced against the Parent or any of its
Subsidiaries any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against the
Parent or any of its Subsidiaries any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or
(iv) the Parent or any of its Subsidiaries shall take any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any of the
acts set forth in clause (i), (ii), or (iii) above; or (v) the Parent or any of
its Subsidiaries shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or

(g)(i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) the
failure to make by its due date a required installment under Section 430(j) of
the Code with respect to any Single Employer Plan, (iii) the failure by any Loan
Party or any Commonly Controlled Entity to make any required contribution to any
Multiemployer Plan, (iv) any Plan shall fail to satisfy the minimum funding
standards (as defined in Section 412 or 430 of the Code or Section 302 of
ERISA), including any “accumulated funding deficiency,” whether or not waived,
applicable to it, (v) the determination that any Plan is or is expected to be in
“at risk” status (within the meaning of Section 430 of the Code or Section 303
of ERISA), or any Lien in favor of the PBGC or a Plan shall arise on the assets
of any Loan Party or any Commonly Controlled Entity, (vi) a Reportable Event
shall occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Required Lenders,
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (vii) any Single Employer Plan shall terminate for purposes of Title IV
of ERISA, (viii) the Borrower or any Commonly Controlled Entity shall, or in the
reasonable opinion of the Required Lenders is likely to, incur any liability in
connection with a withdrawal from, or the Insolvency or Reorganization of, or
the endangered or critical status (within the meaning of Section 432 of the Code
or Section 305 of ERISA) of, a Multiemployer Plan or (ix) any other event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (ix) above, such event or condition, together with all other
such events



101

 

--------------------------------------------------------------------------------

 

 

or conditions, if any, could, in the sole judgment of the Required Lenders,
reasonably be expected to have a Material Adverse Effect; or

(h)One or more judgments or decrees shall be entered against the Parent or any
of its Subsidiaries involving for the Parent and its Subsidiaries taken as a
whole a liability (not paid or fully covered by insurance as to which the
relevant insurance company has acknowledged coverage) of $15,000,000 or more,
and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 30 days from the entry thereof; or

(i)Any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or

(j)The guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert; or

(k)(i) Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
shall become, or obtain rights (whether by means or warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)‑5 under the Exchange Act), directly or indirectly, of more than 20% of the
economic or voting interests of outstanding common stock of the Parent; (ii) the
Parent shall cease to own and control, of record and beneficially, directly,
100% of each class of outstanding Capital Stock of Holdings free and clear of
all Liens (except Liens created by the Guarantee and Collateral Agreement);
(iii) Holdings shall cease to own and control, of record and beneficially,
directly or indirectly (through Subsidiaries that are Guarantors under (and as
defined in) the Guarantee and Collateral Agreement)), 100% of each class of
outstanding Capital Stock of  SBA Senior Finance free and clear of all Liens
(except Liens created by the Guarantee and Collateral Agreement);  (iv) SBA
Senior Finance shall cease to own and control, of record and beneficially,
directly or indirectly (through Subsidiaries that are Guarantors under (and as
defined in) the Guarantee and Collateral Agreement)), 100% of each class of
outstanding Capital Stock of the Borrower free and clear of all Liens (except
Liens created by the Guarantee and Collateral Agreement); or (v) the Borrower
shall cease to own and control, of record and beneficially, directly or
indirectly (through Subsidiaries that are Guarantors under (and as defined in)
the Guarantee and Collateral Agreement), 100% of each class of outstanding
Capital Stock of SBA Network Management, Inc. free and clear of all Liens
(except Liens created by the Guarantee and Collateral Agreement); or

(l)Any Person other than the Borrower, a Subsidiary of the Borrower or SBA
Network Management, Inc. shall become the Securitization Manager or, if any, the
Person acting in a capacity analogous to the Securitization Manager pursuant to
any Additional Securitization Arrangements;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Revolving Credit



102

 

--------------------------------------------------------------------------------

 

 

Commitments shall immediately terminate and the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents (including, without limitation, all amounts of L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) shall immediately become due
and payable, and (B) if such event is any other Event of Default, either or both
of the following actions may be taken:  (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Revolving Credit Commitments to be terminated forthwith, whereupon the Revolving
Credit Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including,
without limitation, all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable.  With respect to all Letters of
Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Borrower shall at
such time deposit in a cash collateral account opened by the Administrative
Agent an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit.  Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent, in consultation with the Borrower, in cash or Cash
Equivalents and at the Borrower’s risk and expense, such deposits shall not bear
interest.  Interest or profits, if any, on such investments shall accumulate in
such account.  Amounts held in such cash collateral account shall be applied by
the Administrative Agent to the payment of drawings under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents.  After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled thereto).

SECTION 9.THE AGENTS

9.1.Appointment.  Each Lender hereby irrevocably designates and appoints the
Agents as the agents of such Lender under this Agreement and the other Loan
Documents, and each such Lender irrevocably authorizes each Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to such Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent.





103

 

--------------------------------------------------------------------------------

 

 

9.2.Delegation of Duties.  Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys‑in‑fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties.  No Agent shall be responsible for the negligence or misconduct of
any agents or attorneys-in‑fact selected by it with reasonable care.

9.3.Exculpatory Provisions.  Neither any Agent nor any of its officers,
directors, employees, agents, advisors, attorneys‑in‑fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder.  The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

9.4.Reliance by Agents.  Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to any of the Loan Parties), independent accountants and
other experts selected by such Agent.  The Agents may deem and treat the payee
of any Note as the owner thereof for all purposes unless such Note shall have
been transferred in accordance with Section 10.6 and all actions required by
such Section in connection with such transfer shall have been taken.  Each Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders or any other instructing group of Lenders specified by this
Agreement) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such
action.  Each Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders or any other instructing group of Lenders specified by
this Agreement), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

9.5.Notice of Default.  No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
shall have received notice from a Lender, Holdings or the Borrower referring to
this Agreement, describing



104

 

--------------------------------------------------------------------------------

 

 

such Default or Event of Default and stating that such notice is a “notice of
default.”  In the event that the Administrative Agent shall receive such a
notice, the Administrative Agent shall give notice thereof to the Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

9.6.Non‑Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither any of the Agents nor any of their respective
officers, directors, employees, agents, attorneys‑in‑fact or Affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
Affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender.  Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
Affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, no Agent shall have any duty or responsibility
to provide any Lender with any credit or other information concerning the
business, operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party or any Affiliate of a Loan Party that may
come into the possession of such Agent or any of its officers, directors,
employees, agents, advisors, attorneys‑in‑fact or Affiliates.

9.7.Indemnification.  The Lenders agree to indemnify each Agent and its
officers, directors, employees, Affiliates, agents, advisors and controlling
persons (each, an “Agent Indemnitee”) (to the extent not reimbursed by a Loan
Party and without limiting the obligation of each Loan Party to do so), ratably
according to their respective Aggregate Exposure Percentages in effect on the
date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Revolving Credit
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Aggregate Exposure Percentages immediately prior
to such date), for, and to save each Agent harmless from and against, any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time (including, without limitation, at any time following the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of, the Revolving Credit Commitments, this
Agreement, any of the other Loan Documents or any



105

 

--------------------------------------------------------------------------------

 

 

documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct.  The agreements in this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

9.8.Agent in Its Individual Capacity.  Each Agent and its Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent.  With respect to its
Loans made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9.Successor Administrative Agent.  The Administrative Agent may resign as
Administrative Agent upon fifteen days’ notice to the Lenders and the
Borrower.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8(a) or
Section 8(f) with respect to the Borrower shall have occurred and be continuing)
be subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is
fifteen days following a retiring Administrative Agent’s notice of resignation,
the retiring Administrative Agent’s resignation shall nevertheless thereupon
become effective, and the Lenders shall assume and perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.

9.10.Authorization to Release Liens.  The Administrative Agent is hereby
irrevocably authorized by each of the Lenders to release any Lien covering any
Property of the Borrower or any of its Subsidiaries that is the subject of a
Disposition which is permitted by this Agreement or which has been consented to
in accordance with Section 10.1 and to release any obligations under any Loan
Document of any Person being Disposed of in such Disposition or which has been
consented to in accordance with Section 10.1.

9.11.Agents.  None of the Incremental Tranche B-1 Term Loan Syndication Agents,
Term Loan Syndication Agent, the Co-Term Loan Syndication Agent, the Co-



106

 

--------------------------------------------------------------------------------

 

 

Incremental Tranche B-1 Term Loan Documentation Agents, the Co-Term Loan
Documentation Agents, the Revolving Facility Syndication Agent, the Co-Revolving
Facility Syndication Agent, the Co-Revolving Facility Documentation Agents, the
Term Loan Lead Arranger, the Term Loan Co-Lead Arranger, the Revolving Facility
Joint Lead Arrangers, the Incremental Tranche B-1 Term Loan Joint Lead
Arrangers, the 2015 Revolving Refinancing Joint Lead Arrangers or the
Bookrunners in their respective capacities as such, shall have any duties or
responsibilities, or shall incur any liability, under this Agreement and the
other Loan Documents.

SECTION 10.MISCELLANEOUS

10.1.Amendments and Waivers.  Neither this Agreement or any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1.  The Required Lenders
and each Loan Party party to the relevant Loan Document may, or (with the
written consent of the Required Lenders) the Administrative Agent and each Loan
Party party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents (including amendments and restatements hereof or thereof) for the
purpose of adding any provisions to this Agreement or the other Loan Documents
or changing in any manner the rights of the Lenders or of the Loan Parties
hereunder or thereunder or (b) waive, on such terms and conditions as may be
specified in the instrument of waiver, any of the requirements of this Agreement
or the other Loan Documents or any Default or Event of Default and its
consequences; provided,  however, that no such waiver and no such amendment,
supplement or modification shall:

(i)forgive or reduce the principal amount or extend the final scheduled date of
maturity of any Term Loan, Revolving Credit Loan or Reimbursement Obligation,
extend the scheduled date of any amortization payment in respect of any Term
Loan, reduce the stated rate of any interest or fee payable hereunder or extend
the scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Revolving Credit Commitment of any Lender, in each case
without the consent of each Lender directly affected thereby;

(ii)amend, modify or waive any provision of this Section or reduce the
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially
all of the Collateral or release all or substantially all of the Subsidiary
Guarantors from their guarantee obligations under the Guarantee and Collateral
Agreement, or subordinate any of the Indebtedness under this Agreement, in each
case without the consent of all Lenders;

(iii)amend, modify or waive any provision of Section 2.13 without the consent of
each Lender directly affected thereby;

(iv)amend, modify or waive any provision of Section 9 or any other provision of
any Loan Document affecting the rights or responsibilities of the Administrative
Agent, without the consent of the Administrative Agent;





107

 

--------------------------------------------------------------------------------

 

 

(v)amend, modify or waive any provision of Section 3 without the consent of the
Issuing Lender;

(vi)impose restrictions on assignments and participations that are more
restrictive than, or additional to, those set forth in Section 10.6, without the
consent of all Lenders;

(vii)amend, modify or waive any provision of Section 2.21 without the consent of
the Administrative Agent and the Issuing Lender; 

(viii)amend, modify or waive any condition precedent set forth in Section 5.3
and any related definitions (as used therein) without the written consent of the
Majority Revolving Facility Lenders; or

(ix)reduce the percentage specified in the definition of Majority Revolving
Facility Lenders without the consent of all Revolving Credit Lenders.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Loans.  In the case of any
waiver, the Loan Parties, the Lenders and the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.  Any such waiver,
amendment, supplement or modification shall be effected by a written instrument
signed by the parties required to sign pursuant to the foregoing provisions of
this Section; provided, that delivery of an executed signature page of any such
instrument by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart thereof.

Notwithstanding the foregoing, (1) any provision of this Agreement or any other
Loan Document may be amended by an agreement in writing entered into by the
Borrower and the Administrative Agent to cure any ambiguity, omission, mistake,
defect or inconsistency so long as, in each case, the Lenders shall have
received at least five Business Days prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from (x) the Required
Lenders stating that the Required Lenders object to such amendment or (y) if
affected by such amendment, the Issuing Lender stating that it objects to such
amendment and (2) no agreement referred to in the immediately preceding sentence
shall waive any condition set forth in Section 5.3 without the written consent
of the Required Lenders (it being understood and agreed that any amendment or
waiver of, or any consent with respect to, any provision of this Agreement
(other than any waiver expressly relating to Section 5.3) or any other Loan
Document, including any amendment of an affirmative or negative covenant set
forth herein or in any other Loan Document or any waiver of a Default or an
Event of Default, shall not be deemed to be a waiver of any condition set forth
in Section 5.3).

10.2.Notices.  All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise



108

 

--------------------------------------------------------------------------------

 

 

expressly provided herein, shall be deemed to have been duly given or made when
delivered, or three Business Days after being deposited in the mail, postage
prepaid, or, in the case of telecopy notice, when received, addressed (a) in the
case of the Borrower and the Administrative Agent, as follows and (b) in the
case of the Lenders, as set forth in an administrative questionnaire delivered
to the Administrative Agent or on Schedule 1 to the Lender Addendum to which
such Lender is a party or, in the case of a Lender which becomes a party to this
Agreement pursuant to an Assignment and Acceptance, in such Assignment and
Acceptance or (c) in the case of any party, to such other address as such party
may hereafter notify to the other parties hereto:

The Borrower:SBA Senior Finance II LLC

5900 Broken Sound Parkway NW

Boca Raton, Florida 33487

Attention:  Jeffrey A. Stoops

Telecopy:  (561) 997-0343

Telephone:  (561) 995-7670

 

with a copy to:Attention:  Thomas P. Hunt

Telecopy:  (561) 989-2941

Telephone:  (561) 226-9231

The Administrative Agent:Toronto Dominion (Texas) LLC

31 West 52nd Street

New York, NY 10019-6101

Attention: Manager, Agency Services

Telecopy: 416-307-3826 

 

Issuing Lender:As notified by such Issuing Lender to the Administrative Agent
and the Borrower

 

provided that any notice, request or demand to or upon the Administrative Agent,
the Issuing Lender or any Lender shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

10.3.No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.





109

 

--------------------------------------------------------------------------------

 

 

10.4.Survival of Representations and Warranties.  All representations and
warranties made herein, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5.Payment of Expenses.  The Borrower agrees (a) to pay or reimburse the
Agents for all their reasonable out‑of‑pocket costs and expenses incurred in
connection with the syndication of the Revolving Credit Facility and the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including,
without limitation, the reasonable fees and disbursements and other charges of
one counsel to the Administrative Agent in each applicable jurisdiction and the
charges of Intralinks, (b) to pay or reimburse each Lender and the Agents for
all their costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any other documents prepared in connection herewith or therewith, including,
without limitation, the fees and disbursements of counsel (including the
allocated fees and disbursements and other charges of in-house counsel) to each
Lender and of counsel to the Agents, (c) to pay, indemnify, or reimburse each
Lender and the Agents for, and hold each Lender and the Agents harmless from,
(x) any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, which may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents and (y) any and all currency
exchange out-of-pocket costs, fees and expenses sustained in connection with any
conversion of Obligations, fees, payments or any other amounts payable hereunder
to such Revolving Credit Lender or Agent, as applicable, from any currency other
than Dollars to Dollars, (d) to pay, indemnify, or reimburse each Lender, the
Agents, their respective Affiliates, and their respective officers, directors,
trustees, employees, advisors, agents and controlling persons (each, an
“Indemnitee”) for, and hold each Indemnitee harmless from and against any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including, without limitation, any of the foregoing relating to the
use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of Parent,
any of its Subsidiaries (including (x) the Securitization Manager and, if any,
the subsidiary acting in a capacity analogous to the Securitization Manager
pursuant to any Additional Securitization Arrangements and (y) the Specified
Unrestricted Foreign Entities) or any property at any time owned, leased, or in
any way used by Parent, any Subsidiary of Parent (including (x) the
Securitization Manager and, if any, the subsidiary acting in a capacity
analogous to the Securitization Manager pursuant to any Additional
Securitization Arrangements and (y) the Specified Unrestricted Foreign Entities)
or any other entity for which Parent or any of its Subsidiaries (including the
Securitization Manager and, if any, the subsidiary acting in a capacity
analogous to (x) the Securitization Manager pursuant to any Additional
Securitization Arrangements and (y) the Specified Unrestricted Foreign Entities)
is alleged to be responsible, and the fees and



110

 

--------------------------------------------------------------------------------

 

 

disbursements and other charges of legal counsel in connection with claims,
actions or proceedings by any Indemnitee against any Loan Party hereunder and
(e) to pay, indemnify, or reimburse the Administrative Agent and its Affiliates,
and their respective officers, directors, trustees, employees, advisors, agents
and controlling persons (each, an “Administrative Agent Indemnitee”) for, and
hold each Administrative Agent Indemnitee harmless from and against any and all
other liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever with
respect to the matters referred to in the payoff letter from the Borrower to
Toronto Dominion (Texas) LLC, dated February 11, 2010, and the fees and
disbursements and other charges of legal counsel in connection with claims,
actions or proceedings by any Administrative Agent Indemnitee against any Loan
Party hereunder (all the foregoing in clauses (d) and (e), collectively, the
“Indemnified Liabilities”), provided, that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee.  No Indemnitee shall be
liable for any damages arising from the use by unauthorized persons of
information or other materials sent through electronic, telecommunications or
other information transmission systems that are intercepted by such persons or
for any special, indirect, consequential or punitive damages in connection with
the credit facilities established hereunder.  Without limiting the foregoing,
and to the extent permitted by applicable law, the Borrower agrees not to assert
and to cause its Subsidiaries (including (x) the Securitization Manager and, if
any, the subsidiary acting in a capacity analogous to the Securitization Manager
pursuant to any Additional Securitization Arrangements and (y) the Specified
Unrestricted Foreign Entities) not to assert, and hereby waives and agrees to
cause its Subsidiaries (including (x) the Securitization Manager and, if any,
the subsidiary acting in a capacity analogous to the Securitization Manager
pursuant to any Additional Securitization Arrangements and (y) the Specified
Unrestricted Foreign Entities) so to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee.  All amounts due under this Section
shall be payable not later than 30 days after written demand
therefor.  Statements payable by the Borrower pursuant to this Section shall be
submitted to the Borrower as set forth in Section 10.2, or to such other Person
or address as may be hereafter designated by the Borrower in a written notice to
the Administrative Agent.  The agreements in this Section shall survive
repayment of the Loans and all other amounts payable hereunder.

10.6.Successors and Assigns; Participations and Assignments.  (a)  This
Agreement shall be binding upon and inure to the benefit of the Borrower, the
Lenders, the Agents, all future holders of the Loans and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of the Agents and each Lender.

(b)Any Lender may, without the consent of the Borrowers, in accordance with
applicable law, at any time sell to one or more banks, financial institutions or
other entities (each, a “Participant”) participating interests in any Loan owing
to such Lender, any Revolving Credit Commitment of such Lender or any other
interest of such Lender hereunder and under the other Loan Documents.  In the
event of any such sale by a Lender of a participating interest to a



111

 

--------------------------------------------------------------------------------

 

 

Participant, such Lender’s obligations under this Agreement to the other parties
to this Agreement shall remain unchanged, such Lender shall remain solely
responsible for the performance thereof, such Lender shall remain the holder of
any such Loan for all purposes under this Agreement and the other Loan
Documents, and the Borrower and the Agents shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents.  In no event
shall any Participant under any such participation have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by any Loan Party therefrom, except to the extent that such amendment,
waiver or consent would require the consent of all Lenders pursuant to
Section 10.1.  The Borrowers agrees that if amounts outstanding under this
Agreement and the Loans are due or unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall, to the maximum extent permitted by applicable law, be deemed
to have the right of setoff in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement, provided that, in purchasing such participating interest, such
Participant shall be deemed to have agreed to share with the Lenders the
proceeds thereof as provided in Section 10.7(a) as fully as if such Participant
were a Lender hereunder.  The Borrower also agrees that each Participant shall
be entitled to the benefits of, and subject to the limitations of,
Sections 2.14, 2.15 and 2.16 with respect to its participation in the Revolving
Credit Commitments and the Loans outstanding from time to time and such other
interest as if such Participant were a Lender; provided that, in the case of
Section 2.15, such Participant shall have complied with the requirements of said
Section as if it were a Lender and provided,  further, that no Participant shall
be entitled to receive any greater amount pursuant to any such Section than the
transferor Lender would have been entitled to receive in respect of the amount
of the participation transferred by such transferor Lender to such Participant
had no such transfer occurred. Each Lender that sells a participation, acting
solely for this purpose as an agent of the Borrowers, shall maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Revolving Credit
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Revolving Credit Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive, and such Lender, each Loan Party and the Administrative Agent shall
treat each person whose name is recorded in the Participant Register pursuant to
the terms hereof as the owner of such participation for all purposes of this
Agreement, notwithstanding notice to the contrary.



(c)Any Lender (an “Assignor”) may, in accordance with applicable law and upon
written notice to the Administrative Agent, at any time and from time to time
assign to any Lender or any Affiliate, Related Fund or Control Investment
Affiliate thereof or, with the consent of the Administrative Agent, the Issuing
Lender (other than with respect to assignments of Term Loans) and, other than
upon the occurrence and during the continuance of a Default or Event of Default,
the Borrower (which, in each case, shall not be unreasonably withheld or



112

 

--------------------------------------------------------------------------------

 

 

delayed); provided that the Borrower shall be deemed to have consented to any
such assignment and delegation of Term Loans unless it shall object thereto by
notice to the Administrative Agent within ten Business Days after having
received notice thereof, to an additional bank, financial institution or,
notwithstanding any provision of Section 2.20 to the contrary, other entity (in
each case, other than a natural person) (an “Assignee”) all or any part of its
rights and obligations under this Agreement pursuant to an Assignment and
Acceptance, substantially in the form of Exhibit D, executed by such Assignee
and such Assignor (and, where the consent of the Administrative Agent, the
Issuing Lender or the Borrower is required pursuant to the foregoing provisions,
by such other Persons) and delivered to the Administrative Agent for its
acceptance and recording in the Register; provided that no such assignment to an
Assignee (other than any Lender, Related Fund or any Affiliate of a Lender or
Related Fund) shall be in an aggregate principal amount of less than $2,000,000
(or, in the case of any Term Loans, $1,000,000 and, in the case of Revolving
Credit Loans denominated in a Alternative Currency, the smallest amount of such
Alternative Currency that has a Dollar Equivalent in excess of $2,000,000)
(other than in the case of an assignment of all of a Lender’s interests under
this Agreement), unless otherwise agreed by the Borrower and the Administrative
Agent; provided further that, after giving effect to such assignment, the
aggregate principal amount of such Assignor’s Revolving Credit Commitment or
Revolving Credit Loans or Term Loans shall be at least $2,000,000 (or, in the
case of Revolving Credit Loans denominated in an Alternative Currency, the
smallest amount of such Alternative Currency that has a Dollar Equivalent in
excess of $2,000,000) (other than in the case of an assignment to a Related Fund
or to an Affiliate of such Assignor or of all of a Lender’s interests under this
Agreement), unless otherwise agreed by the Borrower and the Administrative
Agent.  Upon such execution, delivery, acceptance and recording, from and after
the effective date determined pursuant to such Assignment and Acceptance,
(x) the Assignee thereunder shall be a party hereto and, to the extent provided
in such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder with Revolving Credit Commitments and/or Revolving Credit Loans and/or
Term Loans as set forth therein, and (y) the Assignor thereunder shall, to the
extent provided in such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of an Assignor’s rights and obligations under this
Agreement, such Assignor shall cease to be a party hereto, except as to
Section 2.14, 2.15 and 10.5); provided however, if the Borrower or any Affiliate
thereof shall be an Assignee, the Loans acquired by such Assignee shall,
immediately upon such acquisition and without any further act or deed by such
Assignee, the Borrower, the Administrative Agent or any other Person, be deemed
cancelled and, with respect to an assignment of Term Loans to such Assignee
pursuant to this Section 10.6(c), the provisions of Section 2.13 shall not
apply.  For purposes of the minimum assignment amounts set forth in this
paragraph, multiple assignments by two or more Related Funds shall be
aggregated.  For the purposes of the minimum Revolving Credit Commitment and
Loans to be held by any Assignor after giving effect to any assignment, such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Related Fund, if any. 



(d)The Administrative Agent shall, on behalf of the Borrowers, maintain at its
address referred to in Section 10.2 a copy of each Assignment and Acceptance
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Revolving Credit Commitment of, and
principal amount (and stated interest) of the Revolving Credit Loans and/or Term
Loans owing to, each Lender from time to time.  The entries in the Register
shall be conclusive, in the absence of manifest error, and the Borrowers, each
Agent and



113

 

--------------------------------------------------------------------------------

 

 

the Lenders shall treat each Person whose name is recorded in the Register as
the owner of the Loans and any Notes evidencing such Loans recorded therein for
all purposes of this Agreement.  Any assignment of any Loan, whether or not
evidenced by a Note, shall be effective only upon appropriate entries with
respect thereto being made in the Register (and each Note shall expressly so
provide).  Any assignment or transfer of all or part of a Loan evidenced by a
Note shall be registered on the Register only upon surrender for registration of
assignment or transfer of the Note evidencing such Loan, accompanied by a duly
executed Assignment and Acceptance; thereupon one or more new Notes in the same
aggregate principal amount shall be issued to the designated Assignee, and the
old Notes shall be returned by the Administrative Agent to the Borrower marked
“canceled.”  The Register shall be available for inspection by the Borrower or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.

(e)Upon its receipt of an Assignment and Acceptance executed by an Assignor and
an Assignee (and, in any case where the consent of any other Person is required
by Section 10.6(c), by each such other Person) together with payment to the
Administrative Agent of a registration and processing fee of $3,500 (treating
multiple, simultaneous assignments by or to two or more Related Funds as a
single assignment) (except that no such registration and processing fee shall be
payable (y) in connection with an assignment by or to any Agent or (z) in the
case of an Assignee which is already a Lender or is an Affiliate or Related Fund
of a Lender or a Person under common management with a Lender), the
Administrative Agent shall (i) promptly accept such Assignment and Acceptance
and (ii) on the effective date determined pursuant thereto record the
information contained therein in the Register and give notice of such acceptance
and recordation to the Borrower.  On or prior to such effective date, the
Borrower, at its (and, the applicable Foreign Subsidiary Borrower, if any), at
the Borrower’s  own expense, upon request, shall execute and deliver to the
Administrative Agent (in exchange for the Note of the assigning Lender) a new
Note to the order of such Assignee in an amount equal to the Revolving Credit
Commitment and/or Term Loan assumed or acquired by it pursuant to such
Assignment and Acceptance and, if the Assignor has retained a Revolving Credit
Commitment and/or Term Loan, upon request, a new Note to the order of the
Assignor in an amount equal to the Revolving Credit Commitment retained by it
hereunder.  Such new Note or Notes shall be dated the Initial Amendment Date and
shall otherwise be in the form of the Note or Notes replaced thereby.

(f)For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section concerning assignments of Loans and Notes relate only
to absolute assignments and that such provisions do not prohibit assignments
creating security interests in Loans and Notes, including, without limitation,
any pledge or assignment by a Lender of any Loan or Note to any Federal Reserve
Bank or other central bank in accordance with applicable law.

(g)Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of



114

 

--------------------------------------------------------------------------------

 

 

such Loan, the Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof.  The making of a Revolving Credit Loan by an SPC hereunder
shall utilize the Revolving Credit Commitment of the Granting Lender to the same
extent, and as if, such Revolving Credit Loan were made by such Granting
Lender.  Each party hereto hereby agrees that no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement (all liability for
which shall remain with the Granting Lender).  In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or other indebtedness of
any SPC, it will not institute against, or join any other person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under the laws of the United States or any state
thereof.  In addition, notwithstanding anything to the contrary in this
Section 10.6(g), any SPC may (A) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender, or with the prior written consent of the Borrower and
the Administrative Agent (which consent shall not be unreasonably withheld) to
any financial institutions providing liquidity and/or credit support to or for
the account of such SPC to support the funding or maintenance of Loans, and
(B) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC; provided that
non-public information with respect to the Borrower may be disclosed only with
the Borrower’s consent which will not be unreasonably withheld.  This paragraph
(g) may not be amended without the written consent of any SPC with Loans
outstanding at the time of such proposed amendment.



(h)Notwithstanding anything else to the contrary contained in this Agreement,
any Lender may assign and delegate all or a portion of its Term Loans to any
Purchasing Borrower Party in accordance with this paragraph (which assignment
and delegation will not constitute a prepayment of Loans for any purposes of
this Agreement and the other Loan Documents);  provided  that:

(i)no Event of Default has occurred and is continuing or would result therefrom;

(ii)each Auction Purchase Offer shall be made to all Term Lenders of each
applicable Class ratably and shall be conducted in accordance with the
procedures, terms and conditions set forth in this paragraph and the definition
of Auction;

(iii)the assigning Lender and Purchasing Borrower Party purchasing such Lender’s
Term Loans, as applicable, shall execute and deliver to the Administrative Agent
an Affiliated Lender Assignment and Assumption in lieu of an Assignment and
Acceptance;

(iv)for the avoidance of doubt, the Lenders shall not be permitted to assign or
delegate Revolving Credit Commitments or Revolving Credit Loans to a Purchasing
Borrower Party;





115

 

--------------------------------------------------------------------------------

 

 

(v)any Term Loans assigned and delegated to any Purchasing Borrower Party shall
be automatically and permanently cancelled upon the effectiveness of such
assignment and delegation and will thereafter no longer be outstanding for any
purpose hereunder (it being understood and agreed that except as expressly set
forth in any such definition, any gains or losses by any Purchasing Borrower
Party upon purchase or acquisition and cancellation of such Term Loans shall not
be taken into account in the calculation of Consolidated Net Income and
Consolidated Adjusted EBITDA);

(vi)the Purchasing Borrower Party shall not have any MNPI that has not been
disclosed to the assigning Lender (other than any such Lender that does not wish
to receive MNPI) on or prior to the date of any initiation of an Auction by such
Purchasing Borrower Party; and

(vii)unless otherwise agreed by all Revolving Credit Lenders, no Purchasing
Borrower Party may use the proceeds from Revolving Credit Loans to purchase any
Term Loans.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no Purchasing Borrower Party holding any Term Loans shall have any
right to (i) attend (including by telephone) any meeting or discussions (or
portion thereof) among the Administrative Agent and/or the Lenders to which
representatives of the Borrower and the Subsidiaries are not invited, (ii)
receive any information or material prepared by the Administrative Agent, any
other Agent or any Lender or any communication by or among the Administrative
Agent, the Arrangers and/or the Lenders, except to the extent such information
or materials have been made available to the Borrower, any Subsidiary or their
respective representatives (and in any case, other than the right to receive
notices of prepayments and other administrative notices in respect of its Loans
required to be delivered to Lenders pursuant to Section 2) or (iii) make or
bring (or participate in, other than as a passive participant in or recipient of
its pro rata benefits of) any claim, in its capacity as a Lender, against any of
the Administrative Agent, the Issuing Lender or any other Lender with respect to
any duties or obligations or alleged duties or obligations of the Administrative
Agent, the Issuing Lender or any Lender under this Agreement or any other Loan
Document.

Furthermore, notwithstanding anything in Section 10.6 or the definition of the
term “Required Lenders” to the contrary, for purposes of determining whether the
Required Lenders or any other requisite Class vote required by this Agreement
have (i) consented (or not consented) to any amendment, modification, waiver,
consent or other action with respect to any of the terms of this Agreement or
any other Loan Document or any departure by any Loan Party therefrom, (ii)
otherwise acted on any matter related to this Agreement or any other Loan
Document or (iii) directed or required the Administrative Agent, the Issuing
Lender or any Lender to undertake any action (or refrain from taking any action)
with respect to or under this Agreement or any other Loan Document, all Term
Loans held by any Purchasing Borrower Party holding any Term Loans shall be
deemed to be not outstanding for all purposes of calculating whether the
Required Lenders or the requisite vote of any Class of Lenders have taken any
actions.





116

 

--------------------------------------------------------------------------------

 

 

10.7.Adjustments; Set-off.  (a)  Except to the extent that this Agreement
provides for payments to be allocated to a particular Lender, if any Lender (a
“Benefitted Lender”) shall at any time receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set‑off, pursuant to events or proceedings of
the nature referred to in Section 8(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of such other Lender’s Obligations, such Benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Obligations, or shall provide such other
Lenders with the benefits of any such collateral, as shall be necessary to cause
such Benefitted Lender to share the excess payment or benefits of such
collateral ratably with each of the Lenders; provided,  however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
Benefitted Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest;
provided further, that to the extent prohibited by applicable law as described
in the definition of “Excluded Swap Obligation”, no amounts received from, or
set off with respect to, any Subsidiary Guarantor shall be applied to any
Excluded Swap Obligations of such Subsidiary Guarantor.

(b)In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrowers, any such
notice being expressly waived by the Borrowers to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrowers
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrowers.  Each Lender agrees promptly to notify
the Borrower and the Administrative Agent after any such setoff and application
made by such Lender, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

10.8.Counterparts.  This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement or of a
Lender Addendum by facsimile or other electronic transmission shall be effective
as delivery of a manually executed counterpart hereof.  A set of the copies of
this Agreement signed by all the parties shall be lodged with the Borrower and
the Administrative Agent.

10.9.Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10.Integration.  This Agreement and the other Loan Documents represent the
entire agreement of the Borrowers, the Agents and the Lenders with respect to
the subject matter



117

 

--------------------------------------------------------------------------------

 

 

hereof and thereof, and there are no promises, undertakings, representations or
warranties by the Agents or any Lender relative to subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

10.11.GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12.Submission To Jurisdiction; Waivers.  TheEach of the Borrowers hereby
irrevocably and unconditionally:

(a)submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non‑exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b)consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

(c)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any special, exemplary, punitive or consequential damages.

10.13.Acknowledgments.  TheEach of the Borrowers hereby acknowledges that:

(a)it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b)neither the Agents nor any Lender has any fiduciary relationship with or duty
to the Borrowers arising out of or in connection with this Agreement or any of
the other Loan Documents, and the relationship between the Agents and the
Lenders, on one hand, and the Borrowers, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor;





118

 

--------------------------------------------------------------------------------

 

 

(c)no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Agents and the Lenders or among the Borrowers and the Lenders;

(d)the credit facilities provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Borrowers and the other
Loan Parties, on the one hand, and the Agents, the Lenders and the other Secured
Parties on the other hand, and the Borrowers and the other Loan Parties are
capable of evaluating and understanding and understand and accept the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof; and

(e)the Agents and their Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers, the
other Loan Parties and their respective Affiliates, shareholders, creditors or
employees or any other Person, and neither the Administrative Agent nor any
other Agent has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship.

10.14.Confidentiality; Public Disclosure.  (a)  Each of the Agents and the
Lenders agrees to keep confidential all non-public information provided to it by
any Loan Party pursuant to this Agreement that is designated by such Loan Party
as confidential; provided that nothing herein shall prevent any Agent or any
Lender from disclosing any such information (i) to any Agent, any other Lender
or any Affiliate of any thereof, (ii) to any Participant or Assignee or any
other assignee hereto pursuant to Section 10.6(f) (each, a “Transferee”) or
prospective Transferee that agrees to comply with the provisions of this Section
or substantially equivalent provisions, (iii) any of its employees, directors,
agents, attorneys, accountants and other professional advisors, (iv) any
financial institution that is a direct or indirect contractual counterparty in
swap agreements or such contractual counterparty’s professional advisor (so long
as such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section), (v) upon the
request or demand of any Governmental Authority having jurisdiction over it,
(vi) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (vii) in
connection with any litigation or similar proceeding, (viii) that has been
publicly disclosed other than in breach of this Section, (ix) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender or (x) in connection with the exercise of any remedy hereunder or
under any other Loan Document.

(b)None of the Loan Parties shall issue any press release or other public
disclosure (other than any filing required to be made with the SEC) using the
name of any of the Lenders or any Affiliate of a Lender in connection with this
transaction without both (i) providing any such Lender with at least two (2)
Business Days' prior notice and (ii) obtaining the Lender's or such Lender's
Affiliate's prior written consent.  Nothing in the immediately preceding
sentence shall prevent any disclosure of the name of any Lender or of any
Affiliate of such Lender to the extent (and only to the extent) required by any
Requirement



119

 

--------------------------------------------------------------------------------

 

 

of Law, provided that, the person or entity making such disclosure shall
nonetheless consult with the affected Lender or the relevant Affiliate of such
Lender prior to issuing such press release or other public disclosure.



(c)Notwithstanding the foregoing, the Lenders and their Affiliates shall have
the right to (i) list and exhibit the Borrower's name and logo, as provided by
the Borrower from time to time, and describe the transaction that is the subject
of this Agreement in their marketing materials and (ii) post such information,
including, without limitation, a customary “tombstone,” on their web site.

10.15.Release of Collateral Security and Guarantee Obligations.  (a)
 Notwithstanding anything to the contrary contained herein or in any other Loan
Document, upon request of the Borrower in connection with any Disposition of
Property permitted by the Loan Documents or consented to in accordance with
Section 10.1, the Administrative Agent shall (without notice to, or vote or
consent of, any Lender, any Affiliate of any Lender that is a party to any
Specified Hedge Agreement) take such actions as shall be required to release its
security interest in any Collateral being Disposed of in such Disposition and to
release any guarantee obligations under any Loan Document of any Person being
Disposed of in such Disposition are complied with in connection therewith, to
the extent necessary to permit consummation of such Disposition or substitutions
in accordance with the Loan Documents.

(b)Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations (other than obligations in respect of any
Specified Hedge Agreement) have been paid in full, all Revolving Credit
Commitments have terminated or expired and no Letter of Credit shall be
outstanding, upon request of the Borrower, the Administrative Agent shall
(without notice to, or vote or consent of, any Lender, any Affiliate of any
Lender that is a party to any Specified Hedge Agreement) take such actions as
shall be required to release its security interest in all Collateral, and to
release all guarantee obligations under any Loan Document, whether or not on the
date of such release there may be outstanding Obligations in respect of
Specified Hedge Agreements.  Any such release of guarantee obligations shall be
deemed subject to the provision that such guarantee obligations shall be
reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Subsidiary Guarantor or any Foreign
Subsidiary Borrower, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, the Borrower or
any Subsidiary Guarantor or any Foreign Subsidiary Borrower or any substantial
part of its property, or otherwise, all as though such payment had not been
made.

(c)Notwithstanding anything to the contrary contained herein or any other Loan
Document, effective as of the Initial Amendment Date, the Administrative Agent
shall (without notice to, or vote or consent of, any Lender, any Affiliate of
any Lender that is a party to any Specified Hedge Agreement) take such actions
as shall be required to release its security interest in all Collateral of the
entities set forth on Schedule 7.5, and to release all guarantee obligations of
the entities set forth on Schedule 7.5 under any Loan Document. 





120

 

--------------------------------------------------------------------------------

 

 

10.16.Accounting Changes.  In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made.  Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred.  “Accounting Changes”
refers to changes in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

10.17.Delivery of Lender Addenda.  Each initial Lender shall become a party to
this Agreement by delivering to the Administrative Agent a Lender Addendum duly
executed by such Lender.

10.18.WAIVERS OF JURY TRIAL.  THE BORROWERS, THE AGENTS AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

10.19.Effect of Amendment and Restatement.  Upon the Second Amendment and
Restatement Effective Date, this Agreement shall amend, and restate as amended,
the Existing Credit Agreement, but shall not constitute a novation thereof. The
Existing Credit Agreement as amended and restated hereby shall be deemed to be a
continuing agreement among the parties, and all documents, instruments and
agreements delivered pursuant to or in connection with the Existing Credit
Agreement not amended and restated in connection with the entry of the parties
into this Agreement shall remain in full force and effect, each in accordance
with its terms, as of the date of delivery or such other date as contemplated by
such document, instrument or agreement to the same extent as if the
modifications to the Existing Credit Agreement contained herein were set forth
in an amendment to the Existing Credit Agreement in a customary form, unless
such document, instrument or agreement has otherwise been terminated or has
expired in accordance with or pursuant to the terms of this Agreement, the
Existing Credit Agreement or such document, instrument or agreement or as
otherwise agreed by the required parties hereto or thereto.

10.20.Judgment Currency.  (a)  If, for the purpose of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or under any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that which, in accordance with normal, reasonable banking procedures, the
Administrative Agent could purchase the first currency with such other currency
in New York on the Business Day preceding that on which final judgment is given.





121

 

--------------------------------------------------------------------------------

 

 

(b)  The Obligations of the Loan Parties in respect of any sum due to the
Administrative Agent or any Lender hereunder or under any other Loan Document
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may, in
accordance with normal, reasonable banking procedures, purchase the Agreement
Currency with the Judgment Currency.  If the amount of the Agreement Currency so
purchased is less than the sum originally due, in the Agreement Currency, the
Borrowers agree, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or the Person to whom such Obligation was owing against
such loss.  If the amount in the Agreement Currency so purchased is greater than
the sum originally due, the Administrative Agent agrees to return the amount of
any excess to the Borrowers (or to any other Person who may be entitled thereto
under applicable law).

10.21.Foreign Subsidiary Borrowers.  (a)  If at any time the Borrower intends to
designate a Foreign Subsidiary as a Foreign Subsidiary Borrower the Borrower
shall, upon not less than 15 Business Days’ prior notice,  deliver to
the Administrative Agent a designation letter duly executed by the Borrower
and such respective Foreign Subsidiary which shall designate such Foreign
Subsidiary as a Foreign Subsidiary Borrower for purposes of this Agreement.
The Administrative Agent shall promptly notify each Revolving Credit Lender of
each such designation by the Borrower and the identity of the respective Foreign
Subsidiary.  If the Borrower shall so designate a Foreign Subsidiary Borrower,
any Revolving Credit Lender may, with notice to the Administrative Agent and the
Borrower, fulfill its Revolving Credit Commitment by causing an Affiliate of
such Revolving Credit Lender to act as the Revolving Credit Lender in respect of
such Foreign Subsidiary Borrower.

(b)  As soon as practicable after receiving notice from the Administrative Agent
of the Borrower’s intent to designate a Foreign Subsidiary as a Foreign
Subsidiary Borrower, and in any event at least 10 Business Days prior to the
delivery of the definitive documentation set forth in Section 5.4, any Revolving
Credit Lender that may not legally lend to, establish credit for the account of
and/or do any business whatsoever with such designated Foreign Subsidiary
Borrower directly or through an Affiliate of such Revolving Credit Lender as
provided in the immediately preceding paragraph (a “Protesting Bank”) shall so
notify the Borrower and the Administrative Agent in writing. With respect to
each Protesting Bank, the Borrower shall, effective on or before the date that
such designated Foreign Subsidiary Borrower shall have the right to borrow
hereunder, (A) notify the Administrative Agent and such Protesting Bank of the
replacement of such Protesting Bank to assume the Revolving Credit Commitments
and the obligations of such Protesting Bank; provided, that such assumption
shall be consummated in accordance with the terms and conditions of Section
2.18, (B) notify the Administrative Agent and such Protesting Bank that the
Revolving Credit Commitments of such Protesting Bank shall be terminated;
provided that such Protesting Bank shall have received payment of an amount
equal to the outstanding principal of its Revolving Credit Loans and
participations in Letters of Credit, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), or (C) cancel its request to designate
such Foreign Subsidiary as a Foreign Subsidiary Borrower hereunder.





122

 

--------------------------------------------------------------------------------

 

 

(c)  Without limiting Section 10.2, each Foreign Subsidiary Borrower hereby
irrevocably designates, appoints, authorizes and empowers the Borrower (the
“Process Agent”), as its agent to receive on behalf of itself and its property,
service of copies of the summons and complaint and any other process delivered
pursuant to Section 10.2 which may be served in any suit, action or proceeding
brought in accordance with Sections 10.11 and 10.12.  Such service may be made
by delivering a copy of such process to such Foreign Subsidiary Borrower in care
of the Process Agent in accordance with Section 10.2, and each Foreign
Subsidiary Borrower hereby authorizes and directs the Process Agent to accept
such service on its behalf.  The appointment of the Process Agent shall be
irrevocable until the appointment of a successor Process Agent.  Each Foreign
Subsidiary Borrower further agrees to promptly appoint a successor Process Agent
in the United States (which shall accept such appointment in form and substance
satisfactory to the Administrative Agent) prior to the termination for any
reason of the appointment of the initial Process Agent.  Nothing contained
herein shall affect the right of any party hereto to serve process in any manner
permitted by law, or limit any right that any party hereto may have to bring
proceedings against any other party hereto in the courts of any jurisdiction or
to enforce in any lawful manner a judgment obtained in one jurisdiction in any
other jurisdiction.  So long as the Borrower is the agent of the Foreign
Subsidiary Borrowers for services of process, the Borrower must maintain a place
of business in the United States for service of process and shall promptly
notify the Administrative Agent of any change in the address of such location.

(d)  To the extent any Foreign Subsidiary Borrower has or from time to time may
acquire any immunity from any legal action, suit or proceeding, from
jurisdiction of any court or from set-off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) with respect to itself or any of
its property, such Foreign Subsidiary Borrower hereby irrevocably waives and
agrees not to plead or claim such immunity in respect of its obligations under
this Agreement and the other Loan Documents.

123

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

 

SCHEDULE 1.1


PRICING GRID FOR REVOLVING CREDIT LOANS


Applicable Margin

Pricing Ratio

Eurodollar Loans

Base Rate Loans

> 4.5


2.00% 

1.00% 

≤ 4.5 to > 3.5


1.75% 

0.75% 

≤ 3.5 to > 3.0  


1.50% 

0.50% 

≤ 3.0


1.375% 

0.375% 

 

Commitment Fee Rate

Pricing Ratio

Commitment Fee Rate

> 3.5


0.25% 

≤ 3.5


0.25% 

 

Changes in the Applicable Margin or Commitment Fee Rate resulting from changes
in the Pricing Ratio shall become effective on each Adjustment Date, and any
such change shall remain in effect until the next Adjustment Date.  The
“Adjustment Date” in respect of each fiscal period shall be the date on which
financial statements are delivered to the Lenders pursuant to Section 6.1 (but
in any event not later than the 45th day after the end of each of the first
three quarterly periods of each fiscal year or the 90th day after the end of
each fiscal year, as the case may be).  If any financial statements referred to
above are not delivered within the time periods specified above, then, until
such financial statements are delivered, the highest rate set forth in each
column of the Pricing Grid shall apply.  In addition, at all times while an
Event of Default shall have occurred and be continuing, the highest rate set
forth in each column of the Pricing Grid shall apply.  Each determination of the
Pricing Ratio pursuant to this definition shall be made with respect to the
fiscal quarter of the Borrower ending at the end of the period covered by the
relevant financial statements.





 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

CLOSING CERTIFICATE

Pursuant to Section 4(b) of the 2015 Revolving Refinancing Amendment, dated
February 5, 2015 (the “2015 Revolving Refinancing Amendment”), to the Second
Amended and Restated Credit Agreement, dated as of February 7, 2014 (as amended,
the “Credit Agreement”; terms defined therein being used herein as therein
defined), among SBA SENIOR FINANCE II LLC, a Florida limited liability company
(the “Borrower”), the several banks and other financial institutions or entities
from time to time parties thereto (the “Lenders”) and TORONTO DOMINION (TEXAS)
LLC, as Administrative Agent, and others, the undersigned Executive Vice
President and Chief Financial Officer of the entities listed on Schedule 1
hereto (in each instance, a “Company” and collectively, the “Companies”) hereby
certifies, as of this 5th day of February, 2015, in his capacity as Executive
Vice President and Chief Financial Officer of each Company and not individually,
as follows:

The representations and warranties of each Company set forth in each of the Loan
Documents to which it is a party or which are contained in any certificate
furnished by or on behalf of it pursuant to any of the Loan Documents to which
it is a party are true and correct in all material respects on and as of the
date hereof with the same effect as if made on the date hereof, except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties were true and correct in
all material respects as of such earlier date.

Thomas P. Hunt is the duly elected and qualified Secretary of each Company, and
the signature set forth for such officer on Annex 4 is such officer’s true and
genuine signature.

On behalf of the Borrower only, no Default or Event of Default has occurred and
is continuing as of the date hereof.

On behalf of the Borrower only, the conditions precedent set forth in Section 4
of the 2015 Revolving Refinancing Amendment were satisfied as of the date
hereof.

On behalf of the Borrower only, the ratio of Consolidated Total Debt to
Annualized Borrower EBITDA, calculated on a pro forma basis after giving effect
to the proposed increased Revolving Credit Commitments set forth in the 2015
Revolving Refinancing Amendment (and assuming full utilization of the Revolving
Credit Commitments after giving effect to the Amendment) does not exceed 6.50 to
1.00.

The undersigned Secretary of each Company certifies as follows:

1. There are no voluntary, nor to my knowledge involuntary, liquidation or
dissolution proceedings pending or threatened against any Company, nor has any
other event occurred adversely affecting or threatening the continued corporate
existence of any Company.

2. Each Company is a corporation or limited liability company duly incorporated,
formed or organized, as applicable, validly existing and in good standing under
the laws of the jurisdiction of its organization.

3. Attached hereto as Annex 1 is a true and complete copy of resolutions duly
adopted by the Board of Directors or members, as applicable, of the Borrower on
the dates described therein; such resolutions have not in any way been amended,
modified, revoked or rescinded, have been in full force and effect since their
adoption to and including the date hereof and are now in full force and effect
and are



 

--------------------------------------------------------------------------------

 

 

the only corporate proceedings of the Borrower now in force relating to or
affecting the matters referred to therein.

4. Attached hereto as Annex 2 is a true and complete copy of the By-Laws or
Operating Agreement of the Borrower as in effect on the date hereof.

5. Attached hereto as Annex 3 is a true and complete copy of the Certificate of
Incorporation or Formation or Articles of Organization of the Borrower as in
effect on the date hereof.

6. Attached hereto as Annex 4 is a true and complete list of the persons who are
now duly elected and qualified officers of the Borrower holding the offices
indicated next to their respective names, and the signatures appearing opposite
certain of their names are the true and genuine signatures of such officers, and
each of such officers is duly authorized to execute and deliver on behalf of the
Borrower each of the Loan Documents to which it is a party and any certificate
or other document to be delivered by it pursuant to the Loan Documents to which
it is a party.

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth above.

 

 

 

 

 

 

Name:Brendan T. Cavanagh

 

Name:Thomas P. Hunt

Title:Executive Vice President and

Chief Financial Officer

 

Title:Secretary

 

 

 

[Signature Page to the Closing Certificate]

--------------------------------------------------------------------------------

 

 

Schedule 1

SBA COMMUNICATIONS CORPORATION

SBA NETWORK SERVICES, LLC (F/K/A SBA NETWORK SERVICES, INC.)

SBA PUERTO RICO, LLC (F/K/A SBA PUERTO RICO, INC.)

SBA SENIOR FINANCE II LLC

SBA SENIOR FINANCE, LLC (F/K/A SBA SENIOR FINANCE, INC.)

SBA SITE MANAGEMENT, LLC

SBA TELECOMMUNICATIONS, LLC (F/K/A SBA TELECOMMUNICATIONS, INC.)

SBA TOWERS II LLC

SBA TOWERS III LLC

SBA TOWERS, LLC (F/K/A SBA TOWERS, INC.)

SBA LAND LLC (F/K/A TCO LAND LLC)

SBA TRS HOLDCO, LLC

SBA DAS, LLC

SBA 2014 PR, INC.

SBA HQ, LLC

 

 

 

--------------------------------------------------------------------------------

 

 

ANNEX 1

[Board Resolutions]

 

--------------------------------------------------------------------------------

 

 

ANNEX 2

[By-Laws]

--------------------------------------------------------------------------------

 

 

ANNEX 3

[Certificate of Incorporation]

 

--------------------------------------------------------------------------------

 

 

ANNEX 4

 

 

 

 

Name

Office

Signature

Thomas P. Hunt

Secretary, Executive Vice President & General Counsel

___________________________

Brendan T. Cavanagh

Executive Vice President & Chief Financial Officer

___________________________

 

 





--------------------------------------------------------------------------------